In the Fourth Court Of Appeals

                                    Fourth Court Of Appeals District

                                   San Antonio Texas Bexar County

Maryann Castro

v.



Manuel Castro


                                                        Re: Court Of Appeals Number: 04-14-00785-CV

                                                                Trial Court Case 2011 -CI-15957


To The Fourth Court of Justices In Appeals Court

STATEMENT FROM APPELLANT MARYANN CASTRO

MOTION TO ACCEPT FINAL CLOSING ARGUMENT AS TO WHY THE AGREEMENT FOR FINAL DIVORCE
SIGNED OCT 30,2013 SHOULD BE MODIFIED,AMENDED EVEN VOIDED AND REWRITTEN REOPENED TO
A JUST AND RIGHT DIVORCE DECREE DUE TO THE FOLLOWING MISREPRESENTATION,FRAUD THAT
OCCURED IN THE AGREEMENT FOR FINAL DIVORCE AGREEMENT SIGNED OCT 30,2013 THE FRAUD
WAS DISCOVERED AFTER THE DATE OF OCT 30,2013

                                  OPINION (see copy of Agreement)

                                                   #1


This is an appeal from a final decree of divorce in which wife challenges the Agreement for Final
Divorce signed Oct30, 2013.Appellee Manuel Castro and Appellant Maryann Castro have been before
the Court. The Courts JUDGES never heard the actual facts in the Marriage of Manuel AND Maryann
Castro or even read documents showing the facts as to why the Agreement for Final Divorce should be
reopened, modified ,amended rewritten even voided, the ORIGINAL agreement was NEVER filed it
was tampered ,a copy was filed by Counsel Joseph Appelt who participated with his client Appellee
Manuel Castro in fraud, hiding martial asset, prejudice of Appellant Maryann Castro disability the
agreement has fraud bankruptcy, non-payment of mortgage, overvalued martial home, hiding martial
assets even Adultery, Cruelty. The Trial Court Judges erred in not voiding the Agreement for Final
Divorce(lf the Spouse seeking post judgement relief longstreet v longstreet, 57 ohio app.3d 55,566
N.E.2d 708 (1989) husband value home at 50,000 but sold it 14 months later for 79,000.(Salem V.
Salem, 610hio App. 3d 243,572,N.E. 2d 726 (1988)wife made conclusory allegations of nondisclosed
assets, citing a news paper article as her only basis for suspecting fraud) The time period for a motion
to reopen a judgement is tolled by the automatic stay imposed (A party seeking to reopen a
judgement has an obligation to act with reasonable diligence after learning relevant facts. E.G., In re
Gidlund,244 III..App.3d 675,614 N.E. 2d 315(1993)The law of reopening          judgements should be
changed so that when one spouse commits deliberate and malicious fraud ,and the other spouse was
unable through due diligence to detect the fraud, there is no time limit ori the courts power to grant
effective relief.




BACKGROUND FACTS


Martial fraud on the Community estate, Appellant Maryann Castro is the innocent spouse in this
divorce fraud in the Communitywas committed by Appellee Manuel Castro and Counsel Joseph
Appelt by committing the following if there were no property then the lift stay does not need to be
filed there was 1501 Olive and the lift stay was not filed on Oct 30,2013 that isaviolation of family
and bankruptcy law Appellant Maryann Castro did not know Appellee Manuel Castro hadthe subject
property 1501 Olive in active bankruptcy and was not making the home mortgage payments.

    A) APPELLEE MANUEL CASTRO FILED BANKRUPTCY WITHOUT NOTIFYING THE COURT OR
         APPROVAL OF THE COURT AND DID NOT NOTIFY APPELLANT MARYANN CASTRO
         THE BANKRUPTCY APPELLEE MANUEL CASTRO FILED WAS ACTIVE ON OCT 30,2013 AND STAY
         LIFT NOT FILED OR APPROVED BY THE BANKRUPTCY COURT IN ORDER TO PROCEED IN THE
         DIVORCE APPELLEE MANUEL CASTRO WAS ADVISED BY THE TRUSTEE AND HE DID NOT NOTIFY
         THE COURT AND STILL PROCEEDED TO HARM APPELLANT MARYANN CASTRO ANDlTOT, THE
         COURT^OW THE TRUTH ON OCT 30,2013 ftO(L HT^Uj-^nn Cft^ftO A^p/Z^n^
         APPELLEE MANUEL CASTRO HAD NOT PAYED THE HOMEMORTGAGE HAD UNPAID ARREARS
         AND IN HIS BANKRUPTCY PLAN THAT WAS BEING PAYROLL DEDUCTED IN THE PLAN THE
         MORTGAGE HAD TO BE PAID TOO AND THAT WAS NOT BEING PAID HIS COUNSEL JOSEPH
         APPELT LIED TO ALL JUDGES IN PRESIDING SAYING IT WAS DISCUSSED AND NOTED IT NEVER
         WAS APPELLEE MANUEL CASTRO AGREED TO PAY THE MORTGAGE ON OR ABOUT OCT 2011
         WHEN THE ACTUAL FILING FOR DIVORCE BEGAN AND IT WAS TO BE PAID IN HIS BANKRUPTCY
         PLAN AND HE DID NOT FOLLOW THE PLAN HE AGREED TO WHEN HE FILED BANKRUPTCY.
    B)
         WRIGHT VS WRIGHT NO. 11-07-00169-CV FRAUD ON THE COMMUNITY ^
         APPELLEE MANUEL CASTRO WITH COUNSEL JOSEPH APPELTTURNED OVE#THE COURTA
         COMPARATIVE MARKET ANALYSIS A REALTORS OPINION TO OVER VALUE THE COMMUNITY
         1501 OLIVE AT 125,000 TO GAIN FRAUD EQUITY AT 40,000 WHEN THE COMMUNITY 1501
         OLIVE DOES NOT HAVE EQUITY IT HAS ARREARS FROM BANKRUPTCY FILED BY APPELLEE
         MANUEL CASTRO NONPAYMENTS OF MORTGAGE SEE BSI STATEMENT
         IFTHE COMMUNITY 1501 OLIVE ST GOES INTO FORECLOSURE THERE WILL BE A NEGETIVE
         AMOUNT OWED IN THE AMOUNT OF 60,000 APPELLANT MARYANN CASTRO HAS RETAINED
         ATTORNEY MATTHEW OBREMEIER TO PROTECT HER INTEREST IN THE MARTIAL HOME 1501
         OLIVE ST WHERE SHE RESIDES AT HER HOMESTEAD APPELLANTMARYANN CASTRO WAS
         AWARDED THE HOME ON OCT 30,2013 WITH TERMS BUT DID NOT KNOW THE MARTIAL
         HOME WAS IN ACTIVE BANKRUPTCY FILEMPPELLLEE MANUEL CASTRO
 COUNSEL JOSEPH APPELT KNEW OF THE BANKRUPTCY AND THAT THE AUTOMATIC STAY LIFT

WAS NOT FILED BY APPELLEE MANUEL CASTRO AND TRUSTEE DID ADVISE THIS WAS NEEDED
TO BE DONE IN/ORDER TO PROCEED IN THE DIVORCE AND IT WAS IGNORED AND NOT DONE"
COUNSEL JOSEPH APPELLT KNEW THIS AND AS AN OFFICER OF THE COURT STILL PROCEEDED

IN THE DIVORCE AND AGREEMENT KNOWNG THE HARM THAT WAS BROUGHT UPON
APPELLANT MARYANN CASTRO

WHEN IN BANKRUPTCY THE PERSON WHO FILED HAS TO CLEAR WITH THE COURT TO
PROCEED IN DIVORCE AND THIS WAS NOt DONE BY APPELLEE MANUEL CASTRO AND
COUNSEL JOSEH APPELLT KNEW THIS AND DID NOT FOLLOW THE TRUSTEE ADVISE ONLY TO

HARM APPELLANT MARYANN CASTRO WITH AN AGREEMENT THAT WAS NOT CLEARED

THROUGH THE BANKRUPTCY COURT

APPELLEE MANUEL CASTRO OWED A HIGH DOLLAR AMOUNT AND WAS NOT PAYING THE
MORTGAGE

THE AGREEMENT IS NOT VALID IT WAS PREPARED UNDER FALSE , MISREPRESENTATION IT
CHANGES EVERTHING APPELLEE MANUEL CASTRO DID NOT HAVE PERMISSION FROM THE

BANKRUPTCY COURT TO PROCEED IN THE AGREEMENT FOR FINAL DIVORCE HIS BANKRUPTCY
WAS ACTIVE AND THE COMMUNITY 1501 WAS UNDER THE BANKRUPTCY COURT PROTECTION
APPPELLEE MANUEL CASTRO PUT THE MARTIAL HOME IN BANKRUPTCY AND CONSPIRED TO
POCKET 40,000 BY OVERVALUING THE COMMUNITY AND NOT PAYING THE HOMEMORTGAGE
THE BANKRUPTCY PLAN HE SIGNED UP WHEN HE FILED BANKRUPTCY ON OR ABOUT AUG

2012.THIS EQUITY WAS ZOMBIE MONEY NOT REAL MONEY MARTIAL FRAUD IN THE AMOUNT
OF 40,000 CREATE A NEW DIVORCE DECREE IN THE MARTIAL ESTATE CONCONSTITUTE TO A
JUST AND RIGHT DIVISION THE COMMUNITY ESTATE DIMINSHED BY MARTIAL FRAUD
OVERVALUED WITH A REALTORS OPINION.(Schlueter V.Schlueter,(Tex.l998)


C ) 3rd party MISTRESS NON SPOUSE CHRISTINA PACHECO WHO IS INVOLVED IN THIS
LAWSUITE HAD A REALTOR FRIEND PREPARE THE CMA-REALTORS OPINION TO BE USED IN
CIVIL COURT TO HARM APPELLANT MARYANN CASTRO SHOWING REALTORS OPINION TO
VALUE THE MARTIAL HOME AT 351,375 Appellee Manuel Castro aided and Sister Leila Silva
and Counsel Joseph Appelt. The Comparative Market Analysis- Realtors opinion it states not
to be used as an Appraisal and it was Appellant Maryann Castro has a Certified Appraisal
showing the Community to be Valued at 225,000 and that is an actual value tax value is the
same.




D) APPELLEE MANUEL CASTRO CONSPIRED TO HARM APPELLANT MARYANN CASTRO
KNOWING THE CERTIFIED APPRAISAL IS 225,000.AND THAT THERE IS NO EQUITY DUE TO NON
PAYMENT OF MORTGAGE INTEREST PENALTIES ATTORNEYS FEES THAT HAVE CAUSED A LOSS
IN THE EQUITY OF THE MARTIAL HOME 1501 OLIVE FRAUD WAS ATTEMPTED BY APPELLEE
MANUEL CASTRO AND COUNSEL JOSEPH APPELT AND THE NON SPOUSE MISTRESS CHRISTINA
PACHECO WHO CONSPIRED TO STEAL 40,000 ON PROPERTY SHE DOES NOT OWN OR HAVE
INTEREST IN BY PRESENTING TO THE COURT THE OVERVALUED REALTORS OPINION
OVERVALUING THE COMMUNITY AT $125,000 ON THE MARTIAL HOME APPELLEE MANUEL
CASTRO SHARED WITH APPELLANT MARYANN CASTRO KNOWN AS 1501 OLIVE ST. THERE WAS
NO REFINACE ALLOWED DUE TO BANKRUPTCY BY APPLEEE MANUEL CASTRO AND UNPAID
MORTGAGE CAUSING A NEGETIVE STATUS OF THE ACCOUNT APPELLANT MARYANN CASTRO
WAS NEVER NOTIFED OR INFORMED OF NEGETIVE STATUES ON THE HOME MORTGAGE
APPELLEE MANUEL CASTRO CAUSED BY NOT PAYING THE HOMEMORTGAGE IF APPELLANT
MARYANN CASTRO WOULD OF KNOWN THE TRUTH OF THE STATUS OF THE MORTGAGE
APPELLEE MANUEL CASTRO HID FROM THE COURT AND APPELLANT MARYANN CASTRO ON
OCT 30,2013 APPELLANT MARYANN CASTRO WOULD OF NEVER SIGNED THE AGREEMENT FOR
FINAL DIVORCE ON OCT 30,2013 THIS WAS HIDDEN FROM APPELLANT MARYANN CASTRO
APPELLEE MANUEL CASTRO DID THIS TO HARM APPELLANT MARYANN CASTRO CAUSING
EXTREME STRESS AND ALMOST LOOSING THE MARTIAL HOME TO FORECLOURE ON JAN
6,2015.


E) BANKRUPTCY PROTECTION APPELLEE MANUEL CASTRO WAS UNDER ON OCT 30,2013
SEE STATEMENT FROM THE COURT THE LIFT STAY NEVER FILED BY APPELLEE MANUEL
CASTRO AND MORTGAGE PAYMENTS NOT BEING MADE BY APPELLEE MANUEL CASTRO THIS
WAS HIDDEN FROM APPELLANT MARYANN CASTRO ON OCT 30,2013
APPELLANT MARYANN CASTRO PAID FOR STAY LIFT FOR APPELLEE MANUEL CASTRO UNDER
THE ADVISEMENT OF COUNSEL SARAH LISHMAN APPELLEE MANUEL CASTRO SHOULD OF PAID
PRIOR TO OCT 30,2013 IN ORDER TO PROCEED IN DIVORCE ON OCT 30,2013 THIS FEE WAS
APPELLEE MANUEL CASTRO RESPONSIBILTY AND APPELLANT MARYANN CASTRO IS ASKING
THE COURT FOR A REFUND HE FILED BANKRUPTCY NOT APPELLANT MARYANN CASTRO SHE
PAID IN ORDER TO PROCEED WITH DIVORCE



APPELLANT MARYANN CASTRO DID NOT BREAK ANY LAWS APPELLANT MARYANN CASTRO
DID NOT APPELLANT MARYANN CASTRO IS ASKING THE COURT FOR A JUST AND RIGHT
DIVORCE DECREE THAT IS CLEAN AND FAIR WITH NO FRAUD
THE DIVORCE PROCESS AND THE AGREEMENT FOR FINAL DIVORCE SHE DID NOT CONSPIRE TO
COMMIT FRAUD OR TRY TO STEAL EQUITY ON MORTGAGE THAT WAS OWED APPELLANT
MARYANN CASTRO HAS BEEN HONEST WITH THE TRUTH AND FOR OVER A YEAR HAS BEEN
TRYING TO PRESENT IT TO THE COURT THIS AGREEMENT HAS CAUSED EXTREME STRESS
FINACIAL HARDSHIP ALMOST LOOSING THE MARTIAL HOME DUE TO APPELLEE MANUEL
CASTRO DISHONSETY IN THE AGREEMENT FOR FINAL DIVORCE SIGNED OCT 30,2013.


E)
APPELLANT MARYANN CASTRO DID NOT KNOW THE HOME MORTGAGE WAS NOT BEING PAID
APPELLANT MARYANN CASTRO DID NOT KNOW APPELLEE MANUEL CASTRO HAD THE
MARTIAL HOME IN ACTIVE BANKRUPTCY APPELLEE MANUEL CASTRO AND THE MISTRESS
WITH APPELLEE MANUEL CASTRO SISTER DIVERTED MORTGAGE MAIL TO APPELLEE MANUEL
CASTRO SISTER LEILA SILVA HICKORY SHAWDOW REMOVED APPELLANT MARYANN CASTRO
FROM CONTACT PERSON ON HER OWN HOME MORTGAGE
SEE STATEMENT FROM WELLS FARGO APPELLANT MARYANN CASTRO EVEN RECEIVED
PICTURE SHOWING HER NAME BEING REMOVED MISTRESS SENT PICTURE VIA TEXT ON CELL
AND APPELLANT MARYANN CASTRQ WILL TURN OVER TO THE COURT OF APPEALS UPON
REQUEST IF NEEDED


F)
THIS IS WHY THE AGREEMENT FOR FINAL DIVORCE SHOULD BE REPOPENED AND VOIDED
MODIFIED AMENDED THERE IS FRAUD MISREPRESENTATION IN WHICH HARMED APPELLANT
MARYANN CASTRO WHO HAS BEEN THE ONLY ONE HOLDING ON TO THE MARTIAL HOME
1501 OLIVE IT WAS SCHEDULED FOR FORECLOSURE JAN 6,2015 AND APPELLEE MANUEL
CASTRO DID NOT AIDE IN STOPPING FORECLOSURE IT WAS APPELLANT MARYANN CASTRO
WHO PREVENTED FORECLOSURE FROM BSI BANK SEE COPY OF FORECLOSURE NOTICE AND
EMAIL FROM BSI ATTORNEY WITH APPELLANT MARYANN CASTRO ATTORNEY MATTHEW
OBREIMER WHO IS A FORECLOSURE LAW SPECIALIST NOW THE NOTE WAS SOLD TO SN
SERVICING CORPORATION AND APPELLANT MARYANN CASTRO HAS FILED FOR A LOAN
MODIFICATION TO LOWER THE MORTGAGE AND PUT THE UNPAID ARREARS AT THE END OF
THE NOTE DUE TO NON PAYMENT OF MORTGAGE APPELLEE MANUEL CASTRO RISKED THE
COMMUNITY 1501 OLIVE TO FORECLOSURE BY NOT PAYING THE MORTGAGE AND BY BEING
DISHONEST IN THE AGREEMENT FOR FINAL DIVORCE ON OCT 30,2013 .


G)                         SUMMARY OF ARGUMENT
APPELLEE MANUEL CASTRO ALLOWED FORECLOSURE ON JANUARY 6,2015 BSI FILED TO
FORECLOSE IN THE AGREEMENT IT STATES THE FOLLOWING MANUEL CASTRO IS AUTHORIZED
TO DO WHAT HE NEEDS TO PREVENT FORECLOSURE OF THE HOME WITHOUT HARMING
MARYANN CASTRO INTEREST APPELLEE MANUEL CASTRO DID NOTHING HE COMMENTED YOU
WERE PUTTING LIGHTS FOR CHRISTMAS KNOWING FORECLOSURE WAS GOING TO HAPPEN
APPELLEE MANUEL CASTRO SAID THE FOLLOWING I WAS GOING TO CRY APPELLANT WAS
SHOCKED TO HEAR THIS REMARK FROM APPELLEE MANUEL CASTRO WHO IS GAINFULLY

EMPLOYEED MAKES 21 HOURLY AND WORKS OVERTIME APPELLEE MANUEL CASTRO DID NOT
OFFER TO STOP FORECLOSURE OR TO REFUND APPELLANT MARYANN CASTRO HIS SHARE TO
STOP FORECLOSURE APPELLANT MARYANN CASTRO BORROWED 3500 TO STOP FORECLOSURE
SEE COPY OF CHECK AND WANTS TO BE REFUNDED APPELLEE MANUEL CASTRO DID NOTHING
TO PROTECT HIS INTEREST IN THE MARTIAL HOME 1501 OLIVE ST IT WAS APPELLANT
MARYANN CASTRO WHO CARRIED THE EXPENSE AND IS REQUESTING A REFUND FROM THE
COURTS APPELLEE MANUEL CASTRO WAS TO HAVE PREVENTED THE FORECLOSURE AND HE
DID NOTHING.

APPELLANT MARYANN CASTRO HAS REPAID THE LOAN AND WANTS TO BE REIMBURSED THE
3500 SHE IS NOT EMPLOYEED SHE HAD TO SEEK EMPLOYMENT DUE TO APPELLEE MANUEL
CASTRO NOT SUPPORTING HER INSTEAD APPELLEE MANUEL CASTRO USED THE COMMUNITY
FUNDS TO SUPPORT HIS AFFAIR WITH MISTRESS CHRISTINA PACHECO IF APPELLANT MANUEL
CAN AFFORD TO PAY FOR HIS MISTRESS THEN HE SHOULD PAY ALIMONY FOR APPELLANT
MARYANN CASTRO FOR SHE WAS LEGALLY MARRIED TO APPELLEE MANUEL CASTRO FOR 29
YEARS AND IS THE DISABLED SPOUSE WITHIN THE MARRIAGE HER DISABILTY DOLLAR

AMOUNT HAS DROPPED DUE TO HER TIME BEING EMPLOYEED AND THIS HARMED HER
FINANCIALLY APPELLEE MANUEL CASTRO DUTY WAS TO APPELLANT MARYANN CASTRO AND
HE HAS NOT FINANCIALLY SUPPORTED HER THROUGH THE PROCESS OF DIVORCE WHICH WAS
TO PAY THE MORTGAGE PAYMENT AND HE DID NOT INSTEAD PAID FOR HIS EXTRA MARTIAL
AFFAIR WITH THE NON SPOUSE MISTRESS CHRISTINA PACHECO.



APPELLANT MARYANN CASTRO DOES NOT HAVE A CATERING BUSINESS AS COUNSEL JOSEPH
APPELT HAD ATTACKED HER IN CONTESTING HER AFFIDAVIT OF INDIGENCY
APPELLEE MANUEL CASTRO KNEW OF APPELLANT MARYANN CASTRO DISABILTY NOW AND

DURING THE MARRIAGE HIS COMMENTS ARE YOU CAN WORK AND SHE CAN'T SHE IS UNDER
DOCTOR CARE AND HER DISABILTY FUNDS HAVE BEEN LOWERED DUE TO BEING EMPLOYED
APPELLANT MARYANN CASTRO WAS EMPLOYEED ONLY TO SUPPORT THE COMMUNITY 1501

OLIVE APPELLEE MANUEL CASTRO PUT IN BANKRUPTCY AND HAD NOT SUPPORTED THE
DEBTS OWED IN THE MARRIAGE OF MANUEL AND MARYANN CASTRO AND SUPPORT THE
COST OF LIVING NEEDS OF THE DISABLED SPOUSE APPELLANT MARYANN CASTRO



APPELLEE MANUEL CASTRO HAD NOT SUPPORT APPELLANT MARYANN CASTRO DURING THE
PROCESS OF DIVORCE AND ON THE FINAL DIVORCE AGREEMENT OCT 30,2013
APPELLANT MARYANN CASTRO SHOULD HAVE BEEN AWARDED ALIMONY SHE DID NOT GIVE

UP HER RIGHT S COUNSEL JOSEPH APPELT TAMPERED WITH THE AGREEMENT THE ORIGINAL
WAS NEVER FILED AND THERE WAS NO RECORD THAT'S WHY HE WAS PUSHING TO ENFORCE
THE AGREEMENT KNOWING THE FRAUD HE CONSPIRED WITH AND TAMPERED WITH THE
AGREEMENT FOR FINAL DIVORCE

APPELLANT MARYANN CASTRO HAS BEEN CHALLENGING THE AGREEMENT FOR OVER A YEAR

AND A HALF ANDTHE7IPW BEING PRESENTED TO APPEALS COURT THE EVIDENCE THAT
SHOWS THE TRUTH AS TO WHY THE DIVORCE SHOULD BE REOPEND AND REWRITTEN TO A
JUST AND RIGHT DIVORCE DECREE ALL COUNSEL JOSEPH APPPELT DID WAS PREVENT THE
TRUTH FROM BEING SPOKEN IN COURT AND COST APPELLANT MARYANN CASTRO 20,000 IN
ATTORNEY FEES AND APPPELLANT MARYANN CASTRO IS ASKING THE COUURT TO REFUND

HER DUE TO THE DISHONESTY OF APPELLEE MANUEL CASTRO AND COUNSEL JOSEPH APPELT
AND 3rd PARTY NON SPOUSE MISTRESS CHRISTINA PACHECO.
THAT IS WHY APPELLANT MARYANN CASTRO HAS THIS CASE IN APPEALS COURT FOR THE
TRUTH TO BE HEARD PRESENTED AND RULED WITH A JUST AND RIGHT DIVORCE DECREE NOT
THE FRAUD CONSPIRACY HIDING MARTIAL ASSETS TAMPERING WITH THE AGREEMENT FOR
FINAL DIVORCE THAT WAS COVERED UP ON OCT 30, 2013
 COUNSEL JOSEPH APPELT ENFORCED THE AGREEMENT KNOWING APPELLANT MARYANN

CASTRO WAS CHALLENGING THE AGREEMENT HE TAMPERED WITH AND JUDGE BARBRA
NELLERMOC KNEW APPELLANT MARYANN CASTRO WAS IN COURT TO SPEAK ON HER RIGHT

TO PROTECT HER INTEREST AND LIFE IN THE AGREEMENT FOR FINAL DIVORCE ALLOWED
PREJUDICE ONLY LISTENED TO COUNSEL JOSEPH APPELT WHO IS KNOWN FOR NOT ABIDING
BY THE LAW DID HE NOT RUN FOR JUDGE AND TAMPERED WITH HIS OPPENTS SIGNES WITH
   HIS DAUGHTER CAUGHT ON VIDEO COUNSEL JOSEPH APPELT TAMPERED WITH THE LIFE OF
   APPLELLANT MARYANN CASTRO BY SPEAKING TO JUDGE PRIOR TO COURT BEING DISHONEST

   THORUGHOUT THE WHOLE PROCESS OF DIVORCE IN THE MARRIAGE OF MANUEL AND
   MARYANN CASTRO AND THE AGREEMENT FOR FINAL DIVORCE ON OCT 30,2013
   HOW IS THAT FAIR FOR APPELLANT MARYANN CASTRO AND COUNSEL SARAH LISHMAN
   SPEAKING TO JUDGES PRIOR TO COURT APPELLANT MARYANN CASTRO HEARD COUNSEL
   JOSEPH APPELLT TELL SARAH LISHMAN HE HAD SPOKEN TO JUDGE SAUNAS PRIOR TO COURT

   COUNSEL JOSEPH APPELTWAS ABUSING THE JUDICAL SYSTEM INSTEAD OF ACTING LIKE A

   PROFESSIONAL OFFICER OF THE COURT HE WAS CONDUCTING HIMSELF IN MISCONDUCT BY

   CONSPIRING IN FRAUD OVERVALUED COMMUNITY 125,000 FOR HIS CLIENT WITH REALTORS
   OPINION LEGAL MALPRACTICE PROCESS A DIVORCE IN ACTIVE BANKRUPTCY KNOWING HIS
   CLIENT HAVE NOT GOTTEN APPROVAL FROM BANKRUPTCY COURT HAD THE COMMUNITY
   1501 OLIVE UNDER BANKRUPTCY CLIENT OWED AND HAD NOT MADE THE MORTGAGE
   PAYMENTS HIDING MARTIAL ASSETS KEOGH PLAN PENSION AND 99 SUBARU AND 95

   FLEETWOOD DOUBLEWIDE HE KEPT ATTACKING APPELLANT MARYANN CASTRO IN COURT

   WHEN HIS CLIENT APPELLEE MANUEL CASTRO WAS COMMITING ADULTERY,FRAUD, TO HARM
   APPELLANT MARYANN CASTRO.AND THAT IS WHY APPELLANT MARYANN CASTRO IS
   CONTESTING THE AGREEMENT FOR FINAL DIVORCE AND THAT IS WHY IT SHOULD BE

   MODIFIED APPELLANT MARYANN CASTRO WAS HARMED.



   H) HIDING MARTIAL ASSETS A KEOGH PLAN PENSION 99 SUBARU AND THE 95 FLEETWOOD
   THE FOLLOWING INFORMATION WAS WITHHELD FROM APPELLANT MARYANN CASTRO SHE

   DID NOT GIVE UP HER RIGHTS TO THESE MARTIAL ASSETS.
   IJAPPELLEE MANUEL CASTRO COUNSEL JOSEPH APPELT SUBMITTED A MOTION TO JUDGE
   LITTLEJOHN THESE ASSETS WERE HIDDEN FROM APPELLANT MARYANN CASTRO AND SHE

   WANTS HER RIGHT TO THE KEOGH PLAN PENSION AND THE 99 SUBARU.


J) THE 95 FLEETWOOD DOUBLEWIDE MOBILE HOME APPELLEE MANUEL CASTRO MISTRESS
CHRISTINA PACHECO WERE COMMITING FRAUD WITH THIS ASSET THAT WAS IN THE MARRIAGE
OF MANUEL CASTRO AND MARYANN CASTRO SENT TEXT TO APPELLANT MARYANN CASTRO
SAYING THE MOBILE HOME WAS SOLD TO THE HERNANDEZ FOR 7000 BY GREENTREE AND THAT
THERE WAS ATITTLE TRANSFER NO PAPER WORK . SEE TEXT THccf" LaJ frS? -Jc I kJU
K) APPELLEE MANUEL CASTRO SURRENERED HIS INTEREST ITS LISTED AS EXEMPTED DEBT IN THE
AMOUNT OF 15,445.93 LISTED IN SECTION E BANKRUPTCY OF APPELLEE MANUEL CASTRO AND
THIS WAS VERIFIED BY THE DAIVIS LAW FIRM APPELLANT MARYANN CASTRO ARGUED THE DEBT
WITH GREENTREE THE DEBT WAS OWED BY APPELLEE MANUEL CASTRO AND MARYANN CASTRO
AND WHY DID APPELLANT MARYANN CASTRO GET A 1099 IN HER NAME DEBT WRITTEN OFF TO
HER SOCIAL SECUITY NUMBER IT WAS SETTLED FOR 7000 AND IT WAS NOT SOLD TO THE
HERNANDEZ IT'S A MARTIAL ASSET AND APPELLANT MARYANN CASTRO DID NOT GIVE UP HER
RIGHT TO THIS ASSET AND DID NOT KNOW THE DEBT WAS SETTLED AND WRITTEN OFF IN HER
   NAME ONLY THIS WAS DONE WITHOUT HER CONCENT APPELLANT MARYANN CASTRO WAS TOLD

   THERE WAS A NOTE NOT TO BE CONTACTED WHO SET THAT UP REAMAINS UNKNOWN.

   LjAPPELLANT MARYANN CASTRO CALLED THE DAVIS LAW FIRM HOW CAN APPELLEE MANUEL
   CASTRO SURRENDER A MARTIAL ASSET WHEN IT'S A DEBT OWED BY BOTH AND PART OF THE
   DIVORCE AND IT DOES SAY NOT TO MAKE ANY ACCOUNT CHANGES WHILE IN PROCESS OF
   DIVORCE APPELLANT MARYANN CASTRO WAS TOLD HE CAN7HOW? THE COURT WAS NOT
   NOTIFIED NOR WAS APPELLANT MARYANN CASTRO LAWS BROKEN TO HARM APPELLANT
   MARYANN CASTRO ?HOW IS THAT JUSTICE? APPELLEE MANUEL CASTRO AND THE NON SPOUSE
   MISTRESS WERE CHANGING ACCOUNT MATTERS PUTTING THE DEBT ACCURED IN THE MARRIAGE

   OF MANUEL AND MARYANN CASTRO ON APPELLANT MARYANN CASTRO THE DEBT OF THE
   MOBILE HOME WAS SETTLED WITH GREENTREE FOR 7000 AND WRITTEN OFF IN APPELLANT

   MARYANN CASTRO NAME SOCIAL SECURITY THE 1099 SHE RECIVED FOR 2014 THE NOTE WAS

   NOT SOLD TO THE HERNANDEZ ONLY AS RENT TO OWN WITH TERMS AND THEY HAVE NOT PAID
   OR FOLLOWED AGREEMENT SEE COPY APPELLANT MARYANN CASTRO HAS SENT THE
   HERNANDEZ PARTY IN SOMMERSET TEXAS A NOTICE TO PAY THERE ARE TWO TAX LEINS
   2013,2014 FILED AGAINST THE 95 FLEETWOOD IN ATASCOSA COUNTY AND THERE IS NO TITTLE
   TRANSFER THE 95 FLEETWOOD IS OWED TO APPELLANT MARYANN CASTRO AND SHE HAS

   SUBMITTED TO THE COURT IN BEXAR COUNTY THE PROOF AND HAS SUBMITTED TO THE

   HERNANDEZ 30 DAY NOTICE TO PAY OR REPOSSESSION WILL TAKE PLACE APPELLANT MARYANN

   CASTRO IS NEEDING THE HELP OF THE COURT TO GRANT APPELLANT MARYANN CASTRO THE
   PERMISSION AND IS NEEDING ALIMONY TO PAY THE UNPAID TAXES SEE COPY SHE CANNOT PAY

   THE DEBTS OWED BY APPELLEE MANUEL CASTRO APPELLANT MARYANN CASTRO IS DISABLED

   AND ON A FIX INCOME SEE SOCIAL SECURITY STATEMENT


M) THERE ARE TAXES THAT NEED TO BE PAID APPELLEE MANUEL CASTRO OWES TO THE MOBILE
HOME AND TO THE COMMUNITY AT 1501 OLIVE SHE HAS TRIED TO COMMUNITCATE WITH APPELLEE

MANUEL CASTRO ABOUT THESE MATTERS AND HE REFUSES TO SUPPORT KNOWING THE COUNTY OF

ATASCOSA CAN LEGALLY ENFORCE AND NOTICES HAVE BEEN SENT TO ENFORCE ON THE COMMUNITY
APPELLANT MARYANN CASTRO HAS BEEN PAYING MONTHLY THE TAXES THAT ARE OWED BY BOTH
APPELLEE MANUEL CASTRO NEEDS THE ALIMONY SUPPORT OF APPELLEE MANUEL CASTRO ~1~Q
APPELLANT MARYANN CASTRO IS DISABLED AND NOT EMPLOYED APPELLANT MARYANN CASTRO

CURRENTLY UNDER DOCTORS CARE.


   M) FRAUD ON THE COMMUNITY AND MARTIAL ASSET
      A FIDUCIARY DUTY EXISTS BETWEEN THE SPOUSES REGARDING THE COMMUNITY PROPERTY
      AND APPELLEE MANUEL CASTRO DID CONSPIRE TO COMMIT FRAUD WITH THE AIDE OF HIS
      MISTRESS NON SPOUSE CHRISTINA PACHECO BY PRESENTING TO THE COURT A FALSIFIED

      COMPARTIVE MARKET ANALYSIS REALTORS OPINION AND IT SAYS NOT TO BE USED AS AN

      APPRAISAL IT'S A REALTORS OPINION AND IT WAS USED TO TRY TO FALSELY GAIN FRAUD
      EQUITY IN THE AMOUNT OF 125,000 TO POCKET 40,000 WHEN THE HOME CERTIFIED VALUE IS
      225,000 NOT THE REALTORS OPINION PRESENTED ON OCT 30,2013 THE REALTORS OPINION IS
      351,375 THERE ARE ONLY 3 HOMES IN THE AREA AND APPELLEE MANUEL CASTRO KNEW THIS
AND KNEW THE REALTORS OPINION SET UP BY HIS MISTRESS CHRISTINA PACHECO WAS
INCORRECT APPELLEE MANUEL CASTRO DID THIS TO HARM APPELLANT MARYANN CASTRO
AND IT DID MISREPRESENTINGTTHETOMMWITY VALUE U3iN1TA REALTbRSOPINI^N
INSTEAD OF APPELLANT MARYANN CASTRO CERTIFIED APPRAISAL 225,000 A FIDUCIARY DUTY
EXISTS BETWEEN THE SPOUSES AND APPELLEE MANUEL CASTRO WAS ALLOWING THE
MISTRESS TO HARM APPELLANT MARYANN CASTRO WITH THE REALTORS OPINION BY BEING
DISHONEST IN OVERVALUING THE COMMUNITY 1501 OLIVE ST 125,000 THE MARTIAL
PROPERTY THAT WAS SHARED BETWEEN APPELLEE MANUEL CASTRO AND APPELLANT
MARYANN CASTRO.( IN THE MARRIAGE OF MOORE 890.SW 2D 821,827,TEX-APP-AMARILLO
1994 NO WRITJIT IS CONSTRUCTIVELY FRAUD WHEN ONE SPOUSE DISPOSE OF THE OTHER
SPOUSE INTEREST IN THE COMMUNITY WITHOUT THE CONCENT OF THE OTHER SPOUSE
APPELLEE MANUEL CASTRO MISTRESS SENT TEXT TO APPELLANT MARYANN CASTRO SAYING


N)THE FOLLOWING TEXT WAS SENTTO APPELLANT MARYANN CASTRO BY 3rd PARTY NON
SPOUSE CHRISTINA PACHECO GREENTREE SOLD HERNANDEZ MOBILE HOME FOR 7000 AND
TITLE TRANSFER NO PAPERWORK THIS WAS A LIE APPELLANT MARYANN CASTRO JUST
DISCOVERED THE TRUTH 6/2015 THE 3RP PARTY NONSPOUSE MISTRESS CHRISTINA PACHECO
KEPT SENDING TEXT MESSAGES TO APPELLANT MARYANN CASTRO PRETENDING TO BE
APPELLEE MANUEL CASTRO SELL THE HOME THAT WAS SHARED BY APPELLEE MANUEL
CASTRO AND APPELLANT MARYANN CASTRO 3rd PARTY NONSPOUSE MISTRESS CHRISTINA
PACHECO CONSPIRED TO DISPOSE A MARTIAL ASSET THAT DID NOT BELONG TO HER VALUED
AT ALMOST 20,000 SEE TAX VALUE AND WAS TRYING TO SELL APPELLANT MARYANN CASTRO
MARTIAL HOME BY USING HER AFFAIR WITH APPELLEE MANUEL CASTRO AND
COMMUNICATING WITH COUNSEL JOSEPH APPELT WHO FILED A MOTION TO ENFORCE SELL
BY ENFORCING A REALTOR WHO SET UP THE FRAUD IN OVERVALUING THE COMMUNITY AT
OVER 125,000 IT WAS DENIED WITH DISRESPECT TO APPELLANT MARYANN CASTRO SHE WAS
DISPOSING ATTEMPTING TO DISPOSE AN ASSET THAT HAS VALUE AND THE MARTIAL HOME
1501 OLIVE APPELLANT MARYANN CASTRO SHARED WITH APPELLEE MANUEL CASTRO THE 3rd
PARTY MISTRESS WAS CONSPIRING TO STEAL,40,000 WITH APPELLEE MANUEL CASTRO
AIDING

0)ATASCOSA COUNTY HAS A TAX LEIN 2013,2014 TOTAL DUE 734.71 ON THE 95 FLEETWOOD
DOUBLEWIDE SEE COPY .APPELLANT MARYANN CASTRO HAS MADE CONTACT WITH THE
URBAN HOUSING AND DEVELOPMENT TO ASSURE THE TITTLE HAD NOT BEEN TAMPERED
WITH AND IT HAS NOT IT WILL NOT BE RELEASED TO ANYONE OTHER THAT APPELLANT
MARYANN CASTRO AND THE TITTLE WILL NOT BE RELEASED UNTIL THE TAXES ARE PAID
2013,2014 AND THEREFORE HAVE TWO LEINS AS OF 6/14/2015 APPELLEE MANUEL CASTRO
HAS BEEN NOTIFIED APPELLANT MARYANN CASTRO NEEDS TO ALIMONY TO MAINTAIN HER
COST OF LIVING IT WAS APPELLEE MANUEL CASTRO WHO COMMITED ADULTERY, AND FRAUD
AND HAS NOT SUPPORTED APPELLANT MARYANN CASTRO OR THE DEBT THAT OCCURRED IN
THE MARRIAGE OF MANUEL AND MARYANN CASTRO APPELLANT MARYANN CASTRO IS
DISABLED AND CANNOT SUPPORT THE MARTIAL DEBTS OCCURRED IN THE MARRIAGE OF
MANUEL AND MARYANN CASTRO BY HERSELF APPELLEE MANUEL CASTRO MAKES MORE
              MONEY THAN APPELLANT MARYANN CASTRO APPELLEE MANUEL CASTRO DID CAUSE THE

              MARTIAL DEBTS TOO AND SHOULD BE HELD LIABLE LIKE THE UNPAID MORTGAGE HE FAILED
              TO PAY THAT WAS TO BE PAID TO SUPPORT APPELLANT MARYANN CASTRO INSTEAD HE USED
              THE COMMUNITY FUNDS TO SUPPORT HIS EXTRA MARTIAL AFFAIRWITH 3rd PARTY MISTRESS
              NON SPOUSE CHRISTINA PACHECO SEE TEXT SENT TO APPELLANT MARYANN CASTRO BY THE
              3rd PARTY NON SPOUSE MISTRESS CHRISTINA PACHECO NOWORK NO MONEY NO HOUSE
              PAYMENT COURT OR NOT SORRY NOW IS THAT NOT DISRESPECTING THE COURT AND THE

              SPOUSE OF APPELLEE MANUEL CASTRO THE PAYMENTS WERE COURT ORDER AND APPELLEE

              MANUEL CASTRO WAS AIDING THE 3rd PARTY MISTRESS CHRISTINA PACHECO IN
              FRAUD,DISPOSING A MARTIAL ASSET,HIDING MARTIAL ASSETS, AND HARRASSING APPELLANT
              MARYANN CASTRO ONLY TO HARM HER. APPELLANT MARYANN CASTRO IS ASKING THE
              COURT TO REFUND HER FOR THE UNPAID MORTGAGE THAT APPELLEE MANUEL CASTRO DID
              NOT PAY THAT WAS SUPPORT FOR APPELLANT MARYANN CASTRO SEE BSI STATEMENT

              APPELLEE MANUEL CASTRO MISTRESS CHRISTINA PACHECO ATTEMPTED TO DISPOSE THIS
              MARTIAL ASSET THAT HAS INTEREST TO APPELLANT MARYANN CASTRO AND IS A MARTIAL

              ASSET THIS WAS DONE TO HARM APPELLANT MARYANN CASTRO.




              PJJOHNSON CONTROL RETIREMENT AND ALIMONY.APPELLANT MARYANN CASTRO DID NOT
              GIVE UP HER RIGHT TO ALIMONY AND THE MARTIAL ASSET JOHNSON CONTROL RETIREMENT

              IN THE AMOUNT OF 11,000 AND IS REQUSTING THE APPEALS COURT FOR 10,000 FOR THE
              MORTGAGE

              ALIMONY FOR SUPPORT IN THE AMOUNT OF 1500 MONTHLY TO BE PAYROLL DEDUCTED

              WEEKLY IN THE AMOUNT OF 375 APPELLANT MARYANN CASTRO IS DISABLED AND WAS THE
                                                  v yeiwis )
              SPOUSE OF APPELLEE MANUEL CASTRO FOR 29 COUNSEL JOSEPH APPELT TAMPERED WITH
              THE AGREEMENT TO CAUSE HARM TO APPELLANT MARYANN CASTRO THE AGREEMENT FOR

              FINAL DIVORCE SIGNED OCT 30,2013 AND THAT IS WHY THE AGREEMENT FOR FINAL DIVORCE
              NEEDS TO BE REOPENED AND MODIFIED APPELLEE MANUEL CASTRO AND COUSEL JOSEPH

              APPELTAND 3rd PARTY NON SPOUSE MISTRESS CHRISTINA PACHECO DID HARM APPELLANT
              MARYANN CASTRO WITH FRAUD.

rX Pf&feS .   99 SUBARU APPELLANT MARYANN CASTRO DID NOT GIVE UP HER RIGHT TO THIS MARTIAL
££>£> 9703,   ASSET ITS NOT EVEN IN THE AGREEMENT FOR FINAL DIVORCE IT WAS HIDDEN FROM HER AND
              IS ASKING THE COURT TO RETURN THE 99 SUBARUTO APPELLANT MARYANN CASTRO
              APPELLEE MANUEL CASTRO WAS GIVEN A 99 FORD COUNTOUR AND STATES THE FOLLOWING
              IT WAS STOLEN OR BROKEN IN MEDIATION SHE WAS TOLD THIS AND NO POLICE REPORT

              FILED CAUSING A LOSS IN A MARTIAL ASSET AND DID NOT NOTIFY THE POLICE BUT THE
              MISTRESS WAS SENDING TEXT TO APPELLANT MARYANN CASTRO FOR TITTLE APPELLANT
              MARYANN CASTRO NEVER HANDED THE MISTRESS THE TITTLE WHO WAS PRETENIDING TO BE
              APPELLEE MANUEL CASTRO THE 99 COUNTOUR WAS SOLD TO PAY FOR THE MISTRESS

              DIVORCE APPELLLEE MANUEL CASTRO AIDED HER IN STEALING FROM APPELLANT MARYANN
              CASTRO.
KEOGH PLAN PENSION APPELLANT MARYANN CASTRO DID NOT GIVE UP HER RIGHT TO THIS
ASSET THAT WAS HIDDEN FROM HER ITS NOT EVEN IN THE AGREEMENT FOR FINAL DIVORCE
APPELLANT MARYANN CASTRO WANTS HER SHARE SHE IS ENTITLED TO.



Q)
DEBTS THAT OCCURRED WITHIN THE MARRIAGE OF MANUEL AND MARYANN CASTRO
APPELLANT MARYANN CASTRO PRAYS FOR THE COURT TO GRANT HER 1500 ALIMONY THE
SUPPORT THAT IS NEEDED TO MAINTAIN A COST OF LIVING APPELLANT IS DISABLED AND
BECAME DISABLED WITHIN THE MARRIAGE OF MANUEL AND MARYANN CASTRO 29 YEARS
AND PREJUDICE WAS BROUGHT UPON HER DISABILITY RIGHTS AS A DISABLED SPOUSE IN A
MARRIAGE THAT EXCEEDED IN OVER 10 YEARS AND ENDED DUE TO APPELLEE MANUEL
CASTRO CARRYING AN EXTRA MARTIAL AFFAIRWITH 3rd PARTY NON SPOUSE MISTRESS
CHRISTINA PACHECO LISTED IN THIS LAWSUITE IN THE AGREEMENT FOR FINAL DIVORCE
APPELLANT MARYANN CASTRO SOCIAL SECURITY HAS DROPPED TO DUE THE NONSUPPORT
OF APPELLEE MANUEL CASTRO WHERE SHE HAS BEEN THE ONLY ONE SUPPORTING THE
MARTIAL HOME PREVENTING FORECLOSURE FROM THE BANK AND THE ATACOSA TAX OFFICE
BY FUNDING THE EXPENSE THAT APPELLEE MANUEL CASTRO IGNORES AND REFUSES TO PAY
AND SUPPORT A DEBT THAT WAS CAUSED BY HIS DISHONESTY IN THE AGREEMENT FOR FINAL
DIVORCE SIGNED OCT 30, 2013.
BREACH OF FIDUCIARY DUTY BY FRAUD SEPT 1, 2011 THE TEXAS LEGISLATURE ADDED7.009 TO
THE TEXAS FAMILY CODE WHICH MANDATES COURTS TO RECONSTITUTE THE COMMUNITY
ESTATE UPON FINDING FRAUD. IN ADDITION, ACTS BY EITHER SPOUSE RESULTING IN
EXCESSIVE OR ABNORMAL EXPENDITURES,DESTRUCTION, CONCEALMENT,OR FRAUDULENT
DISPOSITION OF COMMUNITY PROPERTY, JO|NT TENANCY, OR OTHER PROPERTY HELD IN
COMMON IS A FACTOR FOR A COURT TO CONSIDER IN AWARDING SPOUSAL MAINTENCE.
WHAT CONSTITUTES FRAUD A. SPRICK V. SPRICK ,25 S.W. 3D 7(TEX.APP-EL PASO
1999,PET.DENIED)COMMUNITY FUNDS EXPENDED ON PARAMOURS
MATERIAL THAT WAS MISREPRESENTED ACTUAL FRAUD STONEV. LAWYERS TITLE INSURANCE
CORP., 554 S.W.2D 183,185(TEX 1977)
A BREACH OF FIDUCIARY DUTY IS FREQUENTLY TERMED AS FRAUD ON THE COMMUNITY IN
RE MARRIAGE OF MOORE, 890 S.E.2D 821,827(TEX.APP-AMARILLO 1994,NO WRIT)
CONSTRUCTIVE FRAUD INCLUDES ACTIONS OF ONE SPOUSE UNFAIRLY DISPOSING OF OR
ENCUMBERING THE OTHER SPOUSE INTEREST IN COMMUNITY PROPERTY OR UNFAIRLY

INCURRING COMMUNITY INDEBTNESS WITHOUT THE OTHER SPOUSES KNOWLEDGE OR
CONCENT. MASSEY V.MASSEY,807 S.W. 2D391,402(TEX.APP-HOUSTON[1ST
DISTRICT]1991)WRIT DENIED,867 S.W. 2D 766(TEX.1993)CONFIDENCES THAT EXIST AS A
RESULT OF THE MARRIAGE.ID.AT 827.



THE FOLLOWING DEBTS OCCURRED IN THE MARRIAGE OF MANUEL AND MARYANN CASTRO
MORTGAGE UNPAID ARREARS SEE BSI STATEMENT- SEE STATEMENT

APPELLEE MANUEL CASTRO OWES THE DEBT AND CAUSED THE DEBT TO EXCEED DUE TO HIS
DISHONESTY.
TAXES

95 FLEETWOOD 2013,378.81 2014 355.90 SEE STATEMENT
"1501OLIVE MARTIALHOME BALANCE FOR 2013-$725 SEE STATEMENT APPELLANT MARYANN-
CASTRO PAID 900 DID NOT KNOW TAXES WERE NOT BEING PAID AND DID NOTIFY APPELLEE
MANUEL CASTRO.

ATTORNEY FEES COST 20,000 IN 3 YEARS APPELLANT MARYANN CASTRO HAS PAID FOR
APPELLEE MANUEL CASTRO DISHONESTY AND EXTRA MARTIAL AFFAIR PRAYS FOR THE COURT
TO REFUND HER FOR IT WAS MANUEL CASTRO WHO COMMITED FRAUD AND ADULTERY WITH

THE 3rd PARTY NON SPOUSE MISTRESS CHRISTINA PACHECO APPELLANT MARYANN IS NOT
EMPLOYED AND HAS DISABILTY INCOME IN THE AMOUNT OF 854 MONTHLY AND PRAYS THE
COURT TO GRANT HER ALIMONY SPOUSAL MAINTENCE IN THE AMOUNT OF 1500 MONTHLY.
STUDENT LOAN DEBT IN THE AMOUNT OF 35,000 THIS WAS USED WITHIN THE MARRIAGE OF
MANUEL AND MARYANN CASTRO AND IS INDEFFERMENT SEE COPY
TOTAL DEBT AS OF JUNE 16,2015 TOTALS TO THE AMOUNT OF 116,459.71 APPELLANT
MARYANN CASTRO NEEDS THE SUPPORT OF APPELLEE MANUEL CASTRO APPELLEE MANUEL
CASTRO HAS CAUSED THIS DEBT AND HAS NOT SUPPORTED THE COMMUNITY IN THE
MARRIAGE OF MANUEL AND MARYANN CASTRO THAT ENDED WHEN HE BEGAN HIS EXTRA

MARTIAL AFFAIR ON OR ABOUT JULY 3,2011 AND HAS BEEN USING THE COMMUNITY FUNDS
TO FUND HIS EXTRA MARTIAL AFFAIR WITH 3rd PARTY NON SPOUSE MISTRESS CHRISTINA
PACHECO.APPELLANT MARYANN CASTRO PRAYS FOR THE COURT TO GRANT HER SUPPORT
ALIMONY IN THE AMOUNT OF 1500 MONTHLY TO BE PAYROLL DEDUCTED WEEKLY APPELLEE

MANUEL CASTRO HAD A FIDUCIARY DUTY TO APPELLANT MARYANN CASTRO AND APPELLEE
MANUEL CASTRO COMMITED CONSTRUCTIVE FRAUD TO DECEIVE APPELLANT MARYANN
CASTRO AND VIOLATED THE CONFIDENCE TO INJURE APPELLANT MARYANN CASTRO.




RELIEF FROM AGREEMENT



THE PURPOSE WAS TO DEFRAUD APPELLANT MARYANN CASTRO OUT OF THE FOLLOWING
HER HOMESTEAD THE MARTIAL HOME SHE HAS RESIDED AT SINCE 1995 APPELLEE MANUEL
CASTRO AND COUNSEL JOSEPH APPELT KNEW THE COMMUNITY WAS IN JEPORDY OF
FORCLOSURE AND HAD THE MARTIAL HOME IN ACTIVE BANKRUPTCY ON OCT

30,2013.CHANGE OF ADDRESS REMOVE APPELLANT MARYANN CASTRO NAME FROM
CONTACT PERSON WELLS FARGO NOTIFIED APPELLANT MARYANN CASTRO THAT CHRISTINA

PACHECO HAD TOLD THEM THE FOLLOWING REMOVE APPELLANT MARYANN CASTRO NAME
APPELLEE MANUEL CASTRO DIVORCE HER AND THIS WAS WHEN APPELLANT MARYANN
CASTRO HAD BEEN IN CONTACT WITH BANK CHECKING STATUS OF A LOAN MODIFICATION TO
LOWER MORTGAGE PAYMENT IT WAS 1789.45 AND WHEN APPELLANT MARYANN CASTRO
WAS NOTIFIED SHE WAS TOLD THAT THE REPRESENATIVE DESIREE DID TELL CHRISTINA

PACHECO APPELLANT MARYANN CASTRO NEEDS TO SEND IN A LETTER OF REQUEST DESIREE
WAS THE CONTACT PERSON THIS WAS DONE ABOUT 8/2012~AND THE NONSPOUSE-"
MISTRESS CHRISTINA PACHECO SENT PICTURE TO APPELLANT MARYANN CASTRO VIA PICTURE
SHOWING HER NAME REMOVED AND SENT NOTICE TO WELLSFARGO FORGING APPELLANT

MARYANN CASTRO NAME AND APPELLEE MANUEL CASTRO NAME AND MAIL FOWARDED TO

APPELLEE MANUEL CASTRO SISTER LEILA SILVA OF ELMINDORF WHO ALSO WAS INVOLVED IN

HARMING APPELLANT MARYANN CASTRO OF HER INTEREST IN THE MARTIAL HOME 1502

OLIVE.

THE NON SPOUSE MISTRESS ALSO SENT TEXT TO APPELLANT MARYANN CASTRO
QUESTIONING HER ABOUT DOCUMENT IS NEEDED FOR MODIFICATION BY BSI SEE TEXT ALSO
CALLING HER NASTY NAMES THE MISTRESS CHRISTINA PACHECO CONSPIRED TO COMMIT
FRAUD OF PROPERTY THAT IS IN THE MARRIAGE OF MANUEL AND MARYANN CASTRO TO
CAUSE HARM TO APPELLANT MARYANN CASTRO WITH THE AIDE OF APPELLEE MANUEL
CASTRO WHO ALLOWED THIS TO INTENTIONALLY HARM APPELLANT MARYANN CASTRO WITH
FRAUD.

APPELLEE MANUEL CASTRO MISTRESS CHRISTINA PACHECO HAS NO INTEREST IN ANY OF THE

ASSETS, MARTIAL HOME 1501 OLIVE, 95 FLEETWOOD MOBILE JOHNSON CONTROL AND
KEOGH RETIREMENT AND 99 SUBARU THAT WAS IN THE MARRIAGE OF MANUEL AND
MARYANN CASTRO THE MISTRESS HAS CONSPIRED IN FRAUD, THEFT, FORGERY, MAILFRAUD
AND APPELLEE MANUEL CASTRO AIDED IN CRUELTY TO HARM APPELLANT MARYANN CASTRO

DUE TO HIS EXTRA MARTIAL AFFAIR WITH CHRISITNA PACHECO FOR IT WAS APPELLEE

MANUEL CASTRO WHO COMMITED ADULTERY.


APPELLEE MANUEL CASTRO PUT THE COMMUNITY IN BANKRUPTCY WITH THE RISK OF
FORECLOSURE KNOWING HE WAS NOT MAKING THE MORTGAGE PAYMENTS AND

JEPORADIZING THE INTERST OF APPELLANT MARYANN CASTRO TO HARM HER ON JAN 6,2015
APPELLANT MARYANN CASTRO STOPPED FORECLOSURE FROM BSI APPELLEE MANUEL
CASTRO DID NOTHING HE WAS GOING TO ALLOW FORECLOSURE KNOWING APPELLANT
MARYANN CASTRO INTERST WOULD BE JEPORADIZE AND WOULD BE HOMELESS BSI BANK
LOWERED MORTGAGE TO 1600 BUT WANTED ARREARS ABOUT 45,000 SEE EMAIL FROM
ATTORNEY MATTHEW OBREMIER WHO HAS BEEN RETAINED TO PROTECT APPELLANT
MARYANN CASTRO INTERST IN THE MARTIAL HOME THAT SHE SHARED WITH APPELLEE
MANUEL CASTRO BSI BANK SOLD NOTE TO SN SERVICING AND APPELLANT MARYANN CASTRO
HAS SUBMITTED A LOAN MODIFICATION APPLICATION TO LOWER THE MORTGAGE AS OF
NOW ITS 1600 APPELLANT MARYANN CASTRO IS NEEDING ALIMONY SUPPORT BY APPELLEE
MANUEL CASTRO THAT SHOULD HAVE BEEN ENTERED OCT 30, 2013
APPELLANT MARYANN CASTRO INTEREST IS STILL AT RISK DUE TO NON PAYMENT OF
MORTGAGE PRIOR TO APPELLANT, MARYANN CASTRO BEING AWARDED THE MARTIAL HOME
1501 OLIVE APPELLEE MANUEL CASTRO HAD THE HOME IN ACTIVE BANKRUPTCY AND WAS
NOT PAYING THE MORTGAGE APPELLEE MANUEL CASTRO WAS PUTTING THE UNPAID DEBT
HE WAS TO HAVE PAID ON APPELLANT MARYANN CASTRO BY HIDING FROM THE COURT THE
BANKRUPTCY ACTIVE AND NON PAYMENT OF MORTGAGE AND THIS WAS DONE TO HARM
APPELLANT MARYANN CASTRO

"APPELLEE MANUELCASTROOVERVALUEDTHE COMMUNITY USINGA REALTORS OPlNrONTO
HARM APPELLANT MARYANN CASTRO AND IT DID ALMOST LOOSING THE MARTIAL HOME TO
FORECLOSURE ON 1/6/2015 APPELLLANT MARYANN CASTRO HAS DISCUSSED WITH APPELLEE
MANUEL CASTRO THE MATTERS OF THE MORTGAGE, TAXES, INSURANCE NEEDING SUPPORT
AND HE REFUSES SAYS HE HAS NO MONEY HE IS A WELDER AND MAKES 21 HOURLY WORKS
OVERTIME AND OWES A HIGH DOLLAR AMOUNT ON THE MORTGAGE HE DID NOT PAY IT IS A
DEBT HE CAUSED BY BEING DISHONEST AND CARRYING AN EXTRA MARTIAL AFFAIR WHEN
APPELLEE KNEW IT WAS COURT ORDER TO PAY.

APPELLLEE MANUEL CASTRO HAS BEEN USING THE COMMUNITY FUNDS TO FUND HIS AFFAIR
WITH MISTRESS CHRISTINA PACHECO WHO IS EMPLOYED AND HAS A HOME HE HAS BEEN
LIVING WITH HER DURING THE MARRIAGE OF MANUEL AND MARYANN CASTRO WHICH
ENDED DUE JULY 2011 APPELLEE MANUEL CASTRO COMMITED ADULTERY WITH NON SPOUSE
MISTRESS CHRISTINA PACHECO WHO IS PART OF THIS LAWSUITE AND NOT ENTITLED TO ANY
MONETARY FUNDS RETIREMENT KEOGH PENSION PLAN JOHNSON CONTROL RETIREMENT
ASSETS 95 FLEETWOOD MOBILE HOME,99 SUBARU,1501 OLIVE ST THE MARTIAL HOME
WHERE APPELLANT MARYANN CASTRO LIVES AND WAS AWARDED UNDER
MISREPRESENTATION THAT HOME WAS BEING PAID AND APPELLEE MANUEL CASTRO HAD
THE MARTIAL HOME IN ACTIVE BANKRUPTCY ON THE DAY THE AGREEMENT FOR FINAL
DIVORCE WAS SIGNED OCT 30,2013.




THE PRAYER APPELLANT REQUEST



 REOPEN THE DIVORCE AGREEMENT AMEND MODIFY REWRITE THE AGREEMENT FOR FINAL
DIVORCE TO A JUST AND RIGHT DIVORCE DECREE APPELLANT MARYANN CASTRO WAS
HARMED AND THE APPELLANT BRIEF HAS STATES HER REQUEST AND TO INCLUDE 95
FLEETWOOD DOUBLEWIDE A MARTIAL ASSET THAT WAS HIDDEN FROM HER DISCOVERED
6/2015
APPELLANT MARYANN CASTRO PRAYS FOR RELIEF SHE WILL ACCEPT THE AWARD OF THE
MARTIAL HOME BUT NEEDS THE SUPPORT OF ALIMONY FOR COST OF LIVING IN THE AMOUNT

OF 1500 MONTLY IT WAS APPELLANT MARYANN CASTRCM&JHE ONLY WHO HAS PREVENTED
FORECLOSURE AND PROTECTED HER INTERST IN THE RESIDENCE 1501 OLIVE WHILE APPELLEE

MANUEL CASTRO WAS
MANUEL        WAS CARRYING ON HIS
                              HIS EXTRA MARTIAL    AFFAIR WITH 3rd PARTY NON
SPOUSE MISTRESS CHRISTINA PACHECO.




APPELLANT MARYANN CASTRO PRAYS FOR JUSTICE AND THE RELIEF SHE IS ENTITLED TO.




RESPECTFULLY

MARYANN CASTRO PRO-SE APPELLANT

1501 OLIVE

JOURDANTON TEXAS 78026           PACATTITUDE 2014@GMAIL.COM
830-496-0133

SENT 6/16/2015 AND DELIVERED TO APPELLEE MANUEL CASTRO AT 624 W. GOODWIN
PLEASANTON TEXAS 78026 BY NATALIE LUGO
- •-I. «,„u™ M CATJSENO. QD" -CXr &fo^-
 ityt^ fMHtMSfML                                                       MTHEDISTJRICT COURT
   ^rf                                                                 i^JUDICIALDISTRICT
  VWf hMl&ttto                                                        BEXAHCOUNTY,TEXAS
{flL 0aiweflt)        ac£reement for Pt'/vaJ Divfov^e^
      Onthe O® day of QCaw6|£. .20 13 , came on to be heard the above styled
 and numbered cause of action.

      Perftjonerand Respondentappeared in personand annotmcedready. Afisr conference, the
 parties reached an agreement onthe terms and conditionsset forth below.
      By the signatures below the parries acknowledge that t                      M^>y.\"£ .#-•    itire

 understanding and accord oftae parties ia consentthat the Coxaf;'^^f> •: ^±^tQDD £fo4M ^a^ ~k Mstod^flmo^dl Wtefrfein tome (Whey"
 5. Oebfe t fetch Qojfox is y^-p^fe-fi/-fre. jfcHs.Vi>toiy mme^



 Pags 1of2                                      Parties/Attorneys foaiaJs ftfy?      /V\ f^C-*-'
                         CAUSE NO. jZ6[\ -f>X- 15°[ 5^-                page.

      All pa'feS nafia Wynj f„ ,11 [ ,              :         •    ——__




           SK^mdENrafiH)Ml4is_3D_da7of_J2^fcg^
                                                                   -20J3




  APPROVED ASTOFORM;
                                             ^^p^^^Sa^SEs


                                             AS^S^^^^^
 APPROVED AS T03POKMAND SDBSTANCF.


                        &_               ^"Ao>                Ga^Ds

   Ac•4-
        mKyvuKhV^




 nm2M           •-                ^
            © htolj fa Pflgtvp skH fi& doe, ofI^a ^*jw^
                                      •   .   I       —   '   T   1     I    -   i — ....   _




#aw vwBte, MWiuet fiftjMvpVb vwve/gf ^e ¥WiW,w-ftyt»,

yyiftfe/4? jt}$w/$o Mvms h rtiwu^ up<
4Vve^ (m^^'^Wfli&mcA W-tftrte^ ^(Wifasta? A^dsba1
 cj8C/4*ii^&
     ©1]? i^toel Castro ksi? iy\^ -(Ws to w&bm-
 -faastovs^
  4tafti: dps-h -fa/ft 5fcjb- frp %ig- Home, ^u^((kstocMw%J -fe
 c^d t. ifltT ftfi' ftflarfs fo$taAtfr fa&%mce> oty&Y&r M^Mm^r fwdvfflft HV^&m^sK
            © nff Mfce* Olive. Stvtet: Iwe is flmJbb fe> fag, vfc&Yiani-ed

       'solA oral ^4otDOP sfoul foe* dU/a&tet 4-puCslb ^/^£idts>'f>rt>
       aY^%&h^^Bt%esWX£eAS> ^^' ^pi&^awrfcte?
        i> MWjfWl Cftgfrp

   J    bA OBftteaterf^ fssoe/^
            IQsp, ciete^Mviegl -Kmo -W fE^nqj^Urvp^ \-to ftto*j ^spH


       it
                                                  E                   JM.C
\ \

                               f*\ f f*- 'T •!•':   J ,'"-




       IN THE MATTER OF      H OCT !2 AH 9-S&0 IN THE DISTRICT COURT
      THE MARRIAGE OF                                        §

      MANUEL G. CASTRO                                       §   45TH JUDICIAL DISTRICT
      AND                    'BY_                            S
      MARY ANN CASTRO                                        §   BEXAR COUNTY, TEXAS

                       ORIGINAL COUNTERPETITION FOR DIVORCE

      1.     Discovery Level

             Discovery in this case is intended to be conducted under level
      2 of rule 190 of the Texas Rules of Civil Procedure.

      2.     Parties


            This suit is brought by MARY ANN CASTRO, Counterpetitioner.
      The last- three numbers of MARY-ANN CASTRO's driver's license number

      are "7^ - The; last three numbers of MARY ANN CASTRO's Social
      Security number are fff 5 .
           ; MANUEL G. CASTRO is Counterrespondent.

      3.    Domicile   • '      ,


            Counterpetitioner has been a domiciliary of Texas for the

      preceding six-r^pnth periqd and a resident of this county for the
      preceding ninety-day period.

      4.     Service


            Service of this document may be had in accordance with Rule

      21a, Texas Rules of Civil Procedure, by serving Counterrespondent's

      attorney of record, JOSEPH P, APPELT, JR., 5825 Callaghan Rd, 104,

      San Antonio, Texas 78228 in open court.
5.   Protective Order Statement

     No protective order under title 4 of the Texas Family Code is

in effect, and no application for a protective order is pending
with regard to the parties to this suit.

6.   Dates of Marriage and Separation

     The parties were married on or about July 21, 1984 and ceased

to live together as husband and wife on or about July 3, 2011.
7.   Grounds for Divorce


     The marriage has become insupportable because of discord or

conflict    of     personalities       between        Counterpetitioner        and

Counterrespondent that destroys the legitimate ends of the marriage

relationship      and   prevents     any       reasonable      expectation^ of
reconciliation,

     Counterrespondent     is      guilty-     of    cruel   treatment    toward

Counterpetitioner of a nature that renders further living together
insupportable.,                            -

     Counterrespondeint has committed adultery.

8.   Child of the Marriage

     There is no child born or adopted of this marriage, and none

is ,expected.                                                '"••>•       'A\ .-••'

9. \; Marital-Prpperty Agreement •

     Counterpetitioner .and Counterrespondent will likely enter into

a marital-property agreement defining their rights to all their

property, both community and separate.              Counterpetitioner requests
the Court to enforce the agreement and divide the marital estate in
accordance with its terms.

10.      Separate-Property Confirmation

         Counterpetitioner owns certain separate property that is not
part of the community estate of the parties, and Counterpetitioner
requests the Court to confirm such separate property as
Counterpetitioner's separate property and estate.

11.      Reimbursement


         Counterpetitioner    .requests    the       Court    to       reimburse

Counterpetitioner \s separate estate for funds or assets expended by
Counterpetitioner's        separate   estate   for    the    benefit     of   the

community.      Those expenditures resulted in a direct benefit to the

community estafe.        Counterpetitioner' s separate estate has not been

adequately compensated for or benefited from the expenditure of
thqse;    funds or assets,      and a failure by the Court to allow
reimbursement to Counterpetitioner's separate estate will result in
an unjust enrichment of the community estate at. the expense of
Counterpetitioner's separate estate. :.

12.      Postdivorce Maintenance

         The Cqunterpetitiqner also requests the Court to order that

she be paid postdivorce maintenance for a reasonable period in
accordance with chapter 8 of the Texas Family Code.
13.    Request for Temporary Orders

       Counterpetitioner requests the Court to dispense with the

issuance of a bond and after notice and hearing be temporarily

enjoined, pending the further order of this Court, from:

       1.    Communicating    with        Counterpetitioner         in    person,   by

telephone, or in writing in vulgar, profane, obscene, or indecent

language or in a coarse or offensive manner.

       2.    Threatening Counterpetitioner in person, by telephone, or

in writing to take unlawful action against any person.

       3.    Placing one or more telephone calls, anonymously, at any

unreasonable    hour,   in an offensive         and repetitious manner,             or

without a legitimate purpose of communication.

       4.    Causing bodily injury to Counterpetitioner.

       5.    Threatening     Coupterpetitipner             with    imminent     bodily

injury,

       <5.   Destroying,          removing, -       concealing,          encumbering,

transferring,    or otherwise harming or reducing the value of the

property of one or both of the parties,

       7..   Falsifying any writing pr record relating to the property

of either party.

      : 8.   Misrepresenting         or      refusing         to     disclose       to

Counterpetitioner       or   to     the    Court,     on    proper       request,   the

existence, amount, or location of any property of one or both of

the parties.
      9.     Damaging or destroying the tangible property of one or

both of the parties,        including any document that represents or
embodies anything of value.

      10.    Tampering with the tangible property of one or. both of

the parties,     including any document that represents or embodies

anything of value, and causing pecuniary loss to Counterpetitioner.

      11.    Selling,       transferring,               assigning,            mortgaging,
encumbering, or in any other manner alienating any of the property

of Counterpetitioner or Counterrespondent, whether, personalty or

realty,. and whether separate or community, except as specifically
authprdzed by order of this Court.

      3.2.   Incurring any indebtedness, other than legal expenses in
cpnnection with this suit, except as specifically authorized by
order, of this Court,

     .13,    Making withdrawals frpm any checking pr sayings account

in   any     financial     ipstitution         for;'    any     purpose,          except   as

specifically authorized by order of this Court.                          ,

      14.    Spendipg     any      sum   of      cash      in    Counterrespondent' s

possession     or   subject      to   Counterrespondent.' s ^control                for    any

purppse, except as specifically authorized by order of this Court.

      15.    Withdrawing or .borrowing in any manner for any purpose

frpm any retirement,            profit-sharing,         pension,    death,         pr other

emplpyee     benefit     plan    or   employee         savings    plan       or    from    any

individual     retirement        account       or      Kedgh    account,          except    as


                                           5
specifically authorized by order of this Court.

     16.    Entering any safe-deposit box in the name of or subject

to the control of Counterpetitioner or Counterrespondent, whether

individually or jointly with others.

     17.    Withdrawing or borrowing in any manner all or any part of

the cash surrender value of life insurance policies on the life of

Counterpetitioper       or Counterrespondent,         except    as specifically

authorized by order of this Court.

  : 18.      Changing    or in any manner           altering    the    beneficiary

designation on any life insurance on the life of Counterpetitioner

or Counterrespondent.

     19.     Canceling, altering, failing to renew or pay premiums, or

in any manner affecting the present lever of coverage 'of any life,'

casualty,    automobile,    or health insurance policies insuring the

parties' property or perspng.              ••;-;"

• ' y20.     Opening or diverting mail.addressed to Cpunterpetitiopgr.

   ,21.      Signipg    or endprsing Cpuhterpetitipher's              hame on any

negotiable    instrument,    check,   pr   draft,        such   ajs   tax   refunds,

insurance payments, and dividends, or attempting to negotiate any

negotiable    instrument    payable   to   Coupterpetitipner           without   the

personal signature of Counterpetitioner.'.             '.-

   .22.      Taking any action fp terminate or limit.credit or charge

cards in the name of Counterpetitioner.
         23.    Discontinuing or reducing the withholding for federal

income taxes on Counterrespondent's wages or salary while this case
is pending.

         24.    Destroying,            disposing         of,     or altering         any financial

records of the parties, including but not limited to records from

financial        institutions               (including canceled checks                    and deposit

slips),        all records of credit purchases or cash advances,                                     tax

returns,       and financial statements.

         25.    Destroying, disposing of, or altering any e-mail or other

electronic data               relevant       to the        subject      matters      of this case,

whether stored on a hard drive or on a diskette or other electronic

storage device.

         26.    Terminating or in any manner affecting the service of

wat^r,     electricity,              gas,    telephone,         cable         television,       or other

contractual services, such as security, pest control, landscaping,

or yard maintenance, at 1501 Olive,. JOurdanton, Texas 78026; 6026

Hazel     Valley,         San       Antonio,      Texas        78242    and/or      665    N. ;General

McMullen, San Antonio, Texas 78228 or in any manner attempting to

withdraw        any      deposits           for   service        in     connection        with     those

services.             •'''•'-;•."     •*'                        '.-;':•'••

    '27.        Excluding Counterpetitioner from the use and enjoyment of

the residence located at 1501 Olive, Jpurdantpn, Texas, 78026; 6026

Hctzel    Valley,         San       Antonio,      Te^xas       78242    andVpr .665        N.    General

McMullen,       San Antonio,            Texas 78228.



                                                     7
     28.    Entering, operating, or exercising control over the 2003

Saturn and 1998 Dodge Van in the possession of Counterpetitioner.

     Counterpetitioner      requests        that        Counterrespondent        be
authorized only as follows:

     To make expenditures and incur indebtedness for reasonable and

necessary      living   expenses    for         food,     clothing,   shelter,
transportation,    and medical care.

     To make expenditures and incur indebtedness for reasonable

attorney's fees and expenses in connection with this suit.

•:•': •;.'";••-To make withdrawals from accounts in financial institutions
only for the purposes authorized by the Court's order.

     Counterpetitioner requests that Counterrespondent be ordered
as follows:

     To make payments to the Counterpetitioner for the support Qf
the Counterpetitioner pursuant to Texas Family Code; §6.502.

     To make payments of reasonable interim attorney's fees and

expenses to Counterpetitioner's attorney pursuant to Texas, Family
Code §6.502.                                                           ";-i .:

14. Request for Temporary Orders Concerning: Use.of'Property *';

  . ;Counterpetitioner     requests       the    Court,     after, notice    and

hearing, for the preservation of the property and protection of the

parties,    to make; temporary     orders       and issue     any 'appropriate

temporary injupctions respecting the temporary use. pf the parties'
property    as deemed   necessary and      equitable,       including but not


                                      8
limited to the following:

      Awarding Counterpetitioner exclusive use and control of the

2003 Saturn and 1998 Dodge Van and enjoining Counterrespondent from

entering,    operating,   or exercising control over it.

      Awarding Counterpetitioner the exclusive use of the following

property and enjoining Counterrespondent from exercising possession

or control of any of this property: her personal property, lawn

tppls^'and 'any';pther/:items the; Court;, deems appropriate-, ' •'•'''''-'"'V '
15.   Request   for   Temporary Orders      for Discovery and Ancillary

Relief                                                                '\

      Counterpekitiqner      requests    the   Court,    after    notice    and

hearing, for the preservation of the property and protection of the

parties,     to make temporary orders for discovery and ancillary

relief as deemed necessary and equitable, including but not limited

to the following:

      Ordering .Counterrespondent to, provide,; a'..sworn.': inventory and.
appraisement of §11 the separate/ and community property pwned'pr

claimed by the parties' and all debts and liabilities owed bv. the

parties     substantially in the form and detail prescribed by the

Texas Family L§w Practice Manual (3rd ed) , fprm 7-1.

16.   Attorney's, Fees,:Expensesr Costs, and Interest

      It was necessary for Countefpetitipper to secure the services

of EDWARD P. PIKER, JR^ a licensed attorpey, •%o prepare^ and
prosecute this suit.      To effect an equitable division of the*estate
of    the   parties      and     as    a   part      of       the   division,    judgment       for

attorney's       fees,    expenses,           and    costs      through      trial    and   appeal

should      be   granted       against        Counterrespondent           and    in     favor    of

Counterpetitioner for the use and benefit of Counterpetitioner's

attorney; or, in the alternative, Counterpetitioner requests that

reasphable attorney's''fees, expenses/ and costs through trial and

appeal      be   taxed     a§     costs        and       be    ordered    paid       directly    t°

Cpupterpetitioner's             attorney,       who may enforce the order in the

attorney's       own     name,         Counterpetitioner             requests        postjudgment

interest as allowed by law.

17.    Prayer

       Counterpetitioner              prays    that       citation     and    notice    issue    as.

required by law and that the Court grant a divorce and all other

relief requested in this counterpetitipn.                                        .              ^•/-

      "- Counterpetitioner prays' that the Court,                            after notice, and

hearing, grant this, request for, a temporary .injunction.

     -•VCounterpetitioperSprays fpr attorney's fees, expenses, costs',

apd interest as. requested above. .                                                         ">"'••.
       .Counterpetitioner prays for general, relief.

                                              . Respectfully .'submitted,


                                                Edward P. Piker, Jr.
                                                315 S, Main Avei -/-
                                                San Antonio, Texas.18204
                                                Tel: (2*10) 226-0026."
                                                Fax:      (210)     226-8402




                                                    10
                                    UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF TEXAS
                                              SAN ANTONIO DIVISION


         In re:                                                      Case No. 12-52696 G
                  MANUEL GUADALUPE CASTRO JR.


                              Debtor(s)



                  CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT

                 Mary K. Viegelahn, chapter 13 trustee, submits the following Final Report and Account
         of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
         follows:


                  1) The case was filed on 08/31/2012.

                  2) The plan was confirmed on 11/26/2012.

                  3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
         NA.


                  4) The trustee filed action to remedy default by the debtor in performance under the plan
         on NA


                  5) The case was dismissed on 10/03/2014.

                  6) Number of months from filing to last payment: 25-

                  7) Number of months case was pending: 33.

                  8) Total value of assets abandoned by court order: NA .

                  9) Total value of assets exempted: $15.445.93.

                  10) Amount of unsecured claims discharged without payment: $0.00.

                  11) All checks distributed by the trustee relating to this case have cleared the bank.




         UST Form 101-13-FR-S (9/1/2009)




033261                                         64204033294012
           Receipts:

                      Total paid by or on behalf of the debtor            $20,000.48
                      Less amount refunded to debtor                       $2,812.32

           NET RECEIPTS:                                                                                         $17,188.16



           Expenses of Administration:


                      Attorney's Fees Paid Through the Plan                           $2,700.00
                      Court Costs                                                         $0.00
                      Trustee Expenses & Compensation                                 $1,181.52
                      Other                                                               $0.00
           TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,881.52

           Attorney fees paid and disclosed by debtor:                   $500.00



           Scheduled Creditors:

           Creditor                                        Claim         Claim           Claim          Principal        Int.
           Name                                   Class   Scheduled     Asserted         Allowed          Paid           Paid
           ATASCOSA COUNTY                   Secured         1,569.41      1,298.30        1,298.30              0.00           0.00
           ATASCOSA COUNTY                   Secured           402.66       420.84           420.84              0.00           0.00
           Bexar County Clerk                Unsecured         798.00            NA               NA             0.00           0.00
           BSI FINANCIAL SERVICES INC        Secured        34,554.10    37,478.58        37,478.58       13,306.64             0.00
           BSI FINANCIAL SERVICES INC        Secured       222,286.00   251,847.20       251,847.20              0.00.          0.00
           Bus & Prof Svc                    Unsecured         252.00            NA              NA              0.00       0.00
           City Employees Federal            Unsecured             NA            NA               NA             0.00       0.00
           GENERATIONS FEDERAL CREDIT UN     Unsecured       4,910.00     4,910.03         4,910.03              0.00       0.00
           GENERATIONS FEDERAL CREDIT UK     Unsecured       5,868.00     5,868.30         5,868.30              0.00       0.00
           GENERATIONS FEDERAL CREDIT UK     Unsecured       7,614.00     7,614.16         7,614.16              0.00       0.00
           GREEN TREE SERVICING, LLC AS SE   Secured         6,000.00     6,157.81               0.00            0.00       0.00
           GREEN TREE SERVICING, LLC AS SE   Secured        18,792.00    26,553.11        26,553.11              0.00       0.00
           INTERNAL REVENUE SERVICE          Priority          869.56       761.78           761.78              0.00       0.00
           INTERNAL REVENUE SERVICE          Unsecured             NA       126.95           126.95              0.00       0.00
           Med Data Sys                      Unsecured         113.00            NA              NA              0.00       0.00
           PALISADES ACQUISITION DCLLC       Unsecured             NA       234.95               0.00            0.00       0.00




          UST Form 101-13-FR-S (9/1/2009)




033261   64204033294012
          Semmary of Disbursements to Creditors:
                                                                        Claim           Principal            Interest
                                                                      Allowed                Paid               Paid
          Secered Payments:
                Mortgage Ongoing                                         $0.00              $0.00        '    $0.00
                Mortgage Arrearage                                 $37,478.58        $13,306.64               $0.00
                Debt Secured by Vehicle                                  $0.00              $0.00             $0.00
                  All-Other Secured                              $280,119.45                $0.00             $0.00
          TOTAL SECURED:                                         $317,598.03         $13,306.64               $0.00


          Priority Unsecured Payments:
                  Domestic Support Arrearage                             $0.00              $0.00             $0.00
                  Domestic Support Ongoing                               $0.00              $0.00             $0.00
                  All Other Priority                                  $761.78               $0.00             $0.00
          TOTAL PRIORITY:                                             $761.78               $0.00             $0.00


          GENERAL UNSECURED PAYMENTS:                             $18,519.44                $0.00             $0.00



          Disbursements:


                  Expenses of Administration                             $3,881.52
                  Disbursements to Creditors                            $13,306.64


          TOTAL DISBURSEMENTS :                                                                      $17,188.16




                 12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
         the estate has been fully administered, the foregoing summary is true and complete, and all
         administrative matters for which the trustee is responsible have been completed. The trustee
         requests a final decree be entered that discharges the trustee and grants ,such other relief as may
         be just and proper.

         Dated: 05/21/2015                             By:/s/ Mary K. Viegelahn
                                                                                  Trustee



         STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
         Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




         UST Form 101-13-FR-S (9/1/2009)




033261                                          64204033294021
                            SI   mam-
                        Services, inc.


10/09/2014


MANUEL G CASTRO JR
1501 OLIVE ST
JOURDANTON, TX 78026-2220

Loan Number:                44675
Property Address:'          1501 OLIVE STREET
                            JOURDANTON, TX 78026

                        NOTICE OF DEFAULT AND INTENT TO ACCELERATE

Dear MANUEL G CASTRO JR:


This letter is formal notice by BSI Financial Services, Inc. (herein as "BSI") the Servicer of the
above-referenced loan, on behalf of MLB SUB I, LLC that you are in default under the terms of the documents
creating and securing your Loan described above, including the Note and Deed of Trust/Mortgage/Security
Deed ("Security Instrument"), for failure to pay the amounts due.

The loan is due for 12/01/2011 and subsequent payments, plus late charges, fees and costs. As of today, the
total delinquency and reinstatement amount is $73,967.02, which consists of the following:

              Next Payment Due Date                                                           12/01/2011
              Total Monthly Payments Due:                                                     $66,367.76
                     (35 @$ 1,732.72)
              Late Charges                                                                     $4,204.26
              Other Fees:                                                                      $3,395.00
              Unapplied Balance:                                                                  ($0.00)
              TOTAL YOU MUST PAY TO CURE                                                     $73,967.02


It is possible that after payment of the amounts detailed above there may be other fees still due and
owing, including but not limited to other fees, escrow advances or corporate advances that BST paid on
your behalf or advanced to your account.

This letter is a formal demand to pay $73,967.02. If the default, together with additional payments that
subsequently become due, is not cured by 11/13/2014, BSI will accelerate the note so that the entire debt is
immediately due and payable, and take steps to terminate your ownership in the property by a foreclosure
proceeding or other action to seize the property.

IF YOU ARE UNABLE TO BRING YOUR ACCOUNT CURRENT, BSI offers consumer assistance
programs designed to help resolve delinquencies and avoid FORECLOSURE. These services are provided
without cost to our customers. You may be eligible for a loan workout plan or other similar alternatives. If you
would like to learn more about these programs, you may contact the Loss Mitigation Department at (800)
327-7861, Monday-Wednesday 8 am to 8 pm EST, Thursday 8 am to 6 pm EST, Friday 8 am to 5 pm EST,
Saturday 8 am to 12 pm EST. WE ARE VERY INTERESTED IN ASSISTING YOU.

The default above can be cured by payment of the total delinquency and reinstatement amount plus any



TX_NOI
Page 1 of 3                                                                                         S2AiaM0ciM7
                  Comparative Market Analysis
                                                     Property At:

                                                      Prepared For:
                                                     Manuel Castro
                                                        1501 Olive
                                                 Jourdanton, TX 78026




                                          \            Prepared By:
                                         *^_r*     Archie Marmolejo
                                              _T All Season Realty




                                                              51HV>G SOUTH T53W5


                                                               AJI Season
                                                                   Realty

         Office Phone: (830) 281-5263                                                 I
          Direct Line: (210) 347-7330                                                 ,
Personal Fax Number: (210) 569-6211
               Email: marmoiejoarchie@aol.com


  THIS IS A BROKER PRICE OPINION OR COMPARATIVEMARKET ANALYSIS AND SHOULD NOT BE CONSIDEREDAN APPRAISAL. In
making any decision that relies upon my work, you should know that I have not followed the guidelines for development of an appraisal
            or analysis contained in the Uniform Standardsof ProfessionalAppraisal Practice of the Appraisal Foundation.




          Prepared By: Archie Marmolejo All Season Realty
             *^•vmjuxvi/
                           ""s • ••} ^-cm jcsiaie community
                                                                      Page 1 of 20




                    Comparative Market Analysis
                                     Property At: 1501 Olive Street

                                                 Prepared For:
                                                 Maryann Castro
                                               1501 Olive Street
                                            Jourdanton, TX 78026




                                                 Prepared By:
                                                  Karen Potts
                                           Dowdy Real Estate, LLC




        Office Phone: (830) 569-6883
         DirectUne: (830) 569-6883
Personal Fax Number:
              Email: karen@dowdyrealestate.com
                                                      rage iy ui zu




           Seller's Statement
         Property At: 1501 Olive Street




      Prepared For: Maryann Castro
                               1501 Olive Street
                               Jourdanton, TX 78026




                   \       -


     Suggested Marketing Price: $184,000
c-             \       -
                 Comparative Market Analysis
                                                  Property At:

                                                   Prepared For:
                                                   Manuel Castro
                                                  1501 Olive
                                             Jourdanton, TX 78026




                                       >        Prepared By:
                                           r* Archie Marmolejo
                                           _r All Season Realty
                                            o       —


                                                                                cy^m«Vc%\f                      4j




                                                          5EHTO.G SOUTH TsiWS


                                                            All Season
                                                               Realiy
         Office Rhone: (830) 281-5263
           Direct Line: (210) 347-7330
Personal Fax Number: (210) 569-6211
                Email: marmoiejoarchte@aol.com


  THIS IS A BROKER PRICE OPINION OR COMPARATIVE MARKET ANALYSIS ANDSHOULD NOT BECONSIDERED AN APPRAISAL. In
making any decision thatrelies upon my work, youshouldknow thatI have not followedthe guidelines fordevelopment ofan appraisal
            or analysis contained in the Uniform Standards of Professional Appraisal Practice of theAppraisal Foundation.




          Prepared By: Archie Marmolejo All Season Realty
             Seller's Statement
                   Property At:




       Prepared For: Manuel Castro
                    1501 Olive
                    Jourdanton, TX 78026




      Suggested Marketing Price: $351,375




fl5
flUUrtW Iftlit   tlUH I bflUC.       rax:ziuo/>uouu




                                                      LOCATED AT:                       }
                                            J            816S FM 2146                   j
                                       9.45 Acres. J. Poitivem Survey ff1. Abstract 123'
                                                     Jourdanton, TX 78026               }                 ill

                                                             FOR:
                                                    ' Advantage Mortgage
                                                 6601 Blanco Road. Suits 100
                                                  San Antonio, Texas 78218




                                                           AS OF:
                                                      December 19,2006




                                                              BY:
                                                       Angela R. Overlay
                                                   13730 Adobe Walls Drive
                                                     Helotes. Texas 78023

                                                        (210)696-4400




                          Form IIA1 —TOTAL forWindows" appraisal softsai?by5 lamods, inc.—1-800-ALAMODE
                                 1 U L.   1'IVIl l u n u L




                                                             V

                                                                                                                                                                      Castro, Manuel
                                                              Uniform Residential Appraisal Report                                                            Fte#8308
                               comparable properties ci nanHy offered for sain in the subject neighborhood ranging in price fmm t 225.000                                toS 255,000
                               comparable sales in Hb iabject nelgtiborhood wiitrJa tie past twelve months rawing in sale price tram S ??citnm                                      240,000




            earcli G did El did not reveal any pri ir sales or transfers ofHie comparable sales for the year pilot Mthe date of sale ofthe comparable sale.
     Pah joimefs)        San AntonioMLS
     Repoa£ tha resultsITEM
                         nf the research aim anajyin of fw(*i prior sale ortransfer
                                                              in irn-r    ~        \
                                                                                    historynn
                                                                                            of (liemm.
                                                                                                   subject- *«.—
                                                                                                            property.... and comparable
                                                                                                                              I    **.
                                                                                                                                        sates (report additional prior sales on page 3).1_
                                                                                                                                           _._.-....-—t~—*-*————t
                      ITEM                                   SUBJECT                       COMPARABLE SAUiiH                      COMPARABLE SALE #g                     COMPARABLE SALE #3
     Dateof PriorSale/Transfer                See Con mania
     Price of Prior Sala/Tfansfer             Below.                                 None                                                                           None
     DaTaJource(s)~
     Effecttre Dale of Data Sourest;!
     Arcjlyte nf priorsaleortransfer history ofttieSidjtect property and comparablesafes               The subject is undarconstruction and has nottransferred in the nasi as
           period. Thesales
     month period.           used inthisaoi
                   The sales U3ad             raisal havenottransferred
                                  in this am iraisal have not transfeirprf inthe
                                                                           in tti« 12months  prior in
                                                                                   19 mnnth^ ndnr  to fho
                                                                                                      theabovenotedtransaction.
                                                                                                          ahmn nntori fran^ofj^n




     Sirnirrfary of Sales Comparison Approach Eqi al empha3ls was qivan all salea. Sale 1was superior In acreage and metal work shop. It was inferior in ago
     and EvTnq area. Sale 2 was inferior inac eaaa and aaa. butsunerior inbaths.IMno ansa,oarage and swimming pool. Sale 3 was oqualIn site site.
     butIterior Si value because itwaa locat idoutin thecounty. Itwas superior in baths, livinq areaand oarage. It wasnacassarv tousesalesthat
     closed"over 6 monBis agoandtogoovt r6 miles for comparable salesduetothalow density ofdevelopment In thesubject's maiftat araaand the
     need*for home sales on acreage tracts. The3ubiectis considered a "mini ranch" and those typesof residential properties are becoming increasingly
       pijai in tha ntettet
     popular
                                                                           1

I Mealed Value by Sales Comparison Approach $                225,000
     Indicjtad Value by; SafesCompaiisonApproa Hi j 225,000                         CostApproach(lfdevBliH)a                                                           r'd^^iuj'/usuu                                  /   _UUU
                ftUUftWIrtUL     WVHlUrtUL


                                                       U


                                                        Uniform Residential Appraisal Report                                              Castro, Manuel
                                                                                                                                     fito# 8306




     o&iain the appraiser's orsuDervl inrv annrSs w 2 i 2 i ™                                         k *a' °' other Jurisdictions; without having to
     te^-leTorS
    that pertain to disclosure or disWjuCYy me                                              *8 ^^^ Standards * ProfB5siohal Appraisal Practice
    4
    — --          —rr "••'w   • uj^ui i   na«   uci

    defined in applicable federal and/cr
    appraisal report containing a cops
    vaUd as If a paper version of thi;
                                                       appraisal report were delwered containing my original hand written ™gnaai're


   SUPERVISORYAPPRAISER'S CSRTIFICATIOM: The Supervisory Appraiser certifies.and aBraes that
   1. [I directly supervised thei „,.,  ,
                                  appraiser
   analysis, opinions, statements, co            h«.™! sressp-mX"" """•" °ma —• •» *• '"»*'•'
     .1.
   2. f) accept full responsibility for th
   statements, conclusions, and the               app'S^Kffa' reP°rt inC(UdinB' bUt n0t "mi,ed to'the a»»l"rt ™W*. °P">™.
   3. fme appraiser [dentified in this ippraisal report is either a sub-contractor or anemployee of the supervisory appraiser for the
   appraisal firm), is qualified to perfo       am tt» appraisal, and is acceptable to perform this appraisal under the a^icabl^f Mte taT
       i
  4. (This appraisal report complies
  promulgated by the Appraisal Standards
                                     dards                 Board of The Apprarsal Foundation and that were In place at the time this appraisal
   report was prepared.

  S. ff this appraisal report was transmitted
  defined in applicable federal and/oi "eStVi™,^/ electronic record containing my "electronic signature," asthose terms are
                                                      state laws (excluding audio and video recordings), ora facsimile transmission of this
  appraisal report containing a copy >r representation of my signature, Hie appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report wera delivered containing my original hand written signature.



                                                                                     SUPERVISORY APPRAISER (ONLY IF REQUIRED)
                                                                                    Signature ___
                                                                                    Name
 CompanyName Oyerley Appraisal Se rvices.                  Inc.                     Company Name
 Gomfjany Address         T3730 Adobe Wal s Drive                                   Company Address
 HelojaS, Texas 78023
 Teleriftone Number (210> 695-4400~                                                 Telephone Number
 EmalfAddress       anqelaovertav(g)S3fa.rr                                         EmailAddress
 Date bf Signature and Report Decen her 2a. 2005                                    Date of Signature _
 Effecbve Date of Appraisal DacembiM9,2QQ5                                          State Certification #
 StaiBperBficaflbn # 1326255-r                                                      or State License #
 orState-Ucsrtse#                                                                   State
 of Otter (describe) ______                            . State #*                   ExpirationDate of Certification or License
SSf3j___.
fitpirafioh Dateof Certification or Licer se               06/30/06                 SUBJECT PROPERTY
     1                                                            1
ADDRESS OF PROPERTY APPRAISED
 1501 Ollva St                                                                                                                            i street
 Joun ianton, TX 7S026
APPF AISED VALUE OF SUBJECT PROPERTY $ 225.000                                                                                             rop8rty
LENlfcR/CUENT
Name       Sabriha RanallWall
Cornfany Name AdvantageMortoana                                   l
Comf any Address         6601 Blanco Roac Suite 100. San Antonio,
                                                                                                                                          , from street
Teotas 78216
                                                                                                                                 f.k.*     m street
Email Address      sranalliOloqixanllrte-COi n                                                                    -*iM


Freddie Mac Form 70 March 2005                                              Page 6 of 6                                          Fannie Mae Form 1004 March 2005

                                           Form 1004—"TOTAL'tor Windows"   appraisal software by ala mode, inc. —1-800-ALAMQQE
                                                          Statement of Account
                                                                                              NOTICE: This is a statement of Taxes Due as of 06/01/2015 12:26:57PIV1
                                                                                              based upon the tax records of the tax office.
ATASCOSA COUNTY TAX OFFICE                                                                                    Property Information
1001 OAK STREET                                                                     Property ID: 17471       Geo ID: 01239-00-000-001104
JOURDANTON, TX 78026                                                                Legal Acres 9.4500
                                                                                    Legal Desc: ABS A01239 J POITEVENT SV-1,9.45 ACRES
                                                                                    Situs:            1501 OLIVE ST ,
                                                                                    DBA:
                                                                                    Exemptions: DP, HS


         Owner ID: 87397                        Ownership: 100.00%                                              Value Information
         CASTRO MANUEL & MARYANN                                                    Improvement HS:                                                          159,770
         PO BOX 495                                                                 Improvement NHS:                                                                       0
                                                                                    Land HS:                                                                   54,810
         PLEASANTON, TX78064
                                                                                    Land NHS:                                                                       0.
                                                                                    Productivity Market:                                                                   0-
                                                                                    Productivity Use:                                                                      o:
                                                                                    Assessed Value                                                           214,580

Entity     Description                                                      Pet.    Ex Code          Description
FMLR       FARM TO MARKET ROAD                                          100.00%     DP               Disability
GAT       ATASCOSA COUNTY                                               100.00%     HS               Homestead
SJO       JOURDANTONISD                                                 100.00%
WEV       EVERGREEN WATER DIST                                          100.00%


                                                                     Unpaid Bills Summary
Entity    Year    Statement ID           Tax Rate                   Type          Tax Due                       Disc/P&l            Attorney Fees       Total Due
FMLR      2013             53838        0:076000                    L                   87.22                      25.30                       16.88       129.40
GAT       2013             53838        0.340600                    L                  395.84                     114.79                       76.59       587.22
WEV.      2013             53838        0.006000                    L                    6.24                        1.81                       1.21          9.26
Total for Year 2013                                                                    489.30                     141.90                       94.68           725.88


                                   Total For All Years                               489.30                     141.90                        94.68         725.88


                                                                                               Total Due if Paid By 06/30/2015                              725.88

                                                                     Paid Refunds Summary
                                                                     No Information on File.




                                                                 *** End of Statement ***
NOTICE: This document is not a tax certificate and does not absolve a Taxpayer from tax liability in any way. If this document is found to be                 Page 1
in error, it may be corrected by the Collection Office listed above. Responsibility to pay the remaining taxes rests entirely with the Taxpayer,
                                                                                                                                                       True Automation. Inc.
as outlined in the Texas Property Tax Code.
                                               Homes                        Mortgages        Agents     Local News
                                             Fisrffipj'^iHyTijffffl^ijift


                                                                       —1       ..
  City, Zip, Neighborhood, Address orMLS#                                       search



 San Antonio Metro Area > 78026 > 1501 Olive Street, Jourdanton, TX 78026




  1501 Olive Street Jourdanton, TX 78026

                   $216,240                                                                              $292,560
                       LOW
                                                      $254,400                                                 HIGH
                                                                            ^
                                                            /ALUE ESTIMATE


Value Estimate               $254,400 ?    Beds

Payment Estimate         $959/mo      ?    Baths Full

Rent Estimate                  $1,700 ?    Baths Half

Tax Estimate                  $3,281 ?     Sq Ft                                         2,404
/^s HomeScore                      40 ?    Lot Size                                       9.00

•^ InvestorScore                   34 ?    Construction

Last Sale Date               08/25/2000    Style
Last Sale Price                       --   Year Built                                    2005


   i^st Hom€?sn                                    UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF TEXAS
                                              SAN ANTONIO DIVISION


         In re:                                                      Case No. 12-52696 G
                  MANUEL GUADALUPE CASTRO JR.


                              Debtor(s)



                  CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


                 Mary K. Viegelahn, chapter 13 trustee, submits the following Final Report and Account
         of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
         follows:


                  1) The case was filed on 08/31/2012.

                  2) The plan was confirmed on 11/26/2012.

                  3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
          NA.


                  4) The trustee filed action to remedy default by the debtor in performance under the plan
         On NA .                                                                         ^     ,-r—~^ - rr-i

                  5) The case was dismissed on 10/03/2014.

                  6) Number of months from filing to last payment: 25.

                  7) Number of months case was pending: 33.                   ..;e
                  8) Total value of assets abandoned by court order: NA                                    _ J

                  9) Total value of assets exempted: $15,445.93.

                  10) Amount of unsecured claims discharged without payment: $0.00.

                  11) All checks distributed by the trustee relating to this case have cleared the bank.




         UST Form 101-13-FR-S (9/1/2009)




033261                                         64204033294012
           Summary of Disbursements to Creditors:
                                                                         Claim          Principal            Interest
                                                                      Allowed                Paid                  Paid
           Secured Payments:
               . Mortgage Ongoing                                         $0.00             $0.00           • $0.00
                 Mortgage Arrearage                                $37,478.58         $13,306.64              $0.00
                 Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
                   All Other Secured                              $280,119.45               $0.00             $0.00
           TOTAL SECURED:                                         $317,598.03         $13,306.64              $0.00


           Priority Unsecured Payments:
                  Domestic Support Arrearage                             $0.00              $0.00             $0.00
                  Domestic Support Ongoing                               $0.00              $0.00             $0.00
                  All Other Priority                                   $761.78              $0.00             $0.00
           TOTAL PRIORITY:                                            $761.78               $0.00             $0.00


           GENERAL UNSECURED PAYMENTS:                             $18,519.44               $0.00             $0.00



          Disbursements:


                  Expenses of Administration                              $3.881.52
                  Disbursements to Creditors                            $13.306.64


          TOTAL DISBURSEMENTS :                                                                      $17,188.16




                 12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
         the estate has been fully administered, the foregoing summary is true and complete, and all
         administrative matters for which the trustee is responsible have been completed. The trustee
         requests a final decree be entered that discharges the trustee and grants such other relief as may
         be just and proper.

         Dated: 05/21/2015                             By: Isi Mary K. Viegelahn
                                                                                  Trustee



         STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
         Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




         UST Form 101-13-FR-S (9/1/2009)




033261                                          64204033294021
 J. Todd Malaise
                                                                                                     S t e p h e n K. Luxton
 S t e v e n G. C e n n a m o
                                                           909 NE Loop 410, Ste 300                  Mikhail Nagorny
 Pat B.    Fossett
                                                            San Antonio, TX 78209                    Eduardo v. Rodriguez*
 Kristina L. Gonzales
                                                                                                     David C. W e r n e r


                                                            (Office) (210)732-6699
                                                           (Facsimile) (21 O) 732-5826
                                                               www.malaiselawfirm.com



                                 San Antonio • Brownsville • Corpus Christi • Harlingen • Mc Allen



                                                                 September 11, 2014                         Tf':
                                                                                                            ^
                                                                                                            ,J,' "
Ms. Mary Ann Castro
P0 Box 495
Pleasanton, Texas 78064                                                                                     S !
                                                                                                            •i i
                                                                                                            r    •
RE:          Chapter 13 Bankruptcy Case No. 12-52696, In Re Manuel Guadaiupe L.astrorjr:

Dear Ms. Castro:


            Please find the enclosed copies of the following:

            1.           Motion of BSI Financial Services, as Servicer for Wells Fargo Bank, NA, its Successors
                         and Assigns for Relief from Automatic Stay and Co-Debtor Stay against Property as to
                         1501 Olive Street, Jourdanton, Texas 78026 and
            2.           Debtor's response to the motion.

            Please call if you have questions/comments.




                                                                                    Cennamo
SGC/Deb
Enclosures


Enclosure




    • Hoard Certified In Consumer Bankruptcy Law by The Texas Board of LegalSpecialization
12-52696-cag Doc#61 Filed 07/29/14 Entered 07/29/1416:34:44 Main Document Pg3of3




                                    UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION


      IN RE:                                    CHAPTER 13

      MANUEL GUADALUPE CASTRO JR.




      DEBTOR(S)                              CASE NO.: 12-52696 G

                         CERTIFICATE OF SERVICE


      Ihereby certify thata copy ofthe attached document wasserved onthe parties listed below by
      ordinary U.S. Mail or served electronically through the Court's ECF System at the e-mail address
       registered with the Court on this July 30, 2014.


            Debtor(s):

       MANUEL GUADALUPE CASTRO JR.                        DAVIS LAW FIRM
       PO BOX 47776                                       5710IH 10 WEST
      SANANTONIO, TX 78265                                SANANTONIO, TX 78201


      IS/

      JESSICA L. HANZLIK
 FILED
8/12/2014 1:42:58 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Jennifer Brazil
             NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA.
                                                       NO. 2011-CI-15957

             IN THE MATTER OF                                     §        IN THE DISTRICT COURT
             THE MARRIAGE OF                                      §
                                                                  §
             MANUEL G. CASTRO                                     §        45TH JUDICIAL DISTRICT
             AND                                                  §
             MARY ANN CASTRO                                      §         BEXAR COUNTY, TEXAS

                        MOTION TO DECLARE AGREEMENT FOR FINAL DIVORCE VOID

                       Comes now Respondent, Mary Ann Castro, and submits this Motion to Declare

             Agreement for Final Divorce Void, and in support thereof would respectfully show this Court as
             follow:


                  1.    On September 30, 2011, Petitioner Manuel G. Castro (hereafter "Manuel") filed for

             divorce from Respondent/Movant MaryAnn Castro (hereafter "MaryAnn").

                 2.     On October 10, 2012, Manuel, a Debtor in an ongoing Chapter 13 bankruptcy
             proceeding, wasadvised that a Motion to Lift the Automatic Stayto Proceed withDivorce would

             be required by the bankruptcy court to proceed with this divorce. See Trustee's Amended

             Objection to Motion to Approve Agreement for Final Divorce Nunc Pro Tunc and Request for

             Hearing, a true and correct copy of which is attached and incoiporated herein as "Exhibit A."

             Mary Ann was not similarly advised that a lifting of the stay was required to proceed with the

             divorce.


                  3.    Manuel disregarded this information, and on October 30, 2013, he entered into an

             Agreement for Final Divorce (hereafter, "the Agreement") with Mary Ann, a true and correct

             copy of which is attached and incorporated herein as "Exhibit B." The agreement was signed by

             Judge David Canales on that same date. On information and belief, Judge Canales was not

             informed of the ongoing bankruptcy proceeding.
             Motion lo Declare Agreementfor Final Divorce Void: Castro                             Page.l
    4.    The Agreement was an attempt by Manuel to divide assets which are part of the
bankruptcy estate, which violated the automatic stay of the bankruptcy proceeding. See 11
U.S.C. § 362(b)(2)(A)(iv).

    5.    At the time of the execution of the Agreement, Manuel did not have approval from the
bankruptcy court, nor had he even attempted to have the automatic stay lifted for this purpose.
As such, the Agreement is void as a matter of law. See York v. State, 373 S.W.3d 32 (Tex.
2012).

    6.    The Agreement purports to award Mary Ann the marital home, but obligates her to
refinance within a specified period of time. Exhibit B at 1 and "Attachment A." Mary Ann has
been unable to do so due to the home being subject to Respondent's ongoing bankruptcy
proceeding. SeeAffidavit of MaryAnn Castro, attached and incorporated herein as "Exhibit C."

    7.    Further, Manuel failed to make mortgage payments as he was ordered to do in the

temporary orders in this matter, and the home is in default to the tune of approximately

$60,000.00. Exhibit C. This information was concealed from Mary Ann at the time she entered

into the Agreement. But for her belief that the home was not in default, Mary Ann would not

have executed the Agreement with Manuel. Id.

    8.    In addition, at the time of the execution of the Agreement, Manuel presented a falsified

Market Analysis to Mary Ann, a true and correct copy of which is attached and incorporated

herein as "Exhibit D," which indicated that the house was worth $200,000.00 more than what is

was actually worth. This was tantamount to fraud upon the community and, as a result, the

Agreement was not a just and right division of the marital estate based upon the fraud committed




Motion toDeclare Agreementfor Final Divorce Void: Castro                                  Page 2
by Manuel. But for Manuel's misrepresentation of the value of the home, Mary Ann would not

have executed the Agreement with Manuel.

    9.    Mary Ann subsequently learned that the Market Analysis was completed by a friend of

Manuel's lover. Exhibit C. Mary Ann thereafter obtained another Market Analysis, a true and

correct copy of which is attached and incorporated herein as "Exhibit E," revealing the disparity

between the market value proffered by Manuel and the actual market value of the home.

    10. On March 12, 2014, Mary Ann filed a Motion to Rescind and/or Notice of Repudiation,

seeking to have the Agreement nullified by the Court based upon fraud by Manuel and the fact

that it violated the bankruptcy stay. At the hearing on said Motion, the Court determined that

because neither party had obtained a lifting of the bankruptcy stay it did not have authority to

make any determination that would affect property of the bankruptcy estate, including making

any ruling with respect to the Agreement. As such, the Court declined to hear the matter unless

and until the stay was lifted for such purpose.

    11. Despite having full knowledge that Mary Ann was repudiating the Agreement and that

Mary Ann's counsel was seeking to have the Agreement declared void, Manuel presented the

Agreement to the bankruptcy court for its approval on June 4, 2014. See Motion to Approve

Agreement for Final Divorce Nunc Pro Tunc, a true and correct copy of which is attached and

incorporated herein by reference as "Exhibit F." This Motion was never served on Mary Ann's

counsel, Jamie L. Graham (who filed a Notice of Appearance on March 11, 2014). Mary Ann's

counsel only learned of Manuel's actions from a search of the bankruptcy court's online docket.

    12. Upon learning that Manuel was attempting to have the bankruptcy court approve the

Agreement, on July 16, 2014 Mary Ann filed motions in the bankruptcy court objecting to such


Motion toDec/are Agreementfor Final Divorce Void: Castro                                 Page 3
 action, as well as to lift the automatic stay to allow a state court to hear her challenges to the
validity of the Agreement. This required her to retain additional counsel and incur substantial

additional legal fees.

     13. On July 31, 2014, a hearing was held in the bankruptcy court on both Manuel's and

Mary Ann's motions. On information and belief Manuel's counsel misrepresented to the
bankruptcy court that the state court had already denied Mary Ann's attempt to have the
Agreement rescinded and/or declared void. The bankruptcy court declined to accept the
Agreement and ordered that the automatic stay would be lifted so that the parties could address
their concerns in state court.


    14. At this time, pursuant to the lifting of the stay, Mary Ann seeks to have the Court

declare that the Agreement is void because it violates the automatic stay of the bankruptcy
proceedings. In addition or in the alternative, Mary Ann seeks to repudiate the Agreement
because it was procured by fraud committed by Manuel in grossly misrepresenting the value of
the home and in intentionally failing to inform Mary Ann that the home was in default due to his

failure to make mortgage payments as ordered. Further, its terms are illegal and/or impossible to
comply with, as Mary Ann cannot refinance the home as required by the Agreement without

further violating the automatic stay- a criminal offense.

    15. Mary Ann seeks an award of her reasonable and necessary attorney's fees and costs in

both this proceeding and in the bankruptcy proceeding. Mary Ann was forced to retain counsel

and incur these attorney's fees and costs due to Manuel's failure to obtain a lifting of the stay

prior to entering into a property division, and Manuel's bad acts in attempting to get the

bankruptcy court's approval of the Agreement without notice to Mary Ann or her counsel, and at


Motion toDeclare AgreementforFinal Divorce Void: Castro                                   Page 4
a time when he was fully aware that Mary Ann was challenging the validity of the Agreement
and had repudiated the Agreement.

        Respondent/Movant Mary Ann Castro prays that this Court grant her request to Declare

Agreement for Final Divorce Void on the ground that it was executed in violation of the

automatic stay of the bankruptcy court, and in addition to or in the alternative, upon the ground
that it was procured by fraud, and is impossible and/or illegal to comply with its terms. In the

alternative, Mary Ann Castro prays that this Court find that she has sufficiently revoked her

consent to or repudiated the Agreement for Final Divorce, and it is therefore unenforceable.

Mary Ann Castro further prays for an award of her reasonable and necessary attorney's fees and

costs, and for such other and further reliefas she may be entitled at law or in equity.


                                                 Respectfully submitted,

                                                 Law Offices of Jamie L. Graham
                                                 310 S St. Mary's St, Suite 845
                                                 San Antonio, Texas 78205
                                                 Tel. (210) 308-6448
                                                 Fax:(210)308-5669




                                                           i Anne Lishman
                                                     State Bar No. 24086267
                                                     Jamie L. Graham
                                                     State Bar No. 24027335
                                                     Attorney for Mary Ann Castro




Mo/ion toDeclare Agreementfor Final Divorce Void: Castro                                  Page 5
                                           Notice of Hearing

        The above motion is set for hearing on August 25. 2014 at 9:00 a.m. in the Presiding
District Court, Room 109 of the Bexar County Courthouse, 100 Dolorosa St., San Antonio,
Texas 78205.
                                                          Gloria Sal da Pi a
                    8/12/2014
SIGNED on
                                                          Presiding Judge
                                                               *th
                                                          43SIh District Court
                                                          Bexar County, Texas
                                                 Judge or Clerk


                                        Certificate of Service

        Icertify that atrue copy of the above was served on each attorney of record or party   in


accordance with the Texas Rules of Civil Procedure on August 12, 2014.




                                          ^---•^rarah Anne Lishman
                                                Attorney for Mary Ann Castro




Motion to DeclareAgreementfor FinalDivorce Void: Castro
                                                                                      Page 6
Aug. 12.2014   8:24AM                                                               No. 1316 P. 1




                                         Affidavit of Mary Ann Castro

                  Mary AnnCastro appeared before mein person today and stated under oath as follows:

                  "My name is Mary Ann Castro. I am above the age of eighteen years, and I am fully

        competent to make this affidavit. I amthemovant in the Motion to Declare Agreement forFinal

        Divorce Void. The facts stated in (his affidavit are within mypersonal knowledge and are true
        and correct


                  "On September 30,2011, my husband Manuel Castro filed for divorce. i^U-feaUtae^htak,

        had ahttady-aedfoi-ChagtarJ^ hnnlmq?teyrand-te-Aug. 12.2014   8:24AM                                                                  Jo. 1316 P. 2




                 "On or about December 1, 2013, I learned that Argentina Marmolejo was a friend of

         Manuel Castro's lover, and thereforebecame suspicious of the MarketAnalysis that he provided

         to me at the time I signed the Agreement for Final Divorce. I therefore had my own Market

         Analysis prepared by Karen Potts, who appraised the home at a fair market value of only

         $184,000.00.

                 '1 have mademultiple attempts to refinance the home, as per the terms of the Agreement

         for Divorce, buthavebeen toldthat no lender will refinance while the home is still subject to the

         Manuel Castro's bankruptcy proceeding. Further, I was told that Manuel Castro removed me as

         an authorized person for the current mortgage holderto communicate with, and I have therefore

         had an extremely difficult time getting information with respect to the status of the mortgage.

         All mortgage statements were diverted from my address to Manuel Castro's sister's address, and

         so I never received any information with respectto the status ofmortgage payments afterManuel

         Castro was ordered to make those payments in the temporary orders.

                 "I had a credit report done, and from that I learned that the home is currently in default

         for approximately $60,000.00.


                                                        Mary Ann Cqsjnro

         SIGNED under oath before me on

                                                               K/m.^$l)dl a$>nj^
                                                        NotaryTublic, State of Texas
                ^{iX      GINA S. VIUAGOM6Z
               l*XJbF% Notary Public. Stale ofTe«s
               \"»\A\A*         My Commission Exoi'es
                $fcw
                '"•:„",:«--v'     ' •
                                  Februory 27. 2017


                                                 ~&>

         Affidavit ofMaryAnn Castro                                                                  Page 2
             1UNITED^STATES                                          Official Change Of Address
             'POSTAL SERVICE,                                        gMnfirm^tion LETTER
   VERIFICATION REQUIRED                                             YOUR OLD ADDRESS                                                                                           aw



                                                                                                                                                                                ©
                                                                                                                                                                                ©

   Mail will be forwarded for the                                        MARYANN CASTRO
   following individual only:                                            23302 HICKORY SHADOW                                                                                   Z
   MARYANN                                                               ELMENDORFTX 78112-6172
   CASTRO
   Your mail will be forwarded to your
   NEW address, as you requested,                                                                                                                                               —I
                                                                                                                                                                                o
   on: Sep 30,2014
                                                                                                                                                                                m
                                                                                                                                                                                i—
                                                                                                                                                                                o
                                                                    YOUR NEW ADDRESS

                                                                                                                                                                                •5o
                                                                         00000067002 MB                 0.435          T:0004
   Ifthe information contained on this page is
   incorrect, or you have not received mail at
  your new address for 10 Postal business
  days or more, please call 1-800-ASK-USPS
                                                                              •Mill          II         lli'lll'-ll'l'll1'!""1'''-!!!'!!"'
  (1-800-275-8777).                                                      MARYANN CASTRO
  If you need to view or cancel this                                     PO BOX 495                                                                                             >
                                                                                                                                                                                CO
  Change-of-Address Order or change the                                  PLEASANTON TX 78064-0495
  date to start forwarding your mail,visit
  managemymove.usps.com and enter
  the Confirmation Code:       1429 45011010 9450
                                                                                                                                                                                m
  Visit managemymove.usps.com to add your                                                                                                                                       JO
  email address and receive email reminders                                                                                                                                     CO
  of mailforwarding expiration dates.



   NOTIFY CORRESPONDENTS                                            MAIL FORWARDING EXPIRATION DATES
   WHO SENO YOU MAIL
    Mail forwarding may be available                                      First Class Mail, Priority & Express.... Sep 30,2015
    for up to 12 months and covers                                        Newspapers, Magazines                                          Nov 29,2014
    only certain classes of mail.                                         Packages'                                                      Sep 30,2015
   To ensure delivery of all your mail                                    Catalogs                                                       Not Forwarded2
   and to avoid forwarding delays,                                        Standard Mail                                                  Not Forwarded2
   you should notify everyone who
                                                                                                                  1. Some restrictions apply 2. Unless requested by mailer
   sends you mail.




   IMPORTANT MESSAGES FROM THE U.S. POSTAL SERVICE
   REGARDING YOUR MAIL FORWARDING REQUEST:                                                           WHY THE YELLOW LABELS?


                                                                                                      Yellow labelsjihdicate the=,'::.#.j
     Yellow stickers with your new address are placed on mail                                         correspondent doesn't know,
     forwarded by the U.S. Postal Service, To receive your mail faster,                               your new*a3dfessT?'!r''••i--;';*''-l'di
     notify the sender of your new address.
                                                                                                      If you receive maiUwith a
     Please retain this Official Change of Address Confirmation page                                  yellow label attached, notify the
     for your records as local agencies and/or resources may require it                               sender of your new address.
     for proof of your move.



                                                                                                                  ..UU.JU. ,nh^U«..MU*»f*^^
All of the paper used to produce the USPS'" Official Change of Address Confirmation Letter
was sourced from sustainable forests.

                                                                                  1 i n n 1 i m nnnn i i i n n i i n i n                                                                                                                          Wells Fargo Home Mortgage
s$ZW^M£m^&                                                                              1 Home Campus
                  lllllllll^                                                            Des Moines, IA 50328-0001
mm.GOimQiR'TBM'&Mi




October 15,2013



MANUEL G CASTRO JR
23302 HICKORY SHADOW
ELMENDORF TX 78112-6172




Subject: Transfer ofthe servicing-.ofyour mortgage loan
         Wells Fargo Home Mortgage loan number: 015CJ04467JM
Dear MANUEL CASTRO JR,

Effective November l,2013 the servicing ofyour mortgage loan is being transferred to BSI Financial Services,
Inc. While the transfer ofservicing is very common intoday's mortgage industry, we recognize itoften raises a
number of questions.
Since you may have questions about this change to your mortgage servicing, we're providing you with
information to help make this transition easier for you. Rest assured, this does not affect any terms or
conditions ofyour mortgage. This transfer simply affects how your mortgage is serviced, like where you send
your payments.

 Please read the reverse side ofthis letter - The Notice ofAssignment, Sale orTransfer ofServicing Rights
 provides you with important required Real Estate Settlement Procedures Act (RESPA) information.
 Important payment information
 Beginning on November 1, 2013, BSI Financial Services, Inc will begin receiving payments on your mortgage
 loan As ofthe same date, Wells Fargo Home Mortgage will no longerbe accepting payments on such
 mortgage loan, thereforeyou must make yourloan payments payable to BSI Financial Services, Inc and send
 them to the following address:
              BSI Financial Services, Inc
            ' P.O.Box660605
              Dallas, TX 75266

 BSI Financial Services, Inc will be sendingyou aletter that will include payment ™s^fon*-^™J°™L
 receive payment instructions from BSI Financial Services, Inc before your next payment is due, please write
 rourlo^xXr onyour checkor money order and mail it to BSI Financial Services, Inc at the address listed
 above. •




 notify them ofthechange in servicer.

 ^oU ha^wSJpSS)fMA Package, transfer ofyourWells Fargo servicedmortgage loan may eliminate
 S aMuT10 hnk^your mortgage to your PMA qualifying relationship balance and may result myour combined
 S^fiSS^the mmimum requiredfor the PMA Package monthlyservice fee waiver as well as certain
  other PMA benefits.




 Wells Fargo Home Mortgage isadivision ofWells Fargo Bank, N.A. NMLSR ID 399801
                                                                                                                                                                                                  Page 1 of 3

           :WELLS                                        Return Mail Operations
                                                                                                                                             Statement date             01/13/12
                                                         POBox 14411
            FARGO                                        Des Moines, IA 50306-3411
                                                                                                                                             Loan number                0150044675
                                                                                                                                             Property address
                                                                                                                                                 1501 OLIVE STREET
                                                                                                                                                 JOURDANTON TX 78026



                                                                                                                                             Customer Service __ online
           For informational purposes                                                                                                        W
                                                                                                                                              i—i
                                                                                                                                                    Fax '
                                                                                                                                                                               yourwellsfargomortgage.com

                                                                                                                                             1-866-278-1179
                                                                                                                                                                               7JrJ Telephone
                                                                                                                                                                               1-800-274-7025
                                                                                                                                             Correspondence
          •|]|l'"'lll[|hllTlll"TH                 hl'"| -IS'i'-E-'i-I-miI                                                                    PO Box 10335
                                                                                                                                                                               Hours of operation
                                                                                                                                                                               Mon - Fri 7 a.m. - 8 p.m CT
                                                                                                                                             Des Moines, IA 50306
          1AB            00471/024.131/001039 0109         3 ACP8GI 708
                                                                                                                                             1 Q IPayments
          MANUEL G CASTRO JR ;                                                                                                               PO Box 660455
          1501 OLIVE ST                                                                                                                      Dallas TX 75266
          JOURDANTON, TX 78026-2220
                                                                                                                                             We accept telecommunications relay service calls..



                                                                                                                                             Important messages
                                                                                                                                             This statement is for informational purposes only.
Summary                                                                                                                                      Our records indicate tb.at.your loan is subject to -
Payment (principal and/or interest, escrow)                    $1,745.85 Unpaid principal balance                                            bankruptcy. The attached coupon reflects the
Current monthly payment 02/01/12                               a-. 7/c pc Unpaidadvance balance                                              calendar due date, not the contractual due date of
                                                                                Unapplied balance                                           the bankruptcy case. If you have any questions
Overdue payment(s) 04/01/11 - 01/01/12                       $17,445.36         (ContactCustomer Serviceforyourpayoff balance)
                                                                                                                                            regarding your loan, please contact your
                                                                                Interest rate                                   6.950%
Unpaid late charge(s)                                         $1,080.26         Interest paid year-to-date                $1,288.99
                                                                                                                                            bankruptcy attorney or our office.
Other charges                                                   $340.00         Escrow balance                            $1,154.82-

Total payment 02/01/12                                      $20,611.47



Activity since your last statement
This statementis forinformational purposes onlyand is beingprovided asa courtesy should youvoluntarily decide
to make your loan payments.Thisstatement should not be construed as an attempt to collect a debt or a demand for
payment contrary to any protections you may have received pursuant to your bankruptcy case.

Ifyouhave receiveda discharge, andthe loanwasnot reaffirmedin the bankruptcycase,wewill onlyexerciseour
rights as against the propertyandweare not attemptingany act to collectthe discharged debtfrom youpersonally.

Ifyour Planrequiresyouto makeregularpost-petition mortgagepayments directlyto the Bankruptcy Trustee, and
you chose to maintain your mortgage payment, any payment should be remitted to the Trustee or otherwise in
accordance with the Plan you filed with the Bankruptcy court.

Date          Description          Total           Principal             Interest      Escrow                   Other
01/13   Payment                                         $273.07      $1,288.99        $183.79                  Unapplied $1,745.85-
01/12   Funds received            $1,700.00                                                                    Unapplied $1,700.00
12/08   Funds received            $1,700.00                                                                   Unapplied $1,700.00
                                                                                                          Continued on the next Daae
                                                                                                                                                 024181/001039 ACP8GI S1-ET-M1-C009   1




                                                                                                                            Monthly payment
                                           Loan number                                          0150044675                              x pint arnt
WELLS
FARGO
                                                                                                                                        Additional
                                                                                                                                         principal


        Check here and see       MANUEL G CASTRO JR                                                                                         • Late r         «~
        reverse for address
                                                                                                                                          charaes ~          ^
        correction.              00471/024181/001039 0109 3 ACP8G! 708
                                                                                                               Please specify
                                                                                                             additional funds
                                                                                                                                            Otha
                                                                                                                                                       D     *£
                                                                                                                                           .harges
            |D|'i>i|ii|iiiiii||hi-ii'|iii'|'ii|igi'-'»'|'i-ii|i|                    iir
            WELLS FARGO HOME MORTGAGE
            PO BOX 660455                                                                                                         '"•   Additional
            DALLAS TX 75266-0455



                                                                                                             Total amount enclosed
                                                                                                              (Please do not sand cash)                "•?


                70A D1SDDM-MW7S 2 lDDDD17MSflSDlflS3,:iS2Dbim71c]niEl DDDDDDnDflDSSBiaTD? D
                               L J'                        YOUR OLD ADDRESS


    f   ' will be forwarded for the                            MARYANN CASTRO
    fdiiuwing individual only:                                 23302 HICKORY SHADOW                                       m
    MARYANN                                                    ELMENDORFTX 78112-6172                                     S3
    CASTRO                                                                                                                m

    Yourmail will be forwarded to your                                                                                    an
    NEW address, as you requested,                                                                                        —I
                                                                                                                          o
    on: Sep 30,2014                                                                                                       zn
                                                                                                                          m
                                                                                                                          r—
                                                                                                                          o
                                                           YOUR NEW ADDRESS                                               o


                                                                                                                          O
                                                               00000067002 MB       0.435    T:0004                       30
    Ifthe information contained on this page is
                                                                                                                          OO
    incorrect, or you have not received mail at
    your new address for 10 Postal business
    days or more, please call 1-800-ASK-USPS                   Ihll'HIII    lli'in>ilm!i>Ml>l'i"«>
    Ifyou need to view or cancel this                                                                                     ro
    Change-of-Address Order or change the                      PLEASANTON TX 78064-0495                                   r—
                                                                                                                          m
    date to start forwarding your mail, visit
    managemymove.usps.com and enter                                                                                       O

 the Confirmation Code:        1429 450110109450
                                                                                                                          m
 Visit managemymove.usps.com to add your
    email address and receive email reminders                                                                             CO

 of mail forwarding expiration dates.




                                                        •A..

                           c
*."\

                          BEXAR BOUNTY SHERIFF'S OFFICE
L
                           i. fReqwetf forrSheriffs Report
                                                                            RV4/04 350-135

           DATE
                       rfnfi\         District:   ^cy^JCaseNo. ;/_ 3g5^
           Name of Complainant:

           Location^Incident: £%^j /jl£ (4(j £)\*
           Type of Incident: 'fc'i^Ktr'j^vT^
           Sheriffs Deputy                   Badge         Phone:


                                            2/A                                                       j APPGILG^
           NOTE:          If you wish to pursue criminal charges, please contact
                          the Criminal Investigations Division at (210)335-6070



               ~"JT:

«$•




                                                                                                        CyflM'ti                                                                                                            WellsFargoHomeMortgage
                                                                                                           1Home Campus
                                                                                                           Des Moines, IA 50328-0001




nwrpr
             October 15, 2013
w




             MANUEL G CASTRO JR
             23302 HICKORY SHADOW
             ELMENDORF TX78112-617




            Subject: Transfer ofthe servicing ofyour mortgage Ioan^M" 5T"n          -~2S96-cag Doc,63 R/ed0      Ente_
                                          •ea'-r«"#14 20:37.-
                                                                39^%^ntPg4of
                               fe.^.^HH


      ^RY CASTRO               "^                                        0A




      —   "UXI1H

    p-0. BOX 495
    MASANTON TX 7RnfL.                                                                                                                            Wells Fargo Home Mortgage
                                                                                                                            P.O. Box 10368
     WELLS I HOME                  •7,                                                                                      Des Moines, IA 50306-0368
     FARGO MbRTGAGEii

                                                                 firuj
                                          iiil
                                         /xt °\ zn,
..-"•AugUSt^2720lT
                                   \
                                       \\
                                         \ \
    Manuel G. Castro Jr
    1501 Olive St
    Jourdanton, TX 7


    Dear MamiefG?"Castro Jr:
                                                                                                                                             ftz)
    RE:         Loan Number 708-0150044675

    Wells Fargo Home Mortgage (WFHM) has received your correspondence regar;
    mortgage loan referenced above. Due to the status of the loan, we have respon
    your Bankruptcy attorney. Enclosed is a copy of our response.

    Please contact your attorney direetly if you have any questions regarding y< >ur
    Ifyou have questions or concerns in thefuture regarding workout options )r
    status ofthe loan, please" contact! ourBankruptcy Department at (800) 274
    Representatives are available for assistance Monday through Friday, 7 a.m
    Time.

    Wells Fargo Home Mortgage is committed to serving the needs of our cusfc
    any additional questions or need clarification regarding the information pn
    contact me directly at (877) 491-0707, extension 65129. I am available to a:
    through Friday, 9:00 a.m. to 6:00 p.m., Eastern Time

    Sincerely,
                                                                           m^.z^H
    Rita Reilly
    Written Customer Contact

    Enclosure

                 ->:


        *hfLDd^Pte^iao^ -process y>c\s\y^q^ap^a^
   We understand that your clients have filed for bankruptcy. We are not  not attempting
                                                                              attemptii to collect the mortgageage debt with this letter. Wefe are required
                                                                                                                                                   required   I
   by federal law to inform you that if your client's loan is currently delinquent or in default, as the loan servicer, we will be attempting to collect a
   debt, and any information obtained will be used for that purpose. However, this letter should not be construed as an attempt to collect a debt or a
   demand for payment contrary to any protections provided by the automatic stay of your client's bankruptcy case. If your clients have received a
   discharge, and the loan was not reaffirmed in the bankruptcy case,
                                                                    ;ase, we
                                                                          we will
                                                                             will only exercise our rights as against the
                                                                                                                      the property and
                                                                                                                                    and are
                                                                                                                                         are not
                                                                                                                                             not attempting


                      vS »'l-m Yprocess i /\OeM&tJ ^  Credit Account Information
  (foryaor geeurtty, thatast 4digits ofaccowt pumbef(s) havebeenreplacedby ') (This sectioniticludag openandClosedaccounts repotted bycredit grantors)
  Account Column Title Descriptions:
       Account Number • The                 Account number reported by credit grantor                                         Amount Past Due The Amount Past Due as of the Date Reported
     DateAcct. Opened- The                  Date that the credit grantor opened the account                                Date of Last Paymnt The Date of Last Payment
           High Credit The                  Highest Amount Charged                                                               Actual Pay Amt The Actual Amount of Last Payment
           Credit Limit The                 Highest Amount Permitted                                                            Sched Pay Amt The Requested Amount of Last Payment
        Terms Duration The                  Number of Installments or Payments                                          Date of 1st Delinquency The Date of First Delinquency
      Terms Frequency The                   Scheduled Time Between Payments                                                  Date of Last Actvty The Date of the Last Account Activity
       Months Reviewed              The Number of Months Reviewed                                                           Date Maj Delq Rptd The Date the 1st MajorDelinquency Was Reported
      Activity Designator The Most Recent Account Activity                                                                      Charge Off Amt The Amount Charged Offby Creditor
            Creditor Class          The Type ofCompany Reporting The Account                                                 Deferred Pay Date The 1st Payment Due Date for Deferred Loans
            Date Reported Date of Last Reported Update                                                                         Balloon Pay Amt The Amount of Final(Balloon) Payment
         Balance Amount             The Total Amount Owed as of the Date Reported                                             Balloon Pay Date The Date of Final(Balloon) Payment
                       Status       Condition of Account When Last Updated by Creditor                                                      Date Closed            The Date the Account was Closed
                                    or Otherwise
    AccountI                           ft-by Days Past Do                                                5 :150-179 Days Past Due                                                      J : Voluntary Surrender
                                   2:60-89 Days Past Due                                                    180 or More Days Past Due                                                  K : Repossession
        Has Code
                                   3 : 90-119 Days Past Due                                                 .Collection Account                                                        L : Charge Off
       Descriptions                4:120-149 Days Past Due                                               H : F&recjosure
Jto'cou'nt Number         '                 '"   Dote Opened '" ' Kgh Credit         Credit Lfainil           Terms buraljpn        Terms Frequency                Months Ftevd      Activity Designator                Creditor Classification
                                                 03/07/2OO6 $220,331                                          26Y y                 Monthly                             5
 04/30/2014         $259,074
                                      Amount
                                      Piston*
                                      $61,698
                                                           last Paymnt
                                                           04/2014
                                                                         Paymnt Amount-
                                                                         $1,733
                                                                                                  Scha
                                                                                                  Paymnt Amount
                                                                                                  $1,732

                                                                                                                     Date ol 1st
                                                                                                                      Dolinqimncy
                                                                                                                     07/2011
                                                                                                                                        Date ol
                                                                                                                                        Last Activity
                                                                                                                                                        Date Maj.
                                                                                                                                                        Del, 1st Rptd
                                                                                                                                                                         ChargeOil
                                                                                                                                                                         Amount
                                                                                                                                                                                                  Deferred Pay Balloon Pay
                                                                                                                                                                                                  Start Date   Amount
                                                                                                                                                                                                                                       Balloon
                                                                                                                                                                                                                                       Pay Date
                                                                                                                                                                                                                                                  Date
                                                                                                                                                                                                                                                  Closed   \
 Status - Over 120 Days Past Due; Type of Account - Mortgage; Type of Loan - Conventional Re Mortgage; Whose Account- Joint Account; ADDITIONAL INFORMATION - Real Estate
 Mortgage; Loan Modified; 180Days or More Past Due:
 Account History         03/2014 02/2014
 with Statu? Codes            6         6
   Historical Account Information                                                                        ^7                O^^J^^TTTTrv^'
                                                                                                                                v>
  04/W' No Data Available
                         K^



                                  Amount             Amount                                                                            Due
                                                                                                                                                                                  *&&*                                                                         S
  03/^                            $1,732                                  2/1/2014           $220,615                                                        Conventional Re Mortgage
 Additioftatlhtornriattopu Loan Modified; 180 Days or More Past Due
            $258,108              61,732             $1,733               2/1/2014           $220,615                                                        "Conventional Re Mortgage                                                                         ^
       itictiiahnJQ^atio'ri: Loan Modified; 180 Days or More Past Due
pr^^^-^^-^^^^^
 (Continued On Next Page)                                                                                         Page 5 of 62                                                                4148034000010-001658549- 1641 - 2188 - ASD
w
    12-52696-cag Doc#61 Filed 07/29/14 Entered 07/29/1416:34:44 Main Document Pglof3



                                  UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION


                                                       §                           CASE NO.: 12-52696G
      IN RE:                                                                                                    -
                                                                                                                                           W      +




       MANUEL GUADALUPE CASTRO JR.                     §                                                                fl

                                                       §                                                    1                ,   ih


       Debtor                                          §                                        1..      . ('       ,
                                                                                                                                      • ••'.•:,
                            TRUSTEE'S AMENDED OBJECTION TO MOTION TO                            J .«•.
                    APPROVE AGREEMENT FOR FINAL DIVORCE NUNC PRO TUNC
                                         AND REQUEST FOR HEARING                                !
       TO THE HONORABLE JUDGE OF SAID COURT:
       Now eon**, Mary K. Viegeiahn, Chapter 13 trastee and files ftis, her Cnapfcr 13 Tree's Amended
       Objection to the above-referenced Motion.
       The Chapter 13 Trostee does not approve the afore-mentioned motion for the following reasons:
       neTra5""W ^be7g^ by through the plan. The property settlement agreement
         has disbursed $7,347.09 to BSI Financial Services Inc. for the arrears.
                               * ,r+~-r, on rvrnher 10 2012 the Debtor was advised that a Motion to Lift the

           T IS«Ssti°wingthe exeeotion ofthe property sett.en.en. on October 30,2013. As
          without prior approval ofthis Court.
          IT IS HEREBY ADJUDGED and DECREED that the
          below described is SO ORDERED.


          Dated: October 03, 2014.


                                                                         CRAIG A. GARGOTTA
                                                                  UNITED STATES BANKRUPTCY JUDGE




                             IN THE UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

         IN RE:                                          §                      CASE NO. 12-52696-G
                                                         §
                                                        §
         Manuel Guadalupe Castro, Jr.                   §
                                                        §
                                                        §
            DEBTOR(S)                                   §§                      CHAPTER 13

          ORDER APPROVING MOTION TO VOLUNTARILY DISMISS CHAPTER 13 CASE

             On this date came on to be considered Debtor's Motion to Voluntarily Dismiss Chapter 13
         case. The Court finds that such motion states sufficient grounds to be approved and that Debtor
         has the right to voluntarily dismiss this case, without prejudice, as it has not been previously
         converted from another chapter of the Bankruptcy Code.

            It is, therefore, ORDERED that Debtor's Chapter 13 case be, and the same is hereby
         DISMISSED without prejudice to re-filing.

                                                      ###
         Davis Law Firm
         10500 Heritage, Ste. 102
         San Antonio, Texas 78216
         (210)444-4444




012362                                      77704012374017
w


    12-52696-cag Doc#63-l Filed 09/04/14 Entered 09/04/14 20:37:39 Affidavit Pg 2of 35




                   4. Manuel G. Castro Jrand Mary Castro executed a Adjustable Rate Note dated March V,
                        2006. in favor ofWells Fargo Bank, N.A. in the original principal sum of SI 91 ?50 00 '
                       (the '"Note").

                   5. BSI FINANCIAL SERVICES. AS SERVICER FOR WELLS FARGO BANK, NA is ths
                       servicer of the loan and holds the Note.                                                   Hni
                  __(). The Note is secured by aRecorded Deed ofTrust encumberinc certain real property
                       commonly known as 1501 OLIVE STREET. JOURDANTON" TX 78026.
                                                                                                          *ra>fe,
                       The unpaid principal balance ofthis loan as ofAugust 26.2014 is 5220,897.72.
                   8. The ratal post-petition arrearage due as of August 26, 2014 is 542.411.76. Please note
                       that additional payments will come due after September" I.'2014. Attiichea hereto as
                                                                                                                  ^ee,
                       Exhibit "A" is asummary of the Debtor's post-payment history, including default
                       dates and amounts.

                   9. The sums set forth in this affidavit do not include any late charges, escrow advances
                       attorneys- fees, cost, orother fees and charges that might otherwise be included in the
                       event that a payoff is requested or provided.

                   10. The Note, and Supplemental Riders. Amendments, Modifications, Deed of Trust and
                       Assignments, ifany, are attached hereto as Exhibit "A" and are true and accurate copies
                       of the originals.

                       Further Affiant Saved! Not.

                                                        BY:
                                                                        AFFIANT
              Subscribed and s"*om to before me
           s thisjjj^day ofifefrffi2014- by


          U
                'iftjiZIfl&Jjtfi
              State of "PR^Q.^
              My Commission expires: 3/ | / \f
              Personally Known fej OR
              Produced Identification         ,

              Type of Identification Produced:
w
    12-52696-cag Doc#63-l Filed 09/04/14 Entered 09/04/14 20:37:39 Affidavit Pg 2 of 35




                        anuel G. Castro Jrand Mary Castro executed aAdjustable Rate Note dated March 07,
                      2006. in favor ofWells Fargo Bank, N.A. in the original principal sum of$19 J ?50 00
                     (the "Note").

                     BSI FINANCIAL SERVICES. AS SERVICER FOR WELLS FARGO BANK, N.A. is th
                     servicer of the loan and holds the Note.

                 6. The Note is secured by aRecorded Deed ofTrust encumberine certain real property
                     commonly known as 1501 OLIVE STREET, JOURDANTON" TX 78026.
                 7. The unpaid principal balance ofthis loan as ofAugust 26.2014 is 5220,897.72.
                 8. The rata! post-petition arrearage due as of August 26, 2014 is 542.411.76. Please note ^rOv_->
                     that additional payments will come due after September I, 2014. Attache3 hereto as *^X
                     Exhibit "A" is asummary of the Debtor's post-payment history, including default tlsKd  —o9o-,aS Doc.63 ^09/04*4 Enters 09/04/1420.37:39 dSL *,J! Wft

     v°w.- **»0""ab'
                For »Rel,
                      "Aug>« 31.2012. MANUEL GOADALUPE CASTRO »
                         rf under Chapter 13]3 ofrf the Bankruptcy Code,
                                                                    CASTR°            Vu
                                                                               *•"-***»**.a
                                                                         therebv -.,- .
                                                                                                                         tyk"J&,
    Bankruptcy Case. MARYK VlFTFf amm • ,                                             ''     ^ * *"**««
                             IARVK. VIEGELAHN -he duly appointed andacting Chapter 13 W                                  !-F' '
              4-        On March 07,2006 Vfami^i r r . ,                                                             "
                                         ' mUd °- C"S,m Jr HK«WAojustabie RaK NoK ,.              ... ., . .     s
    P"naP"mOUn,0fS]9,J5^^*»*"*„fWe,lsFaioBM)tN/,                                            —«^- :

   May Castro is no, .c,b,ormth,statn,p,cy,ta;sprottciedbyiheC
                     adehor ir,«,-. K .                                                    Payn,a" °f "" N                                            NO. 2011-CI-15957

  IN THE MATTER OF
                                                       §            IN THE DISTRICT COURT
  THE MARRIAGE OF
                                                       §
  MANUEL G. CASTRO                                     §             45 JUDICIAL DISTRICT
  AND
                                                       §
  MARY ANN CASTRO
                                                       §            BEXAR COUNTY, TEXAS
    ORDER ONMOTION TQ DECLARE AGREEMENT FOR FINAL DIVORCE VOTD
          On September 1.6, 2014 and September 29, 2014, the Court heard Movant Mary Ann
  Castro's Motion to Declare Agreement for Final Divorce Void.

         Movant Mary Ann Castro appeared in person and by attorneys ofrecord, Sarah Anne
 Lishman and Jamie L. Graham, and announced ready.
         Respondent Manuel G. Castro appeared in person and by attorney of record, Joseph
 Appelt, and announced ready.

         The Court finds that the "Agreement for Final Divorce" was orally pronounced and
 rendered by Judge David A. Canalles on October 30, 2013. The Court further finds that the
"Agreement for Final Divorce" was approved by the bankruptcy court in Cause No. 12-52696 on
July 31, 2014, and THEREFORE ORDERS that the Motion to Declare Agreement for Final
Divorce Void is DENIED.

        All relief not expressly granted is DENIED.

SIGNED ON




                                                 JUDGE LAURA SALINAS




Order on Motion toDeclare Agreementfor Final Divorce Void: Castro                   Page 1
12-52696-cag Doc#63 Filed 09/04/14 Entered 09/04/14 20:37:39 Main Document Pg 3 of 5




                                              III. RELIEF FROM THE STAY


           .9.      Movant requests that this Honorable Court terminate the automatic stay provisions of tile Bankruptcy
  Code to allow Movant to exercise all of its rights and remedies against the Debtor and Co-Debtor under state law,
  including, inter alia, foreclosing its lien onthe Property.

           10.      Movant alleges that cause exists for the lifting of the stay__and Movant's interest is not adequately
  protected. 11 U.S.C. § 362(d)( 1). The assessed value byAtascosa Cou

                    It has been necessary for Movant to hire the law firm ofCodilis &Stawiarski, P;C. to collect the debt
  owed to it through this Court. Pursuant to the Note and Deed of Trust, Movant is entitled to reimbursement ofits
  reasonable attorneys' fees for their services.

           12.     Movant requests that an Order granting its motion for relief from automatic stay and Co-Debtor Stay,
  ifsttch Order should be entered, will be etfective immediately upon entry and. Rule 4001 (a) (3), is waived, and
  enforcement ofsuch Order will not be stayed until the expiration offourteen days after entry ofthe Order.
           13.     Movant further requests that upon termination ofstay, it be exempt from further compliance with
  FRBP 3002.1.


          WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court enter an Order granting relief
  from the automatic stay to allow Movant to exercise and enforce all its rights and remedies against the Debtor and Co-
 Debtor as a secured creditor and perfected lienholder to the Property; including, but not limited to, payments of
 bankruptcy attorney lees and costs in the amount of S800.00, foreclosure and disposition of the Property, payment of
 costs, expenses, and reasonable attorneys' fees inaccordance with the terms ofthe Note and Deed ofTrust and for such

 other and further relief to which Movant may show itselfjustly entitled, either at law or in equity.
                                                           Respectfully submitted,
                                                           Codilis& Stawiarski,P.C.
                                                           By: Isl Angela K. Randermann
                                                           Angela ft. Randermann SBOT 24029787 (31688)
                                                           Yvonne V. Valdez SBOT 24069019
                                                           650 N. SamHouston Parkway East,Suite450
                                                           Houston, Texas 77060 (281) 925-5200
                                                           Facsimile: (281) 925-5300
                                                           ATTORNEYS FOR MOVANT
                                        BUCKLEYH madole

                                                                                                  Buckley Madole, P.C.
                                                                                         14841 Dallas Parkway, Suite 425
                                                                                                           Dallas, TX 75254
                                                                                                    Main: (972)643-6600
                                                                                                     Fax: (972)643-6699

 LEGAL PRECEDENT IS NOT CLEAR AS TO WHETHER THE SENDING OF THIS LETTER MAKES US
 A DEBT COLLECTOR. TO THE EXTENT IT DOES, PLEASE BE ADVISED THAT THIS IS AN ATTEMPT
 TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
 HOWEVER, IF YOU ARE IN BANKRUPTCY OR HAVE BEEN DISCHARGED IN BANKRUPTCY, THIS
 LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT INTENDED AS AN ATTEMPT TO
 COLLECT A DEBT OR AS AN ACT TO COLLECT, ASSESS, OR RECOVER ALL OR ANY PORTION OF
 THE DEBT FROM YOU PERSONALLY.

                                                       December 2,2014
MARY CASTRO
 1501 OLIVE STREET
JOURDANTON, TX 78026



 Re:      Loan No.: 44675

           Property: 1501 OLIVE STREET, JOURDANTON, TX 78026


                           FAIR DEBT COLLECTION PRACTICES ACT NOTD7ICATION

       We represent BSIFinancial Services, Inc., whose address is 7505 Irvine Center Drive, Irvine, CA92618 which,.ifit is
not the Current Mortgagee, is acting as the Mortgage Servicer and representing the Current Mortgagee pursuant to a
Mortgage Servicing Agreement concerning the Note and Deed of Trust which are associated with the above referenced
ioannumber.


 Our firm has been requestedto pursueforeclosure processingin accordance with the terms of the Note and Deed of Trust
and applicable law.

1. According to the information provided to us by ourclient, thetotal amount required to curethe default under the note
    and deed oftrust through December 15, 2014 is $79,019.30 and the total amount required topayoff the debt through
    November 30,2014 is $275,251.54.

2. Because ofpayment installments that accrue monthly and other charges that may vary from day to day, the total
   amount required to cure thedefault may be greater on theday thatyou choose to pay. Likewise, because of interest
   and/or other charges thatmay vary from day to day, thetotal amount required topayoffthedebt may begreater onthe
   day that you choose to pay. Hence, should you choose topay either oftheamounts shown above, anadjustment may
   be necessary after your check is received in which event we will notify you before the check is deposited for
   collection. For further information, write our firm at Buckley Madole, P.C, Attn: Foreclosure Department, 14841
   Dallas Parkway, Suite 425, Dallas, TX 75254 or call us at (972) 643-6600 .

3. You have thirty days afteryou receive this letter, to dispute the validity of the debt or any part of it. If you do not
   dispute it within that period, our firm will presume that it is valid.

4. Ifyou notify ourfirm inwriting within thethirty-day period that thedebt, or any portion thereof, isdisputed, ourfirm
   will obtain verification of the debt or a copy of ajudgment against you and a copy of such verification orjudgment
   will be mailed to you by our firm.

Ifyou require further information, please let us hear from you.

              Very truly yours,
                                                                                                       i
              Buckley Madole, P.C.
                                            1io-3g?-(o13c1                                                                        314 S Franklin St / Second Floor
                                                                                                                                                        PO Box 517
                                                                                                                                                Titusville PA 16354

                 BSI Financial                                                                                                                     1-800-327-7861
                                                                                                                                                 814-217-1366 Fax
                 Services                                                                                                                   www.bsifinancial.com



April 27,2015
                                                                                0iMi*>
                                                                                                                                  rruJL/^
MANUEL G CASTRO JR
MARY ANN CASTRO
1501 OLIVE STREET                                                           x jT^O^A^
JOURDANTON, TX 78026




                                               NOTICE OF SERVICING TRANSFER


Account #: 44675


The servicing of your mortgage loan is being transferred, effective May 15, 2015. This means that
after this date, a new servicer will be collecting your mortgage loan payments from you. Nothing else
about your mortgage loan will change.

BSI Financial Services is now collecting your payments. BSI Financial Services will stop accepting
payments received from you after May 14, 2015.

SN Servicing Corporation will collect your payments going forward. Your new servicer will start
accepting payments received from you on May 15, 2015.

Send all payments due on or after May 15, 2015 to SN Servicing Corporation at this address:

            SN Servicing Corporation
        • PO Box 602814
            Charlotte, NC 28260-2814

Ifyou have any questions for either your present servicer, BSI Financial Services or your new servicer
SN Servicing Corporation about your mortgage loan or this transfer, please contact them using the
information below:


           Current Servicer:                                                         New Servicer:
           BSI Financial Services                                                    SN Servicing Corporation
           Customer Care                                                             Customer Correspondence
           314 S Franklin St, 2nd Floor                                              323 Fifth Street
           Titusville, PA 16354                                                      Eureka, CA 95501
            1-800-327-7861                                                           1-800-603-0836
           Mon.-Fri. 8:00 a.m. - 11:00 p.m. EST                                      Mon.-Fri. 8:00 a.m. - 5:00 p.m. PST
           Saturday 8:00 a.m. - 12:00 p.m. EST

Licensed as Servis One, Inc. dba BSI Financial Services.
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. -Thurs. 8:00 am to 8:00 pm (ET), Fri. 8:00 am to 5:00 pm (ET), Sat. 8:00 am to 12:00 pm (ET).
Colorado Office Location: 13111 E. Briarwood Ave., Suite 340, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City
Department of Consumer Affairs,(# 2001485-DCA). North Carolina Collection Agency Permit (# 105608).                                                     Ifyou have
filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the
obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. Ifeither of these circumstances
apply,this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Courthas ordered otherwise,
please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligationremain unimpaired.
                                                                                                                                                                     Page 1 of 2
                        NOTICE OF ACCELERATION AND NOTICE OF TRUSTEE'S SALE

DEED OF TRUST INFORMATION:
                       Date:      03/07/2006
                 Grantor(s):      MANUEL G CASTRO JR, MARY ANN CASTRO
        Original Mortgagee:       WELLS FARGO BANK, N.A.
         Original Principal:      $191,250.00
     Recording Information:       Instrument 80487
          Property County:        Atascosa
                   Property:      BEING A 9.45 ACRE TRACT SITUATED IN THE J. POITEVENT SURVEY,
                                  ABSTRACT 1239, ATASCOSA COUNTY, TEXAS, AND BEING THAT SAME
                                  9.45 ACRE TRACT AS CONVEYED BY THOMAS F. PERKS AND LOLA M.
                                  PERKS TO MANUEL G. CASTRO AND MARY A. CASTRO RECORDED IN
                                  VOLUME 152, PAGE 442, OFFICIAL PUBLIC RECORDS OF ATASCOSA
                                  COUNTY, TEXAS; SAJD 9.45 ACRE TRACT SURVEYED BY JEFFREY B;
                                  BERGER, R.P.L.S. NO. 5558 ON AUGUST 19, 2005 AND BEING MORE
                                  PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT A 1/2" STEEL ROD WITH A RED PLASTIC CAP STAMPED "RPLS 5558" ON THE NORTH
                                  LINE OF COUNTY ROAD 438 (ALSO KNOWN AS OLIVE STREET) AT THE
                                  SOUTHWEST CORNER OF THE REMAINING PORTION OF A                           106.23 ACRE
                                  TRACT AS RECORDED IN VOLUME 78, PAGE 430, DEED RECORDS OF
                                  ATASCOSA COUNTY, TEXAS, FOR THE MOST SOUTHERLY SOUTHEAST
                                  CORNER OF THE HEREIN DESCRIBED TRACT;

THENCE SOUTH 89 DEG 54" 00" WEST 509.51 FEET (BASIS OF BEARINGS) WITH SAID NORTH LINE OF
                                  COUNTY ROAD 438 TO A             STEEL FENCE CORNER POST AT THE MOST
                                  SOUTHERLY SOUTHEAST CORNER OF THE EUGENE C. JUPE FAMILY
                                  LIMITED TRACTS AS RECORDED IN VOLUME 251, PAGE 537 AND VOLUME
                                  251, PAGE 543, OFFICIAL PUBLIC RECORDS OF ATASCOSA COUNTY,
                                  TEXAS, FOR THE SOUTHWEST CORNER OF THE HEREIN DESCRIBED
                                  TRACT;

THENCE NORTH 00 DEG 40" 00" WEST 405.38 FEET ALONG A WIRE FENCE WITH A COMMON LINE OF
                       SAID 9.45 ACRE TRACT AND SAID EUGENE C. JUPE FAMILY LIMITED
                       TRACTS TO A STEEL FENCE CORNER POST AT AN INTERIOR CORNER OF
                                  SAID EUGENE C. JUPE FAMILY LIMITED TRACTS, FOR THE MOST
                                  SOUTHERLY NORTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;

THENCE ALONG A BARBED WIRE FENCE WITH THE COMMON LINES OF SAID 9.45 ACRE TRACT AND
                                  SAID EUGENE C. JUPE FAMILY LIMITED TRACTS, NORTH 89 DEG 54' 00"
                                  EAST 467.00 FEET TO A STEEL FENCE CORNER POST FOR AN INTERIOR
                                  CORNER OF THE HEREIN DESCRIBED TRACT AND NORTH 00 DEG 40' 00"
                                  WEST 467.00 FEET TO A STEEL FENCE CORNER POST TO A CORNER OF
                                  SAID EUGENE C. JUPE FAMILY LIMITED TRACTS, FOR THE MOST
                                  NORTHERLYNORTHWESTCORNEROF THE HEREIN DESCRIBEDTRACT;

THENCE SOUTH 89 DEG 54' 00" EAST 467.00 FEET ALONG A BARBED WIRE FENCE WITH THE
                                  NORTHERNMOST NORTH LINE OF SAID 9.45 ACRE TRACT TO A STEEL
                                  FENCE CORNER POST ON THE WEST LINE OF A 52.01 ACRE TRACT AND A
                                  7.70 ACRE TRACT AS RECORDED IN VOLUME 303, PAGE 283, OFFICIAL
                                  PUBLIC RECORDS OF ATASCOSA COUNTY, TEXAS, FOR THE NORTHEAST
                                  CORNER OF THE HEREIN DESCRIBED TRACT;
 i


THENCE SOUTH 00 DEG 40' 00" EAST 432.18 FEET ALONG A WIRE FENCE WITH THE COMMON LINE OF
                                  SAID 9.45 ACRE TRACT, AND SAID 52.01 ACRE TRACT AND SAID 7.70 ACRE
                                  TRACT TO A 1/2" STEEL ROD FOUND AT THE NORTH CORNER OF SAID
                                  REMAINING   PORTION OF 106.23 ACRE TRACT, FOR THE MOST
                                  NORTHERLY, SOUTHEASTCORNEROF THE HEREIN DESCRIBEDTRACT;

THENCE ALONG A BARBED WIRE FENCE WITH THE COMMON LINES OF SAJD 9.45 ACRE TRACT AND
                                  SAJD REMAINING PORTION OF 106.23 ACRE TRACT, SOUTH 89 DEG 54' 00"
                                  WEST 415.69 FEET TO A 1/2" STEEL ROD FOUND AT THE NORTHWEST
                                  CORNER OF SAJD REMAINING PORTION OF 106.23 ACRE TRACT, FOR AN
                                  INTERIOR CORNER OF THE HEREIN DESCRIBED TRACT AND SOUTH 00
                                  DEG 28' 41" WEST 440.20 FEET TO THE POINT OF BEGINNING AND
                                  CONTAINrNG 9.45 ACRES OR 411,771 SQUARE FEET, MORE OR LESS.
         Reported Address:        1501 OLIVE STREET, JOURDANTON, TX 78026

MORTGAGE SERVICING INFORMATION:
            TheMortgage Servicer, it not the Current Mortgagee, is representing the Current Mortgagee pursuant to a
Mortgage Servicing Agreement.
    Current Mortgagee:       MLB SUB I, LLC
     Mortgage Servicer:      BSI Financial Services, Inc.
   Current Beneficiary:      MLB SUB I, LLC
Mortgage Servicer Address: 7505 Irvine Center Drive, Irvine, CA 92618

SALE INFORMATION
                Date of Sale      Tuesday, the 6th day of January, 2015
               Time of Sale       12:00PM or within three hours thereafter.
               Place of Sale      AT THE WEST PORCH TO THE ATASCOSA COUNTY COURTHOUSE in

TXNOS                                                   Pg. 2                                Matter: 9408-0016; 2146939188
                                 Atascosa County, Texas, or, if the preceeding area is no longer the designated area, at
                             the area most recently designated by the Atascosa County Commissioner's Court.
   Substitute Trustee(s):    Troy Martin or Alexis Martin or Cassie Martin or Terri Martin or Melody Speer,
                             Cristina Camarata, Sammy Hooda, Michael Burns, Alexander Wolfe, Suzanne Suarez
                             or Adam Womack, any to act
 Substitute Trustee Address: 14841 Dallas Parkway, Suite 425, Dallas, TX 75254

        WHEREAS, the above-named Grantor previously conveyed the above described property in trust to secure
payment of the Note set forth in the above-described Deed of Trust; and
         WHEREAS, a default under the Note and Deed of Trust was declared; such default was reported to not have
been cured; and all sums secured by such Deed of Trust were declared to be immediately due and payable; and
         WHEREAS, the original Trustee and any previously appointed Substitute Trustee has been removed and Troy
Martin or Alexis Martin or Cassie Martin or Terri Martin or Melody Speer, Cristina Camarata, Sammy Hooda,
Michael Bums, Alexander Wolfe, Suzanne Suarez or Adam Womack, any to act, have been appointed as Substitute
Trustees and requested to sell the Property to satisfy the indebtedness; and
         WHEREAS, the undersigned law firm has been requested to provide these notices on behalf of the Current
Mortgagee, Mortgage Servicer and Substitute Trustees;
         NOW, THEREFORE, NOTICE IS HEREBY GIVEN of the foregoing matters and that:
1. The maturity of the Note has been accelerated and all sums secured by the Deed of Trust have been declared to be
   immediately due and payable.
2. Troy Martin or AlexisMartin or CassieMartin or Terri Martin or Melody Speer,Cristina Camarata, Sammy
   Hooda, Michael Bums, Alexander Wolfe, Suzanne Suarez or Adam Womack, any to act, as Substitute Trustee will
   sell the Property to the highest bidder for cash on the date, at the place, and no earlier than the time set forth above
   in the Sale Information section of this notice. The sale will begin within three hours after that time.
3. This sale shall be subject to any legal impediments to the sale of the Property and to any exceptions referenced in
   the Deed of Trust or appearing of recordto the extentthe same-are still in effectand shall not cover any property
   that has been released from the lien of the Deed of Trust.
4. No warranties, express or implied, including but not limited to the implied warranties of merchantability and
   fitness for a particular purpose shall be conveyed at thesale, save andexcept the Grantor's warranties specifically
   authorized by the Grantor in the Deed of Trust. The property shall be offered "AS-IS", purchasers willbuy the
   property "atthepurchaser's own risk" and "athisperil", and norepresentation is made concerning thequality or
   nature of titleto be acquired. Purchasers will receive whatever interest Grantor andGrantor's assigns have in the
   property, subject to any liens or interests ofany kind that may survive thesale. Interested persons are encouraged
   to consult counsel of theirchoice priorto participating in the saleof the property.
Very truly yours,

Buckley Madole, P.C.




TXNOS                                                   Pg:3                                  Matter: 9408-0016; 2146939188
June 2,2015




To: SN SERVICING CORPORATION

323 5th STREET

EUREKA CA 95501

FROM:


Maryann Castro

1501 Olive

Jourdanton Texas 78026




Re: New Loan Number 0000261440

Old Loan Number 44675

Collateral 1501 OLIVE STREET, JOURDANTON TEXAS 78026



Dear: SIR/ MAM            NOTICE OF DISPUTE



The following problem have occurred in reference to this property you purchased below property value
and the two Servicers Wells Fargo Home Mortgage, BSI Financial TOOK part in Mortgage fraud and this
has been reported to the Attorney General Of Texas, and the homeowners principle residence Maryann
Castro submitted two request the following were submitted a loan Modification and a harp application
her request were not denied nor were they approved she never received a response and had to retain
an Attorney in Jan 1,2015 to stop foreclosure .And it was stopped and the Mortgage Servicer BSI
FINANCIAL did not offer a modification wanted 45,000 to settle the property value is 125,000 and the
land is 54,000 see copy of Certified Appraisal.

Maryann Castro was awarded the property 1501 Olive on Oct 30,2013 while Wells Fargo held the note
and made many promises saying the Modification was in process when it never was Manuel Castro held
the note at that time and Wells Fargo never made any attempt to process the Modification knowing
there was a hardship at that time Manuel Castro and Maryann Castro were in process of Divorce and
Manuel Castro was to make Mortgage Payments and did not he filed Bankruptcy and did not tell
Maryann Castro at that time her name was on the Deed Only see the name of the Borrower it says
Manuel Castro.


Upon final Divorce Maryann Castro did not know Manuel Castro had not made any Mortgage payments
and had the home Mortgage in Bankruptcy Protection and owed a balance there is no final Divorce

SN Servicing request Making Home Affordable
Decree Filed yet. Upon Oct 30,2013 Wells Fargo sold the Note to BSI Financial and this Account was in
Active Bankruptcy and Arrears were being deducted weekly from Manuel Castro paycheck see
bankruptcy statement BSI Financial put the Debt of Arrears in Maryann Castro name and did not have
permission did not notify her they received a copy of the Divorce Decree it was to show she was
awarded the Home 1501 Olive not the Debt. The fraud that was committed by BSI Financial has been
reported to the Attorney General Office and to the Court Of Appeals in San Antonio Texas.

Maryann Castro has made many Attempts to Contact BSI Financial to request a loan modification a harp
application and sent it via certified mail and nothing was ever processed and this note was in litigation
again now a New Servicer SN Servicing purchase this note below appraisal value attempting to collect
what the following Banks have sold below cost in Attempt to collect money causing the high balance on
this account for failure to process a loan Modification and putting the unpaid debt Manuel Castro did
not pay now remember the Loan was in his name through Wells Fargo then BSI Fraudly put the Debt in
Maryann Castro name when she didn't sign the Loan Mortgage due to her disability see copy BSI Put the
Debt in Maryann Castro name because of the Document a handwritten Statement showing home 1501
Olivewas Awarded to her on Oct 30,2013 Maryann Castro attempt was to process a Making Home
Affordable Modification or Harp Due to Divorce Medical Job Loss. Instead the BSI Servicer applied the
Debt in Maryann Castro name when she didn't sign the Home Mortgage loan on this Account when it
was Granted and that is Fraud it has been reported to the Better Business Bureau and Attorney General
of Texas And she has also Retained Attorney Matthew Obremier of San Antonio Now before it goes any
further Maryann Castro is sending again request of A Modification Making Home Affordable (MHA) This
was a Fannie Mae account when Wells Fargo granted the Loan a fixed rate and the payments were
1789.00 that is too high Maryann Castro needs the Servicer to process a Modification at 2.4% interest a
30 or even 40 year note and eliminate the high overcharged fees that were applied prior to the new
purchaser SN Servicing Corporation accepted not knowing the Actual truth of the account purchase
below the value and expect to collect not knowing the Actual facts and lower the house payment at
867.69 monthly.

The Servicer Wells Fargo BSI AND prior Owner Manuel G. Castro JR. did not pay the property taxes 2013
and did not insure the home Mortgage property Maryann Castro when she retained the property did
not know this and has kept up with Making Sure the Collateral has Home Owners insurance see Policy
and taxes are being paid see Balance 2013 were in default and the tax collector wanted to enforce and
order and Maryann Castro stopped it by payingthe past due balance Monthly there is still a balance of
725.00 see copy of Tax statement.

A copy of this Letter is going to the Following persons

Appeals Court in San Antonio Texas

Attorney Matthew Obremier

Credit Bureau

Attorney General of Texas

Maryann Castro is seeking a Making Home Affordable Modification

Home Affordable Unemployment Programs


SN Servicing request Making Home Affordable
Home Affordable Foreclosures Alternative,

Harp Application due to Divorce, Medical, Job Loss.

Affordable Mortgage Payments Relief

1501 Olive is Maryann Castro primary residence when she retained ownership through Divorce she did
not know the status of the Account the prior owner had it and had defaulted. Please assist in processing
her Request to avoid anymore unneeded unwanted overcharge fees and Attorney fees as she was never
provided the Service she applied for to making the Home Affordable.

Respectfully

Maryann Castro

Copy of letter sent Attorney Matthew Obermeier, Appeals Court Of San Antonio

Matthew Obermeier

14255 Blanco Rd

San Antonio Texas 78216


210-296-5828




Ho




SN Servicing request Making Home Affordable
   a Complete items 1.2, and 3. Also complete
    item 4 if Restricted Delivery isdesired.
   mPrint your name and address on the reverse
      so that we can returnthe card to you.
   a Attach this card tothe back of themailpiece,
     oron the front if space permits.                                        raddfeidfffe^tfr^iteml^ •''W
   ,1. Article Addressed to:            ^                                    nter delivery address below:
                                                                   If YES, enter                                O N/
    Shi S"€ruiClI'V'V                                                                         2Q15

                                                                3. Service Type
                                                                    D Certified Mail®   • Priority Mail Express™
                                                                                        • Return Receipt forMerchandise
                 Q560!                                              O Registered
                                                                    • Insured Mail      •   Collect on Delivery

                                                                 4. Restricted Delivery? (Extra Fee)            •     Yes


    2. Article Number
       (Transfer from service label
                                            7D14 34^0 DDDD ^237 135b                                    [
    PS Form 3811, July 2013                        Domestic Return Receipt




us Complete items1, 2, and 3. Also complete
   item 4 if Restricted Delivery is desired.
   Printyour name and address on the reverse
   so that we can return the card to you.
   Attachthis card to the back of the mailpiece,
   or on the front if space permits.           '
                                                             D. Is delivery address different from item 1? • Yes
1. Article Addressed
                5bCU to:
                     l\J.           u                           If YES, enter delivery address below: d No
                                                   11 r
f^ic ->Md' ^1 Cp.uH
 ,^OZ.to^W                                                   3. Service Type
                                                                • Certified Mail®   • Priority Mail Express™
E>A Wo nKDuOytf Ufr                                             • Registered
                                                                • Insured Mail
                                                                                    • Return Receipt for Merchandise
                                                                                    • Collect onDelivery        '

                        '*& no?n.                            4. Restricted Delivery? (Extra Fee)            •   Yes


2. Article Number
    (Transfer from service label)
                                            7014 34=10 DDDD ^£3?" 13b3
PS Form 3811, July 2013                        Domestic Return Receipt
                                        BUCKLEY •                    MADOLE

                                                                                                   Buckley Madole, P.C.
                                                                                          14841 Dallas Parkway, Suite 425
                                                                                                          Dallas, TX 75254
                                                                                                     Main: (972)643-6600
                                                                                                      Fax: (972)643-6699

 LEGAL PRECEDENT IS NOT CLEAR AS TO WHETHER THE SENDING OF THIS LETTER MAKES US
 A DEBT COLLECTOR. TO THE EXTENT IT DOES, PLEASE BE ADVISED THAT THIS IS AN ATTEMPT
 TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WHX BE USED FOR THAT PURPOSE.
 HOWEVER, W YOU ARE IN BANKRUPTCY OR HAVE BEEN DISCHARGED IN BANKRUPTCY, THIS
 LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT INTENDED AS AN ATTEMPT TO
 COLLECT A DEBT OR AS AN ACT TO COLLECT, ASSESS, OR RECOVER ALL OR ANY PORTION OF
 THE DEBT FROM YOU PERSONALLY.


                                                      December 2,2014
 MARY CASTRO
 1501 OLIVE STREET
 JOURDANTON, TX 78026



 Re:    Loan No.: 44675

         Property: 1501 OLIVE STREET, JOURDANTON, TX 78026

                          FAm DEBT COLLECTION PRACTICES ACT NOTD7ICATION

    We represent BSI Financial Services, Inc., whose address is 7505 Irvine Center Drive, Irvine, CA 92618 which, ifitis
not the Current Mortgagee, is acting as the Mortgage Servicer and representing the Current Mortgagee pursuant to a
Mortgage Servicing Agreement concerning the Note and Deed of Trust which are associated with the above referenced
ioan number.


 Ourfirm has beenrequested to pursueforeclosure processing in accordance with the terms of the Note and Deed of Trust
and applicable law.

1. According to the information provided to usbyourclient, thetotal amount required to cure thedefault under thenote
    and deed oftrust through December 15, 2014 is$79,019.30 and the total amount required topayoff the debt through
    November 30,2014 is $275,251.54.

2. Because ofpayment installments that accrue monthly and other charges that may vary from day to day, the total
   amount required to cure the default may be greater on the day thatyou choose to pay. Likewise, because of interest
   and/or other charges that may vary from day to day, thetotal amount required topayoffthedebt may begreater onthe
   day that you choose topay. Hence, should you choose to pay either ofthe amounts shown above, anadjustment may
   be necessary after your check is received in which event we will notify you before the check is deposited for
   collection. For further information, write our firm at Buckley Madole, P.C, Attn: Foreclosure Department, 14841
   Dallas Parkway, Suite 425, Dallas, TX 75254 or call us at (972) 643-6600 .

3. You have thirty days after you receive this letter to dispute the validity of the debt or any part of it. If you do not
   dispute it within that period, our firm will presumethat it is valid.

4. Ifyou notify our firm inwriting within the thirty-day period that the debt, orany portion thereof, is disputed, our firm
   will obtain verification ofthe debt or a copy ofajudgment against you and a copy of such verification orjudgment
   will be mailed to you by our firm.

If you require further information,please let us hear from you.

            Very truly yours,

            Buckley Madole, P.C.
                                                                                                                 ACCEPTEC
                                                                                                              041400785CV
                                                                                               FOURTH COURT OF APPEAL
                                                                                                    SAN ANTONIO, TEXAS
                                                                                                        1/9/2015 3:02:21 PM
                                                                                                              KEITH HOTTLl
                                                                                                                     CLERK
                            COURT OF APPEALS NO. 04-14-00785-CV

                             TRIAL COURT CASE NO. 2011 CI 15957

      IN THE MATTER OF                              § IN THE DISTWCT4G              c. David Wilkerson
              d. Dinora Diaz

              e.   Jamie Graham

              f.   Sara Ann Lishman
              g. Steve Cennamo and
             h. Matthew Obremier

             The attorney's a-frepresented Appellant through various stages ofthe District Court
      proceedings as gleaned from the Case Summaryform the Bexar County District Clerk printout
      attached hereto as Exhibit "C".

             Attorney Steve Cennamo, with the Todd Malaise firm, represented Ms. Castro in one or
     more Bankruptcy hearings.
             Attorney Matthew Obremier is unknown to Appellee, however, Appellant states in her
     filing with this Court date-stamped January 5,2015 that she has "had to hire another attorney,
     Matthew Obremier..."

     6.     It is clear from the above that Appellant has not been forthcoming in her affidavit and has
     actually falsified information in an attempt to proceed with her appeal cost free. This would
     undoubtedly prejudice Appellee.
     7.     Based on the facts and evidence presented herein, Appellee requests this Court to deny
 Appellant's claim ofindigency based on her affidavit. In addition, because ofAppellant's willful
 misrepresentation offacts in her affidavit filed with this Court, Appellee requests Appellant be
 sanctioned in amanner deemed appropriate by the Court to include but not be limited to:
           a. Dismissing herappeal
           b. Denying Appellant any further requests for extensions oftime related to the
             perfecting her appeal such as getting the record, transcript and filing ofany brief, and
           c Awarding Appellee ajudgment for his reasonable and necessary attorney's fees in
               conjunction with filing this response.
8.        It was necessary for Appellee to retain the services ofJOSEPH P. APPELT to prepare
and file this response to protect his rights. Appellee requests he be awarded his reasonable and
necessary attorney's fees and costs associated with the filing ofthis Response pursuant the
affidavit attached hereto as Exhibit "D"          j
9.        Appellee requests any and all other such reliefhe may be entitled to in law or equity.
                              Respectfully Submitted,

                              JosephP. Appelt, P.C.
                              5825 CallaghanRd., Ste. 104
                              San Antonio, Texas 78228
                             210/375-1212 (Telephone)
                             210/375-1213 (Telecopier)




                                         JOSEPH P. APPELT
                                         SBN: 00789809
                                        ATTORNEY FOR MANUEL G. CASTRO
                                        APPELLEE



                                   CERTIFICATE OF SEWVTrF.

       Icertify that atrue copy ofthe above was served on each attorney ofrecord or party   in

accordance with the Texas Rules ofCivil Procedure on January 9,2015.



                                          JOSEPH P. APPELT
                                          Attorney for MANUEL G. CASTRO
     RECEIPT FOR YOUR CLAIM FOR SUPPLEMENTAL SECURITY INCOME
                   RECEIPT DATE: March 22, 2 001

MARYANN CASTRO                           ^ ^,                      XXX-XX-XXXX

If you have a question or something to-Jreport call {___\) _^±^f_\___^For general
information about Social Security, visit our web site at www.ssa.gov on the
Internet.


You may visit or write to the Social Security Office at:
SOCIAL SECURITY \ H^ (W\nfrT>0 >
ROOM 101                                                >P.
4100 S NEW BRAUNFELS                 ^                   ^S^TX
                            &/L/^y                            ^\
We will process your application for Supplemental Security Income as quickly as
possible. You should hear from us within J PO     days. If you do not hear from
us by then, please get in touch with us.

We will let you know if we need more information to decide if you are eligible
for SSI payments. In the meantime, if you move or change your mailing address,
you--or someone for you-- should report the change to the office shown abovlT.
Also, you (or someone for you) must let us know if you are admitted to a
hospital or other medical facility. You could lose some SSI payments if you do
not let us know right away.

Always give your Social Security"" number when writing" or telephoning-about "your"
claim. If you have any questions about your claim, we will be glad to help you.
     MARYANN CASTRO                 _.   ~ —
     919    SUTTON APT 22
     SAN ANTONIO,    TX 78228




                                                   !>*#" ?•
                                Your New Benefit Amount                                           15o4494




 BENEFICIARY'S NAME: MARYANN CASTRO

.Your Social Seciirilybenefits will iacrease;by 1J:percent In2015 because ofarise mthecost of
 li%isg. Ybu can ase this 1^
 rent, or energy assistance; bank loans; or for other business. Keep this letter with your
 important financial records.

 How Much Will I Get And When?
 8Your monthly amount (before deductions) is                                        $1,148.90,
 • The amount we deduct for Medicare medical insurance is                             $104.90.
   z3S ±HOa^h Fndaj Recorded information and services a^^ «^»sx~*.*-- =. .-       -j


^busiest early in the week, early in the month, as well as during the week between Christmas
and NewYear's Day; it is best to call at other times. Ifyou are deaforhard ofhearmg, caM our
TTY number 1-800-325*0778. Ifyou are outside the United States, you can comaet_anyX ._-
Embassy or consulate office. Please have your Social Security claim number ava^wJ.^l
Mining Group Inc.                                        Advice Routing:                                         Pay Grpup:      SUM-Hourly Cra;
    Opportunity Employer                                 Dept:          14965 - San Miguel Labor                 Pay Begin Date: 04/01/2013
:31096                                                   Sub Payroll: 3                                          Pay End Date:    04/07/2013
fE 68131                               402/342-2052      Pay Basis:     Hourly
ruadalup« Castro Jr                                      LAST JOB WORKED:                                                >TAX DATA:,         Federal
:kory Shadow                                             Empl #:        00000                                             Marital Status:    Marriec
fTX 78112                                                Job#:          14965                                             Allowances:        0
                                                         Location:      San Miguel Labor                                  Addl. Pet.:
     247763                                                                                                               Addl. Amt.:


                                                                                                                         liiM?i^i:i;iai^6Ja^ta
                                                         Current                                YTD
n                                       Rate              Hours          Earnings     Hours          Earnings             Description^
                                       20.710000           40.00           828.41    52350         10324.70               Fed Wlthholdng
- Time and One H                       31.065000           18.00           559.17    147.00         456238                Fed MED/EE
ay                                                                                    23.00             47139             Fed OASDI/EE
    Off                                                                               4350              900.90
n Non-Taxable                                                                                           324.83




                                                          58.00          138758      737.00        17,08420              Total:
                                                                                                   s^ijiiiiii^ W^m^mmM^im
n                          Current              YTD     Description                           Current              YTD   Description
lsurance                     5459              77150    Employee Supplemental Lif                5.10            7650    Medical Insurance
urance                        527               78.14   Accident Death & Dismbr -                030              450    Vision Insurance
                                                        Depend AD & D - KieChoice                0.18             2.70   Group Term Life Insuram
                                                        Clothing                                 4.15            6025    Group Term Life Insuram
                                                        Garnishment - Bankruptcy               184.62         2,76930    Disability Insurance




                             59.86             849.64 I Total:                                 19435         251325 L* Taxable" ~~~~"
                             138758                                   1329.00                             259.91                             25421
                            17,08420                                 15,928.86

E:                                                                                                                                 Advice #53850


                                                                                                                                   Total:         *
     1


     2                          REPORTER'S RECORD

     3                         VOLUME 1 OF 1 VOLUME

     4                 TRIAL COURT CAUSE NO. 2011-CI-15957
     5   MANUEL G. CASTRO                 ) IN THE DISTRICT COURT
                                          )
     6   VS.
                                          ) 45TH JUDICIAL DISTRICT
                                          )
     7   MARY A.   CASTRO                 ) BEXAR COUNTY, TEXAS
     8


     9


 10


11                                   HEARING

12                              DECEMBER 29, 2014

13


14             On the 29th day of December 2014, the following
15       proceedings came on to be heard in the above-entitled and
16       numbered cause before the HONORABLE BARBARA NELLERMOE, Judge
17       Presiding, held in 45th District Court, Sah Antonio, Bexar
18       County, Texas:

19
               Proceedings reported by machine shorthand.
20


21


22
                                               i -.r

23


24


25



                             JUDITH A. STEWART, C.S.R.
                                45TH DISTRICT COURT
/
    interest, and claim in and to that property:

            H-l.    All household furniture, furnishings, fixtures, goods* art objects, collectibles,
    appliances, and equipment in the possession of the husband or subject to his sole control.

            H-2.    All clothing, jewelry, and other personal effects in the possession of the husband

    or subject to his sole control,

            H-3.   All sums of cash in the possession of the husband or subject to his sole control,

    including funds on deposit, together with accrued but unpaid interest, in banks, savings
    institutions, or other financial institutions, which accounts stand in the husband's sole name or

    from which the husband has the sole right to withdraw funds or which are subject to the
    husband's sole control.

           H-4.    All sums, whether matured or unmatured, accrued or unaccrued, vested or

    otherwise, together with all increases thereof, the proceeds therefrom, and any other rights

    related to any profit-sharing plan, retirement plan, Keogh plan, pensionjlari, employee stock
                                                                              —                           .        f
    option plan, 401 (k) plan, employee savings plan, accrued unpaid bonuses,, disability plan, or                 f
                               —                      O         ^iE. do ^o^^^^g-4^^
    other benefits existing by reason ofthe riusbandVpast, present, or future employme&tJ /\ qa Lp^ /V1 0 rjr
           H-5.    All individual retirement accounts, simplified employee pensions, annuities, and'p-         J

    variable annuity life insurance benefits in the husband's name.

           H-6.    The 1999 Subaru motor vehicle, together with all prepaid insurance, keys, mid

    title documents. ~^ U^^^&Pt ^Jjfch ft^c/o^/^ ,
                           ED AND DECREED that the wife, MARY ANN CASTRO, is awarded the
     •/-• s                                                                              •—~             "V

                           'tnd separate property, anc| the husband isdivested ofall right, title, interest,
                          Jt property:
same date, butsigned on        £Xco l>*« ^f '3-To: Michael and Misty Hernandez

7815 E 3rd St

Somerset Texas 78069                                                                            '•


1965 PATTON ROAD




From:


Maryann Castro

1501 Olive


Jourdanton Texas 78026


Enclosed is the contract you signed and have not paid

 YOU have not communicated with Maryann Castro or paid her for the 95 fleetwood double wide you
agreed to purchase rent to own as is you do not own the 95 fleetwood its personal property owned by
Maryann Castro you agreed to purchase as rent to own and have not made one payment last payment
was on or about July 2011, you have two tax liens interest and a past due amount that has not been paid
owe a outstanding balance to Maryann Castro

You owe Late fees, interest, taxes 2013, 2014 tax liens applied by the Atascosa county and conspired to
own personal property you do not own and you have not paid off the agreement signed by you see
copy.


Maryann Castro will accept a reasonable cash offer in the amount of 15,000 plus tax liens for 2013, 2014
total amount 15734.70 due to payoff to Maryann Castro July 1, 2015 repossession process will take
place legally it's a serious matter that you ignored the agreement you signed on the rent to own basis
and it was as is.


2011 Aug,Sept,Oct, Nov,Dec with late fee =2750             I                     „         <
                                                   '       i      • '     *\
2012 Jan-Dec No payments and late fee added 6600

2013 Jan-Dec No Payments and late fee added 6600

2014 Jan- Dec No payments and late fee added 6600               .',                     - l*,

2015 no payment made Jan-June 2015 or taxes paid and late fee 3300

Unpaid taxes 378.81 2013 and there is a balance for 2014 355.90 TOTAL DUE IS 734.70 tax office has
been notified you are not the owner of the 95 Fleetwood.
The agreement isvoid and Maryann Castro has the right to repossession until payment is made infull
see offer and tax liens for 2013, 2014 are paid in full the 95 doublewide Fleetwood is owned by Maryann
Castro who tried working it out with the Hernandez party Misty Hernandez threatened Maryann Castro
knowing she is the owner ofthe 95 fleetwood and has not been paid in over 3 years and a half; Maryann
Castro has the right to start repossession process July 1,2015 and terminate agreement that was not
followed and you agreed to pay ignoring this will not make it go away.

        Total due-26,207.29-

7000 you paid Green tree Servicerthe title is not released to you and Maryann Castro did not authorize
a release due to non-payment of agreement.

As of June 15,2015 still no-payment and two tax liens 2013,2014 applied to the 95 doublewidetotal due
as of 6/1/2015 is 19,207.29 Maryann Castro will settle for 15,000 cash.

Copy sent on 6/1/2015 this is a legal matter and needs to be settled the servicer was paid and you
disregarded the contractwith the attempt to steal an asset not owned by Michael and Misty Hernandez
and the rent to own agreement was not paid to Maryann Castro see contract Manuel Castro
surrendered his interest and the contract was to be paid to Maryann Castro you have 30 daysto
respond and pay repossession will take place by law Iam in the rightthe contract was never paid in full
you have lived rent free and allowed tax liensto be attached to the property you do not own or have not
paid off in your rent to own agreement with Maryann Castro Your Attorney did not clear you from
paying me the outstanding balance . Please remit payment 15000 or surrender the 95 fleet wood you
signed you will return 7/1/2015 ifyou do not pay and you have not made any payments or attempt any
communication with Maryann Castro any repairs or remodeling you did on yourown knowing the terms
you signed it was as is Maryann Castro does not owe you anything and will legally reposes her personal
property you did not pay for the property by law it's Maryann Castro personal property and she owns it
and will take legal action in repossessing YOU DID NOT PAY OR ABIDE BY THE CONTRACT. It's like a car
you don't pay repossession will take place legally.

Respectfully

Maryann Castro

1501 Olive


Jourdanton Texas 78026


Date 6/1/2015

Resent another notice 6/15/2015

Copy enclosed

   a)   Agreement and terms were sent 6/1/2015 certified
   b) Tax liens against the 95 Fleetwood 2013,2014 734.70 sent 6/16/2015 mailed and certified
Title Search                                                                                                                             Page 1 of2

                                                                 Tax Lien History                                                        Back to Previous Page

                                                                 Total active tax liens: 2

                                                                     HOME INFO

                          LABEL                                                                                                  ELECTION
              HOME NBR    NUMBER         SERIAL NUMBER        HOME OWNER          OWNER ADDRESS           CITY   STATE    ZIP     TYPE

              HM00558736 TEX0561908      TXFLS84A11032SC12 MANUEL CASTRO 6026 HAZEL                       SAN     TX     78242    PPNW
                          TEX0561909     TXFLS84B11032SC12 MARYANN               VALLEY               ANTONIO
                                                           CASTRO




                                                          ATTACHED ACTIVE TAX LIENS
    LABEL          SERIAL          TAX   RECORDED    RECORDED    RELEASED RELEASED            TAX UNIT NBR                             AMOUNT
                                                                                                                   ACCOUNT                             PAYER
   NUMBER          NUMBER        YEAR      DATE          BY         DATE             BY      TAX UNIT NAME
                                                                                                                                                  CASTRO
                                                                                                                                                  MANUEL &
                                                                                                                                                  MARY ANN
                                                                                             CTC-000-10
                                                                                                                                                  %    MICHAEL
                                                                                             ATASCOSA
  TEX0561908 TXFLS84A11032SC12           06/09/2014 ELECTRONIC                                                         65922                      & MISTY
                                                                                             COUNTY TAX
                                                                                                                                                  HERNANDEZ
                                                                                             OFFICE
                                                                                                                                                  78
                                                                                                                                                  SOMERSET
                                                                                                                                                  TX 78069
                                                                                                                                                  CASTRO
                                                                                                                                                  MANUEL &
                                                                                                                                                  MARYANN
                                                                                             CTC-000-10
                                                                                                                                                % MICHAEL
                                                                                             ATASCOSA
  TEX0561908 TXFLS84A11032SC12 2014 02/17/2015 ELECTRONIC                                                              65922             355.90 & MISTY
                                                                                             COUNTY TAX
                                                                                                                                                  HERNANDEZ
                                                                                             OFFICE
                                                                                                                                                  78
                                                                                                                                                  SOMERSET
                                                                                                                                                  TX 78069




                                                         UNATTACHED ACTIVE TAX LIENS
       Unattached liens are liens filed with the department that have not been attached to a specific home either by serial number or label.
    LABEL          SERIAL          TAX   RECORDED    RECORDED    RELEASED RELEASED           TAX UNIT NBR                             AMOUNT
   NUMBER          NUMBER        YEAR      DATE          BY         DATE             BY      TAX UNIT NAME

                                                     No unattached active tax liens found



                                                         ATTACHED RELEASED TAX LIENS
                                                                               RELEASED
                                                                                     BY
                                                                                             TAX UNIT NBR
                                                                                             TAX UNIT NAME
                                                                                                                         omp^ ...     AMOUNT
                                                                                                                                            (II




                                                       UNATTACHED RELEASED TAX LIENS
       Unattached liens are liens filed with the department that have not been attached to a specific home either by serial number or label.
    LABEL         SERIAL          TAX RECORDED       RECORDED    RELEASED RELEASED           TAX UNIT NBR                             AMOUNT
                                                                                                                   ACCOUNT
   NUMBER         NUMBER         YEAR   DATE             BY        DATE             BY       TAX UNIT NAME                                  ($)
                                                    No unattached released tax liens found




https://public.tdhca.state.tx.us/prod/sol_vw_taxlien_history?p_tt_id=92&p_... 6/12/2015
iWJPG                                                                                                               Page 1 of"1




 *k.iZ^4''^


 i^.
 .- (, 'i-dstVg--.




 ».il




 4




 ^*-




                                ff"01   sb-   jhl.«J> list           " s   juVV ,   u " fi" V   "^'"a^xN'




 I                                                                                                          *^K 1   *   t..




 *%
                                                             r   ^   f




h1^s://mail.googlexom/Jscs/mail-sMic/Jjs/k=gmail.main.en.HGrFWflRUk.O/m==m                                              1/2/2014
              GREEN TREE SERVICING LLC
              1-800-643-0202
              345 SAINT PETER STREET L1000 99C
              SAINT PAUL, MN 55102




              + 0533173 000021017 01GT1C 0137107 D12S201S
              MARY ANN CASTRO
              PO BOX 495 •
              PLEASANTON TX 78064-0495


              !'i'»iilli>l{i>ll'iilr'li>illllgll!'ll'Pi|ililll"ii                   !•"


                                                                                                               •••!•*_   " J. 1 A   i     rI i % m    I   fl




                                                                                                                                                                                              SC0104-000


                                                                                                       I1 . » n.1
                                                                                                                           AI           'It it*'

      Instructions for Debtor
     You received this form because a Federal Government agency or an applicable                         Box 4. Shows a description of the debt. If box 7 is completed, box 4 also
     financial entity (a creditor) has discharged (canceled or forgiven) a debt you                      shows a description of the property.
     owed, or because an identifiable event has occurred that either is or Is deemed
     to be a discharge of a debt of S600 or more. If a creditor has discharged a debt                  Box 5. Shows whether you were personally liable for repayment of the debt
     you owed, you are required to include the discharged amount in your income,                       when the debt was created or, if modified, at the time of the last modification.
     even if it is less than S600, on the "Other income* line of your Form 1040.                         See Pub. 4681 for reporting instructions.
     However, you may not have to include all of the canceled debt in your income.
     There are exceptions and exclusions, such as bankruptcy and insolvency. See                       Box 6. Shows the reason your creditor has filed this form. The codes in this
     Pub. 4681, available at IRS.gov, for more details. If an identifiable event has                   box are described in more detail in Pub. 4681. A—Bankruptcy; B—Other
     occurred but the debt has not actually been discharged, then include any                          judicial debt relief; C—Statute of limitations or expiration of deficiency period;
     discharged debt in your income in the year that it is actually discharged, unless                 D—Foreclosure election; E—Debt relief from probate or similar proceeding;
     an exception or exclusion applies to you in that year.                                            F—By agreement; G—Decision or policy to discontinue collection;
                                                                                                         H—Expiration of nonpayment testing period; or I—Other actual discharge
     Debtor's identification number. For your protection, this form may show only
                                                                                                         before identifiable event.
     the last four digits of your social security number (SSN), individual taxpayer
     identification number (ITIN), or adoption taxpayer identification number (ATIN).
     However, the creditor has reported your complete identification number to the                       Box 7. If, in the same calendar year, a foreclosure or abandonment of property
     IRS and, where applicable, to state and/or local governments.                                       occurred in connection with the cancellation of the debt, the fair market value
                                                                                                       (FMV) of the property will be shown, or you will receive a separate Form
     Account number. May show an account or other unique number the creditor                           1099-A. Generally, the gross foreclosure bid price is considered to be the FMV.
     assigned to distinguish your account.                                                             For an abandonment or voluntary conveyance in lieu of foreclosure, the FMV
                                                                                                       is generally the appraised value of the property. You may have income or loss
     Box 1. Shows the date the earliest identifiable event occurred or, at the                         because of the acquisition or abandonment. See Pub. 4681 for information
     creditor's discretion, the date of an actual discharge that occurred before an                    about foreclosures and abandonments. If the property was your main home,
     identifiable event. See the code in box 6.                                                        see Pub. 523 to figure any taxable gain or ordinary income.

     Box 2. Shows the amount of debt either actually or deemed discharged. Note.                       Future developments. For the latest information about developments related
     If you do not agree with the amount, contact your creditor.                                       to Form 1099-C and its instructions, such as legislation enacted after they
                                                                                                       were published, go to www.irs.gov/form1099c.
     Box 3. Shows interest if included in the debt reported in box 2. See Pub. 4681
     to see if vou must include the interest in gross income.


                                                                                               • CORRECTED (if checked)
CREDITOR'S name, street address, city or town, state or province, country, ZIP or                                                            OMB No. 1545-1424
foreign postal code, and telephone no.

         GREEN TREE SERVICING LLC                                                                                                                                            Cancellation
         345 SAINT PETER STREET L1000 99C
         SAINT PAUL, MN 55102
                                                                                                                                                     »®14                      of Debt
         1-800-643-0202
                                                                                                                                              Form 1099-C
CREDITOR'S Federal identification number        DEBTOR'S identification number            1 Date of identifiable event                      2 Amount of debt discharged

         XX-XXXXXXX                                         XXX-XX-5895                        02/04/2014                                            11,792.97                             Copy B
                                                                                                                                              $                                      For Debtor
DEBTOR'S name, street address (including apt. no.l, city or town, state or province,      3 Interest if included in box 2                   4J Debt description                     This is important tax
country, and ZIP or foreign postal code                                                                                                                                         information and is being
                                                                                                                                                                                furnished to the Internal
                                                                                                                                               Mortgage Loan                    Revenue Service. If you
                                                                                           $                                                                                      are required to file a
                                                                                          5 If checked, the debtor was personally liable for repayment of the                      return, a negligence
         MARY ANN CASTRO
                                                                                                                                                                                        penalty or other
         PO BOX 495                                                                          debt                                                                 *•   fXl
                                                                                                                                                                                       sanction may be
         PLEASANTON TX 78064-0495                                                                                                                                                    imposed on you if
                                                                                                                                                                                 taxable income results
                                                                                          6 Identifiable event code            7    Fair market value of property                  from this transaction
                                                                                                     A                                                                           and the IRS determines
                                                                                                                                                                                     that it has not been
                                                                                          Account number (see instructions)
                                                                                                                                                                                               reported.
                                                                                                                                    27502923

Form 1099-C                              (Keep for your records.]                   www.irs.gov/form1099c                                  Department of the Treasury - Internal Revenue Service
Green Tree Servicing LLC                                                 QCQQt\ VtQ&
Document Custody - T313
7360 S. Kyrene Rd.
Tcmpe,AZ 85283
1-888-315-8733
Fax 1-888-221-7381
GTServiflflg.CQin


 February 13,2014


 HIGIER, ALLEN AND LAUTCN
 ATTN:RICRABD MCKJNNEY
 5057 KELLER SPRINGS RD.,STE600
 ADDISON, TX 75001

 RE: Account Number 27502923*;


 Dear StR OR MADAM;

 Our records indicate the above-referenced account with Green Tree ServicingLLC* ("Green
.Tree") has been settled infill. Enclosed are certain original documents you should retain for your
  records in connection with your account.

  Ifyou have any questions regarding this account, please contact our Document Custody department at
  1-888-315-8733 ext. 33705.

  Sincerely,


  Green Tree


  •Green Tree Servicing LLC and related entities, including, for certain loans, in Alabama, Green
  Tree-AL LLC; in Minnesota, Green Tree Loan Company; and in Pennsylvania, Green Tree
  Consumer Discount Company.




   Account S«tted-iii-Full-Borrower Ddcs       03-0M0                                        LTR-551
                                                         Statement of Account
                                                                                             NOTICE: This is a statement of Taxes Due as of 06/01/2015 12:26:41PM
                                                                                             based upon the tax records of the tax office.
ATASCOSA COUNTY TAX OFFICE                                                            , . • - vr'Vs-;) ;:Property Information
1001 OAK STREET                                                                     Property ID: 65922       'Geo ID: 00769-00-000-000505
JOURDANTON, TX 78026                                                                Legal Acres: 0.0000
                                                                                    Legal Desc: IMPROVEMENT ONLY, LABEL #TEX0561908, LOC ON :
                                                                                                     PID 58181
                                                                                    Situs:           1965PATTON RD ,
                                                                                    DBA:
                                                                                    Exemptions;                                     .           \_.
          Owner ID: 145456      Ownership: 100.00%
          CASTRO MANUEL & MARY ANN                                                                             Value Information
          % MICHAEL & MISTY HERNANDEZ                                              Improvement HS:                                                              19,910
          7815 E 3RD ST                                                            Improvement NHS:                                                                        0
                                                                                   Land HS:                                                                                0
          SOMERSET, TX 78069                                                       Land NHS:                                                                               0
                                                                                    Productivity Market:                                                                   0
                                                                                   .Productivity Use:                                                                      0
                                                                                   Assessed Value                                                              19,910
Entity.     Description -..•'. '•'V '' '"'                              • : Pet.   sExCode'ji-frJv Description'??-
FMLR      ' FARM TO MARKET ROAD                                        100.00%
GAT        ATASCOSA COUNTY                                             100.00%
SPO        POTEETISD                                                   100.00%
WEV        EVERGREEN WATER DIST                                        100.00%

                                                                    Unpaid Bills Summary
Entity     Year   Statement ID          Tax Rate                   Type     'v-TaxDue                         Disc/P&l              Attorney Feesn.     Total Due
FMLR       2013           53837         0.076000                   L            '   9.94                           2.88                         1.92        14.74
GAT        2013           53837         0.340600                   L                   44.55                      12.91                         8.62              66.08
SPO        2013           53837         1.419000                   L                  185.59                      53.82                        35.91           275.32
WEV        2013           53837         0.006000                   L                     0.78                         0.22                      0.15                 1.15
Total for Year 2013                                                                   240.86                      69.83                        46.60           357.29


                                   Total For All Years                               240.86                      69.83                        46.60         357.29


                                                                                                Total Due if Paid By 06/30/2015                             357.29

                                                                    Paid Refunds Summary                          ,          ,          ';:
Entity'    Year' Statement ID                                                                    <          "*   <     Date Refunded;         ^Refund Amount Raid


Total For Year 2013                                                                                                                                                  0.00
FMLR     2009               6439                                                                                       01/07/2010                                    0.70
GAT      2009               6439                                                                                       01/07/2010                                    3.11
SPO      2009               6439                                                                                       01/07/2010                                    6.13
WEV      2009               6439                                                                                       01/07/2010                                    0.06


Total For Year 2009                                                                                                                                               10.00
                                                                                                                       Total Refunds Paid                         10.00




                                                                   *** End of Statement "*
NOTICE: This document is not a tax certificate and does not absolve a Taxpayer from tax liability in any way. If this document is found to be                  Page 1
in error, it may be corrected by the Collection Officelisted above. Responsibility to pay the remaining taxes rests entirely with the Taxpayer,
                                                                                                                                                        True Automation. Inc.
as outlined in the Texas Property Tax Code.
J&Jr.JPG                                                              Page 1 of1




      i)fV'%




                                         .    ' .I**"fa.
                                             1* V    «Jw
                                                         f    To; Michael and Misty Hernandez

 7815 E 3RD St

 Somerset Texas 78069




 From;

 Maryann Castro

1501 Olive


Jourdanton Texas 78026




Enclosed is the contract you signed and attempted fraud by not communicating with Maryann Castro
who did not surrender her interest.


You owe a-te fees, interest, taxes and have not made one payment on or about July 2011 and conspired
to own a asset that you have not paid off the agreement signed by you see copy.

Maryann Castro will accept a reasonable offer in the amount of 15,000 the balance owed to Maryann
Castro is


2011 Aug,St,Oct,Nov,Dec with late fee =2750

2012 Jan-Dec No payments and late fee added 6600                                                 rs

201.3 Jan-Dec No Payments and late fee added 6600

2014 Jan- Dec No payments and late fee added 6600

2015 no payment made or taxes paid and late fee 3300

Unpaid taxes 357-29

The.agreement is void and right to repossession until payment is made in full the agreement is valid and
it was not given to you the 95 fleetwood Itried working it out with you and you threatened me. I am in
my right to reposes and you agreed to pay and pay the terms ignoring this will not make it go away.

         Total due-26,207.29-7000 you paid Greentree Servicer the title is not released to you due to
non-payment total due as of 6/1/2015 is 19,207.29 Maryann Castro will settle for 15,000.

Copy sent on 6/1/2015 this is a legal matter and needs to be settled the servicer was paid and you
disregarded the contract with the attempt to steal an asset not awarded to you and debt not paid to
Maryann Castro see contract Manuel Castro surrendered his interest and the debt is to be paid to
Maryann Castro you have 30 days to respond and payVrepossession will take place by law I am in the
right the contract was never paid in full. Your Attorney did not clear you from paying me the outstanding
balance. Please remit payment or surrender the 95 fleetwood you signed you will return if you do not
pay and you have not attempted any communication or payment.                                 >



Respectfully

Maryann Castro

1501 Olive


Jourdanton Texas 78026


Date 6/1/2015
                                                                                         ff    /A

                                                                                                      NOTICE: This is a statement of Taxes Due as of 06/01/2015 12:26:41PM
                                                                                                      based upon the tax records of the tax office.
  ATASCOSA COUNTY TAX OFFICE                                                                                          Property Information
  1,001     OAK STREET                                                                 Property ID: 65922                     Geo ID: 00769-00-000-000505
  JOURDANTON, TX 78026                                                                 Legal Acres: 0.0000
                                                                                       Legal Desc:           IMPROVEMENT ONLY, LABEL #TEX056'1908, LOC ON
                                                                                                             PID 58181
                                                                                       Situs:                1965PATTON RD ,
                                                                                       DBA:
                                                                                      Exemptions:                                                      i
          Owner ID: 145456                        Ownership: 100.00%
          CASTRO MANUEL & MARYANN                                                                                      Value Information
          % MICHAEL & MISTY HERNANDEZ                                                 Improvement HS:                                                                        19,910
          7815 E 3RD ST •                                                             Improvement NHS:                                                                                    0
                                                                                      Land HS:                                                                                            0
          SOMERSET, TX 78069                                                          Land NHS:                                                                                           0
                                                                                      Productivity Market:                                                                                0
                                                                                      Productivity Use:                                                                                   0
                                                                                      Assessed Value                                                                         19,910
 Entity     Description                                                       Pet.    Ex Code               Description
 FMLR       FARM TO MARKET ROAD                                           100.00%
 GAT        ATASCOSA COUNTY                                               100.00%
 SPO        POTEET ISD                                                    100.00%
 WEV        EVERGREEN WATER DIST                                          100.00%


                                                                       Unpaid Bills Summary
 Entity    Year     Statement ID          Tax Rate                    Type          Tax Due                           Disc/P&l            Attorney Fees              Total Due
 FMLR      2013           53837           0.076000                    L                        9.94                        2.88                            1.92                14.74
 GAT       2013             53837         0.340600                    L                       44.55                       12.91                            8.62               66.08
 SPO       2013             53837         1.419000                    L                  185.59                           53.82                        35.91                275.32
 WEV       2013             53837         0.006000                    L                        0.78                        0.22                            on 5               1.15
 Total for Year 2013                                                                     240.86                           69.83                        46.60                357.29


                                    Total For Ail Years                                240.86                           69.83                         46.60             357.29


                                                                                                    Total Due if Paid By 06/30/2015                                     357.29


                                                                      Paid Refunds Summary
Entity     Year    Statement ID                                                                                              Date Refunded            Refund Amount Paid

Total For Year 2013                                                                                                                                                             0.00
FMLR       2009              6439                                                                                           01/07/2010                                          0.70
GAT        2009              6439                                                                                           01/07/2010                                          3.11
SPO        2009              6439                                                                                           01/07/2010                                          6.13
WEV        2009              6439                                                                                           01/07/2010                                          0.06


Total For Year 2009                                                                                                                                                          10.00
                                                                                                                            Total Refunds Paid                               10.00




                                                                 *** End of Statement ***
NOTICE: This document is not a tax certificate and does not absolve a Taxpayer from tax liability in any way. If this document is found to be                            Page 1
in error, it may be corrected by the Collection Office listed above. Responsibility to pay the remaining taices rests entirely with the Taxpayer,
                                                                                                                                                                  Tfu« Automation, Inc.
as outlined in the Texas Property Tax Code.
                                          •*   i




                                 fS^T -• > *'t f \"-; 'f- ^ify
         "t n* ",**« -''"'" -*
                                         it
5? si1                                             (.   f!   ».
                                      -All
                         James E. Dickson Jr., M.D.
               Diplomate American Board of Psychiatry and Neurology
                                 14815 San Pedro Ave.
                               San Antonio, Texas 78232
                                 Phone: (210)494-1991
                                  Fax: (210)494-7575


January 31, 2013



To Whom it May Concern:

This is to confirm that Mary Ann Castro has been a patient of mine beginning with her initial
evaluation with me on 3/2/01. She has past psychiatric diagnoses of Major Depression, and
Panic Disorder. In addition she also exhibited some symptoms consistent with Attention
Deficit Disorder. She was last seen by me on .12/21/11.



Sincerely,




James Dickson Jr., M.D.
 Silvester Foot Clinic
 409 N. Bryant
 Pleasanton, TX 78064
 (830)569- 3338
 FAX (830)569- 6833

 Patient: CASTRO, MARYANN, DOB: 09/23/1965, Age: 49 years, Female
 Acct #: 4320


CHART SUMMARY
 Name:                                                       CASTRO, MARYANN     Acct#             4320

                                                             1501 OLIVE          Date of Birth:    09/23/1965
                                                             JOURDANTON, TX      Gender:           Female
                                                             78026

 Work Phone:                                                 None                Home Phone:       (830)496-0133
 Cell Phone:                                                 None                Email:

 Marital Status:                                                                 Spouse/Partner:
 Primary Ins:                                                MEDICARE DC TEXAS   Secondary Ins:    BLUE CROSS BLUE
                                                                                                   SHIELD


Last Plan Note: 06/09/2015
Order bone stimulator and Subtalar joint immobilizing AFO (Arizona).
Patient was scheduled for casting of the AFO.
 The patient was requesting an additional injection but I explained that steroid injections can delay the
bone healing that should normally occur and I do not want to do that.

I also discussed the possibility of percutaneous surgery which would involve injecting the sinus where the
screw was removed with some type of bone morphogenic protein or osteogenic gel, and percutaneous
screw fixation of the subtalar joint to stabilize the joint. I explained that this may or may not lead to a solid
ossification of the subtalar joint but could providers with significant relief.

Vitals:
Date 06/09/2015
Height 62 inches (157.48 cm) Weight 187 pounds (84.82 kg) BMI 34.19

Current Problems:
TRAUMATIC ARTHROPATHY INVOLVING ANKLE AND FOOT (716.17), onset: 05/08/2015, Noted, last
assessed: 06/01/2015
UNSPECIFIED SITE OF ANKLE SPRAIN (845.00), onset: 05/08/2015, Noted
ANKLE INSTABILITY OTHER JOINT DERANGEMENT NOT ELSEWHERE CLASSIFIED INVOLVING
ANKLE AND FOOT (718.87), onset: 05/08/2015, Noted, last assessed: 06/01/2015
PERONEAL TENDON RUPTURE (TRAUMATIC) OTHER ANKLE SPRAIN (845.09), onset: 05/11/2015,
Noted, last assessed: 06/01/2015
PERONEAL TENDINITIS OTHER ENTHESOPATHY OF ANKLE AND TARSUS (726.79), onset:
05/11/2015, Noted, last assessed: 06/01/2015
UNSPECIFIED PRURITIC DISORDER (698.9), onset: 05/11/2015
PAIN IN LIMB (729.5), onset: 05/20/2015, Noted, last assessed: 06/09/2015
POSTSURGICAL ARTHRODESIS STATUS (V45.4), onset: 06/01/2015, Noted, last assessed: 06/09/2015
NONUNION OF FRACTURE (733.82), onset: 06/09/2015

Current Medications:
metformin 500 mg tablet extended release 24 hr, TK 1 T PO EVERY DAY X 30 Days, Start Date:
11/21/2014
omeprazole 20 mg capsule.delayed release(DR/EC), TK 1 C PO QD X 30 Days, Start Date: 11/21/2014
Ambien (Zolpidem) 5 mg tablet Take 1 tablet as directed, Take one about 1 hour pre op. Bring the
medication to the procedure and repeat if needed, Disp. 4 NR, Start Date: 05/11/2015


Printed by Marilee Silvester on 06/16/2015, Page 1 of 2
CPTonr/0 2014 American Madltal Association. AllRights RasarvaO.
 Silvester Foot Clinic
 409 N. Bryant
 Pleasanton, TX 78064
 (830)569- 3338
 FAX (830)569- 6833

 Patient: CASTRO, MARYANN, DOB: 09/23/1965, Age: 49 years, Female
 Acct #: 4320


 metoprolol succinate 25 mg tablet extended release 24 hr, TK 1 T PO QD X 30 Days, Start Date:
 12/01/2014
 hydrochlorothiazide 25 mg tablet, TK 1 T PO EVER DAY X 30 Days, Start Date: 11/21/2014
 levothyroxine 150 meg tablet, TK 1 T PO EVERY DAY FOR 30 DAYS X 30 Days, Start Date: 11/21/2014

 Current Allergies: No Known Drug Allergies

Medical History
Thyroid dysfunction (Yes).
Hypertension (Yes).
Diabetes (Yes).
Arthritis (Yes).
Cancer- breast,
tumors.


Surgical History
Ankle surgery - Right.
hysterectomy.
mastecomy.
Thyroid.
Tumor on ovary.
Throat cyst.

Family History
Diabetes, Type II - Natural Mother.
Cancer - Natural Father - What type of cancer? - Colon; Natural Sister - What type of cancer? - bone.

Social History
Smoking status: Never smoker (266919005).
Smokeless Tobacco Use (No).
Illicit/Recreational Drugs (No),
alcohol use (No).
Alcohol (No).




Printed by Marilee Silvester on 06/16/2015, Page 2 of 2
CPT onlyO 2014 AmericanMsdital Association. AU Rights RoServed.
      Edfinancial Services
     "PO Box 36014
       Knoxville, TN 37930-6014                                                     SERVICES




                          MARY ANN CASTRO                                                                                                         Statement Date: 12/12/14
                          PO    BOX     MTS                                                                                                       Account Number: C872043321
                          PLEASANTON TX 7fl0t.M-DM^S



  Account Summary:                                      GROUF» F                GROUF> G
  Loan Type                                             STAFFORD                STAFF 3RD
  Original Principal Amount                           $      1,500.00           $      2,780.00
  Lender Name                                         NTHEA                     NTHEA
  Current Interest Rate                               02.330%                   06.800%
  Current Principal Balance                           $      2,076.37       $          3,375.46
  Accrued Interest on next Due Date                   $         16.01       $             12.56
  Interest Paid Since Last Statement                  $          0.00       $              0.00
  Total PrincipalPaid Through 12/12/14                $          0.00       $              0.00
  Total Interest Paid Through 12/12/14                $            0.00     $              0.00
  Total Fees Paid Through 12/12/14                    $            0.00     $              0.00
  Total Amount Paid Through 12/12/14                  $            0.00     $              0.00
  Total PayoffAmount Through 01/02/15                 $        2,099.08     $          3,401.02
  Fees Assessed Since Last Statement:
  Late Fees                                          $            0.00      $              0.00
  Non-Sufficient Fund Fees                           $            0.00      $              0.00
  Legal Fees                                         $            0.00      $              0.00
  Collection Fees                                    $            0.00      $              0.00
  Servicing Fees                                     $            0.00      $              0.00

  Current Billing Summary:
  Monthly Payment Amount                             $            0.00      $              0.00
                                                                                                                                                '% A
                                                                                                                                          \-         .'   t
  Total Past Due                                    $             0.00      $              0.00
 Outstanding Fees                                   $             6.70      $             13.00
 Total Amount Due on statement date                 $             0.00      $              0.00

 Penalty for Late Payments:
 Charge ifpayment not received by                   10/23/15                10/23/15
 Late Fee Amount                                    $             0.94      $             1.90
                                                                                                                                                                                                     J   o
 ACCOUNT INFORMATION

 We're preparing information to show how much student loan interest you paid in2014. It
 will be sent to youbythe endof January inyour billing n statement, ifapplicable.
 The statement or letter will serve as your official IRSForm 1098-E.You can also
 log in at www.edfinancial.com startingJanuary12to view yourtax information.


  SEE REVERSE SIDE FOR IMPORTANT ACCOUNT INFORMATION
PLEASE DETACH AND SEND BOTTOM PORTION WITHYOUR PAYMENT
                                                                                                              Account Number                                                    C872043321
NAME ON CHECK IF DIFFERENT FROM STATEMENT:
                                                                                                              Payment Due Date                                                         01/02/15
                                                                                                              Total Due                                                                $     0.00
Sign upat www.edfinancial.com for ourconvenient auto-debit payment option and electronic
correspondence.


     Check this box for change of address. See reverse side.
                                                                                                             Please writeyour account number on your check or
                                                                                                             money order. PLEASE DO NOT SEND CASH.
     Check this box ifyou completed the special payment instructions on the reverse side.
                                                                                                            Ifa check isrelumed unpaid for insufficient funds, itmay berepresented electronically.




                          Payment Address:                                                                         MARYANN CASTRO
                                                                                                                   PO BOX 495

                               I..II.I...II.I..I.I...I.I.LI ll....l.l..l.l.l.l,.l,l                                PLEASANTON TX 78064-0495
                                                                                          Ill
                               Edfinancial Services
                               Dept. 888055
                               Knoxville, TN 37995-8055

                                                                                                  idssflt^assMaamflssflb a ddddodd i
      Edfinancial Services
      PO Box 36014
      Knoxville, TN 37930-6014                                                SERVICES


                                                      £si!i>i|'lll'»'il''li'l><>i>lillii»il'li>l«>>ll
                          >0385b, UADS?11]! 001 008167 10Z
                                                                                                                                                           Statement Date:                12/12/14
                          MARY ANN CASTRO                                                                                                                  Account Number: C872043321
                          PO BOX MIS
                          PLEASANTON TX 7aom-DMTS




  Account Summary:                                GROUP A                 GROUP B                  GROUP C                        GROUP D                             GROUP E
  Loan Type                                       STAFFORD                STAFFORD                 STAFFORD                       STAFFORD                            STAFFORD
  Original Principal Amount                       $          2,625.00     $          4,000.00      $          3,500.00            $           4,000.00                $      875.00
  Lender Name                                     NTHEA                   NTHEA                    NTHEA                         NTHEA                                NTHEA
  Current Interest Rate                           02.330%                 02.330%                  02.3307                       02.3307                              02.3307o
  Current Principal Balance                       $          3,152.03     $          5,674.88      $          4,102.38           $            5,693.86                $            1,025.51
  Accrued Interest on next Due Date               $              4.02     $             43.81      $              5.23           $                 43.94              $                  1.30
  Interest Paid Since Last Statement              $              0.00     $              0.00      $              0.00           $                  0.00              $                  0.00
  Total   Principal Paid Through 12/12/14         $              0.00     $              0.00      $              0.00           $                  0.00              $                  0.00
  Total   Interest Paid Through 12/12/14          $              0.00     $              0.00      $              0.00           $                  0.00              $                  0.00
  Total   Fees Paid Through 12/12/14              $              0.00     $              0.00      $              0.00           $                  0.00              $                  0.00
  Total   Amount Paid Through 12/12/14            $              0.00     $              0.00      $              0.00           $                  0.00              $                  0.00
  Total   Payoff Amount Through 01/02/15          $          3,166.39     $          5,736.92      $          4,121.08           $            5,756.08                $             ,030.17
  Fees Assessed Since Last Statement:
  Late Fees                                       $             0.00      $              0.00      $             0.00            $                  0.00              $                  0.00
  Non-Sufficient Fund Fees                        $             0.00      $              0.00      $             0.00            $                  0.00              $                 0.00
  Legal Fees                                      $             0.00      $              0.00      $             0.00            $                  0.00              $                 0.00
  Collection Fees                                 $             0.00      $              0.00      $             0.00            $                  0.00              $                 0.00
  Servicing Fees                                  $             0.00      $              0.00      $             0.00            $                  0.00              $                 0.00

  Current Billinq Summary:
  Monthly Payment Amount                          $             0.00      $              0.00      $             0.00            $                  0.00             $                  0.00
  Total Past Due                                  $             0.00      $              0.00      $             0.00            $                  0.00             $                  0.00
  Outstanding Fees                                $            10.34      $             18.23      $            13.47            $                18.28              $                  3.36
  Total Amount Due on statement date              $             0.00      $              0.00      $             0.00            $                  0.00             $                  0.00

  Penalty for Late Payments:
  Charge if payment not received by               10/23/15                10/23/15                 10/23/15                      10/23/15                            10/23/15
  Late Fee Amount                                 $             1.47      $              2.58      $             1.91            $                  2.59             $                  0.48


  ACCOUNT INFORMATION

 We're preparing information to show how much student loan interest you paid in         2014. It
 will be sent to you by the end of January in your billing n statement, if applicable
 The statement or letter will serve as your official IRS Form 1098-E. fou can also
 log in at www.edfinancial.com starting January 12 to view your tax information.



  SEE REVERSE SIDE FOR IMPORTANT ACCOUNT INFORMATION

PLEASE DETACH AND SEND BOTTOM PORTION WITH YOUR PAYMENT.                                                                 Account Number                                                         C872043321
NAME ON CHECK IF DIFFERENT FROM STATEMENT:
                                                                                                                         Payment Due Date                                                           01/02/15

                                                                                                                         Total Due                                                                  $      0.00
Sign up at www.edfinancial.com for our convenient auto-debit payment option and electronic
correspondence.


      Check this box for change of address. See reverse side.
                                                                                                                         Please write your account number on your check or
                                                                                                                         money order. PLEASE DO NOT SEND CASH.
. _   Check this box if you completed the spedal payment instructions on the reverse side.
                                                                                                                     If a check is returned unpaid for insufficient funds, it may be represented electronically.




                            Payment Address:                                                                                 MARYANN CASTRO
                                                                                                                             PO BOX 495
                                                                                                                             PLEASANTON TX 78064-0495
                               I..II.I.mII,I„I,I,„I,I,I„I,II„,.I.I..I     I.I..I.Im.mI
                               Edfinancial Services
                               Dept. 888055
                               Knoxville, TN 37995-8055

                                                                                                iDssfib^assMflBmassflb a                                         odddddd                    i
          £?• S>J^> ^f^LINEBARGER GOGGAN    BLAIR &SAMPSON, LLP -HpC"~
                                    ATTORNEYS AT LAW
                                                                        ^5 ^
                                                                ,}-o<2-S u)»Xc
           ESTA CORRESPONDENCIA SE TRATA DE SUS IMPUESTOS Y LA POSIB1LIDAD DE UNA DEMANDA ACERCA DE SU PROPIEDAD SI
                                                                                                                      H-124E




           USTED DESEA ASISTENCIA POR UNA PERSONA QUE HABLA ESPANOL, LLAME USTED A(800)876-6144 YUNA PERSONA LE AYUDARA
is>wi,




             CASTRO MANUEL & MARYANN
             PO BOX 495
             PLEASANTON TX 78064-0495

             ili"ililll«iliilll','i"l'illlim'hll'»1il      I'lli'»i,'lll



 RE: Acct. # 17471 CAD#17471 - ABS A01239 J POITEVENT SV-1,9.45 ACRES (see attachedpELINQUENT ACCOUNT
                            STATEMENT)

                                             NOTICE OF LEGAL ENFORCEMENT

 Dear Atascosa County Taxpayer:
 Our law firm mailed a letter dated July 16, 2014 advising you to pay your property taxes and they still remain unpaid.
 You must contact our office to address this matter and avoid legal action. We have legal representatives ready to assist
 you by calling (210) 362-9000.
 Failing to contact our office or the Atascosa County Tax Office to pay your taxes can result in a lawsuit being filed
 against you seeking the foreclosure of your property. Once a lawsuit is filed, court costs and fees associated with the
 lawsuit will be your responsibility. You can avoid legal action and the possibility of foreclosure by contacting our law
 office or mailing paymenttoday with the enclosed statement to:
                                                              Atascosa County
                                                                 1001 Oak St
                                                        Jourdanton, TX 78026-2849
                                                              (830)769-3842
 YOU MAY OWE ADDITIONAL TAXES TO ENTITIES NOT SHOWN ON THE ATTACHED STATEMENT. FOR ADDITIONAL
 INFORMATION, PLEASE CONTACT THE OFFICE OF THE ATASCOSA COUNTY TAX ASSESSOR-COLLECTOR, LORETTA HOLLEY,
 AT (830) 769-3842.

 PLEASE DO NOT HESITATE - WE ARE HERE TO HELP YOU. We have been instructed by the Office of the
 Atascosa County Tax Assessor-Collector to advise you that ifyou are solicited by a lender offering to loan you money to
 pay your taxes through a tax lien transfer loan, be aware that administrative fees and costs are associated with the tax lien
 transfer loan. To learn about the options available to you to pay your taxes, contact our law office or the Atascosa County
 Tax Office.

 Ifyou believe this statement is in error please WRITE to our law office at 711 Navarro Street, Ste 300, San Antonio, TX
 78205 and supplythe ACCOUNT NUMBER alongwith your comments.
 TEXAS LAW REQUIRES THAT WE NOTIFY YOU THAT IF YOU ARE 65 YEARS OF AGE OR OLDER OR DISABLED, AND YOU
 OCCUPY THE PROPERTY DESCRIBED IN THIS DOCUMENT AS YOUR RESIDENCE HOMESTEAD, YOU SHOULD CONTACT THE
 APPRAISAL DISTRICT REGARDING ANY ENTITLEMENT YOU MAY HAVE TO A POSTPONEMENT IN THE PAYMENT OF THESE
 TAXES.


                                                                           Sincerely,




                                                                           Ronald E. Rocha
                                                                           Attorney at Law
                                                                                                                         H-163J



           ESTA CORRESPONDENCIA SE TRATA DE SUS IMPUESTOS Y LA POSIBILIDAD DE UNA DEMANDA ACERCA DE SU PROPIEDAD. SI
           i iSTRndesf.a ASISTENCIA PORUNA PERSONA QUE HABLA ESPANOL, LLAME USTED A (800)876-6144 Y UNA PERSONA LE AYUDARA
                                                                       TAX RECEIPT                                                                  01/05/2015 08:54AM



  ATASCOSA COUNTY TAX OFFICE
  1001 OAK STREET
  JOURDANTON, TX 78026                                                                                                                     IlSiillffiNuaSiliiil
                                                                                                                                                        1302446
                                                                                                                                           w^mmsf-
                                                                                                                                           Ray|TientsTypej&a»
                                                                                                                                                                         o^/msP;
                                                                                                                                           RaymentjCode»i«                  Partial ***!
                                                                                                                                           Miiilitilfi                         Iiofliboj

  PAID BY:


           CASTRO MARY ANN
           PO BOX 495
           PLEASANTON, TX 78064




[Property ID >'        -V Geo                                                 Legal Acres                           7"     >~ ,*" 'Owner Name and Address \
• 17471"'•'""•""•     ""j01?39-00-000-001104                                  9 4500                                'CASTRO MANUEL &MARYANN
                                                                                                                     PO BOX «195
j^; ./ .      f"' :                          Legal Description                                                       PLEASANTON, TX 78064
JABSA0i23£I JPOITEVENT SV 1 9 45ACRES
•A'Sifusf-'y'if.                                       DBA Name
: 'l501 OLIVE ST", '

' Entity       r           Year      Rate        taxable Value/' Stmt #. Void _ Original Tax DiscjitJJg|g|^5SISl^Sll^S§M^ffl9lfflMi.'
EVERGREEN WATER
DIST                       2013      0.00600             216,300     53838          N                   0.90             0.00      0.22          0.16       0.00                     1.28
FARM TO MARKET
ROAD                       2013      0.07500             238,300     53838                             12.50             0.00      3.00          2.33       0.00                   17.83
ATASCOSA COUNTY            2013      0.34060             241,300     53838                             56.72             0.00     13.62         10.55       0.00                   80.89
                                                                                                                                                                                100.00

                                                                                                                                          Balance Due As Of 01/05/2015: 796.13


                                                Ten'der;S5;!^*j|jii Details                                                     Description.^'      * "l\ 7, ,rtS1'v Amount
                                                 Money" Order '""""" 17-133811575                                                                                               10000
                                                                                                                                                                                100.00




***Payment code of 'Partial' indicates this transaction is considered a partial payment. Please contact the Tax Office for balance due information.

 Operator•':TBatch                                                                                 "           __         /      *\            "r^ v '"__ •' Tota[Paid
 LH           " 12840 (01/05/15LH)                                                                                                                                             10000


Special Condition Exists for this Property
Page: 1                                        Receipt issued in Accordance with Section 31.075 of the Texas Property Tax Code                                     True Automation, Inc.
                            BSI Ftnjnctrtl
                            Sen/ices, Inc.

      10/09/2014                                                                                  Sent Via Certified Mail
                                                                                       1307 HDD      1170   D77D   3513   bfl

     Mary Arm Castro
     PO Box 495
     Pleasanton, TX 78064-0495

     Loan Number:                 44675
     Property Address:            1501 OLIVE STREET
                                  JOURDANTON, TX 78026

                                 NOTICE OF DEFAULT AND INTENT TO ACCELERATE

     Dear Mary Ann Castro:

     This letter is formal notice by BSI Financial Services, Inc. (herein as "BSI") the Servicer of the
     above-referenced loan, on behalf of MLB SUB I, LLC that you are in default under the terms of the documents
     creating and securing your Loan described above, including the Note and Deed of Trust/Mortgage/Security
     Deed ("Security Instrument"), for failure to pay the amounts due.

     The loan is due for 12/01/2011 and subsequent payments, plus late charges, fees and costs. As of today, the
     total delinquency and reinstatement amount is $73,967.02, which consists of the following:

                   Next Payment Due Date                                                             12/01/2011
                   Total Monthly Payments Due:                                                       $66,367.76
                          (35 @ $1,732.72)
                   Late Charges                                                                       $4,204.26
                   Other Fees:                                                                        $3,395.00
                   Unapplied Balance:                                                                       r$o.oo)
                   TOTAL YOU MUST PAY TO CURE DEFAULT:                                               $73,967.02


     It is possible that after payment of the amounts detailed above there may be other fees still due and
     owing, including but not limited to other fees, escrow advances or corporate advances that BSI paid on
     your behalf or advanced to your account.

     This letter is a formal demand to pay $73,967.02. If the default, together with additional payments that
     subsequently become due, is not cured by 11/13/2014, BSI will accelerate the note so that the entire debt is
     immediately due and payable, and take steps to terminate your ownership in the property by a foreclosure
     proceeding or other action to seize the property.

     IF YOU ARE UNABLE TO BRING YOUR ACCOUNT CURRENT, BSI offers consumer assistance
     programs designed to help resolve delinquencies and avoid FORECLOSURE. These services are provided
     without cost to our customers. You may be eligible for a loan workout plan or other similar alternatives. If you
     would like to learn more about these programs, you may contact the Loss Mitigation Department at (800)
     327-7861, Monday-Wednesday 8 am to 8 pm EST, Thursday 8 am to 6 pm EST, Friday 8 am to 5 pm EST,
     Saturday 8 am to 12 pm EST. WE ARE VERY INTERESTED IN ASSISTING YOU.

     The default above can be cured by payment of the total delinquency and reinstatement amount plus any
W4


     TX_NOI
     Page 1 of 3
                                                                                     1307   HDD    117D D77D   3S13   bfl
additional payments and fees that become due by 11/13/2014. Note that in addition to the regular monthly
payments, additional charges, costs and fees may become due during the period between today's date and the
date the aforementioned payments are due. You may contact our Collection Department at (800) 327-7861 to
obtain updated payment information.

Please include your loan number and property address with your payment and send to:

          BSI FINANCIAL SERVICES
          PO BOX 517
          TITUSVILLE, PA 16354

          or Overnight
          BSI FINANCIAL SERVICES
          314 S FRANKLIN ST
          TITUSVILLE, PA 16354

If you wish to dispute the delinquency, or if you dispute the calculation of amount of the delinquency and
reinstatement amount, you may contact us by calling (800) 327-7861.

You have the right to reinstate the loan after acceleration, and to bring a court action to assert the non-existence
of a default or any other defense to acceleration or foreclosure sale. Failure to respond to this letter may result
in the loss of your property. To the extent your obligation has been discharged or is subject to the automatic
stay in a bankruptcy case, this notice is for informational purposes only and does not constitute a demand for
payment or an attempt to collect a debt as your personal obligation. If you are represented by an attorney,
please provide us with the attorney's name, address and telephone number.

BSI is the mortgage servicer for the mortgagee of the Deed of Trust and the parties have entered into an
agreement granting BSI authority to service the mortgage and represent the mortgagee (the "Servicing
Agreement"). Pursuant to the Servicing Agreement, BSI is granted authority to collect and service debt
associated with the Deed of Trust. Under §51.0025 of the Texas Property Code, BSI, as mortgage servicer, is
authorized to administer any resulting foreclosure of the property covered by the Deed of Trust on behalf of the
Mortgagee. All communication about your mortgage should be made through the Mortgage Servicing
Department of BSI at 314 S Franklin Street, Titusville, PA 16354.

Attention Servicemembers and Dependents: Assert and protect your rights as a member of the armed
forces of the United States. If you are or your spouse is serving on active military duty, including active
military duty as a member of the Texas National Guard or the National Guard of another state or as a
member of a reserve component of the armed forces of the United States, please send written notice of the
active duty military service to the sender of this notice immediately. Servicemembers on active duty, or a
spouse or dependent of such a servicemember, may be entitled to certain protections under the Servicemembers
Civil Relief Act ("SCRA") regarding the servicemember's interest rate and the risk of foreclosure. SCRA and
certain state laws provide important protections for you, including prohibiting foreclosure under most
circumstances. If you are currently in the military service, or have been within the last 12 months, AND joined
after signing the Note and Security Instrument now in default, please notify BSI Financial Services, Inc.
immediately. When contacting BSI Financial Services, Inc. as to your military service, you must provide
positive proof as to your military status. Servicemembers and dependents with questions about the SCRA




TX_NOI
Page 2 of 3                                                                          130? HDD 1170 D770 3S13 bfl
should contact their unit's Judge Advocate, or their installation's Legal Assistance Officer. Homeowner
counseling is also available at agencies such as Military OneSource (www.militaryonesource.mil:
1-800-342-9647) and Armed Forces Legal Assistance (http://legalassistance.law.af.mil), and through
HUD-certified housing counselors (http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm). You can also contact us
toll-free at (800) 327-7861 if you have questions about your rights under SCRA.

If you are experiencing financial difficulty, you should know that there are several options available to you that
may help you keep your home. You may contact a government approved housing counseling agency which
provides free or low-cost housing counseling. You should consider contacting one of these agencies
immediately. These agencies specialize in helping homeowners who are facing financial difficulty. Housing
counselors can. help you assess your financial condition and work with us to explore the possibility of
modifying your loan, establishing an easier payment plan for you, or even working out a period of loan
forbearance. For your benefit and assistance, there are government approved homeownership counseling
agencies designed to help homeowners avoid losing their homes. To obtain a list of approved counseling
agencies, please call (800) 569-4287 or visit http://www.hud.gov/offices/hsg/sfli/hcc/hcs.cfm.

You may be eligible for assistance from the Homeownership Preservation Foundation or other foreclosure
counseling agency. You may call the following toll-free number to request assistance from the Homeownership
Preservation Foundation: (888) 995-HOPE (4673). If you wish, you may also contact us directly at (800)
327-7861 and ask to discuss possible options.

If your loan was originated as a Texas Home Equity Loan under the Texas Constitution, Article XVI, Section
50(a)(6), your property will be scheduled for foreclosure in accordance with Rules 735 and 736 of the Texas
Rules of Civil Procedure and the Texas Constitution, by obtaining a court order for the foreclosure.

This matter is very important. Please give it your immediate attention.

Sincerely,

BSI Financial Services, Inc.
314 S Franklin Street
Titusville, PA 16354
(800)327-7861




FEDERAL LAW REQUIRES US TO ADVISE YOU THAT BSI FINANCIAL SERVICES, INC. IS A DEBT
COLLECTOR AND THAT THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED
MAY BE USED FOR THAT PURPOSE. TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED OR
IS SUBJECT TO THE AUTOMATIC STAY IN A BANKRUPTCY PROCEEDING, THIS NOTICE IS FOR
INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN
ATTEMPT       TO   COLLECT     AN   INDEBTEDNESS      AS   YOUR    PERSONAL      OBLIGATION.      IF   YOU   ARE
REPRESENTED BY AN ATTORNEY, PLEASE PROVIDE US WITH THE ATTORNEY'S NAME, ADDRESS AND
TELEPHONE NUMBER.

TXNOl
Page 3 of 3                                                                        13Q7 HDD 1170 D770 3S13 bfi